Exhibit 10.1.3

 

 

SCHEDULES AND EXHIBITS

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 24, 2007

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.01

MANDATORY COST FORMULAE

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

  (b)

the requirements of the European Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)

in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E x 0.01

 

per cent per annum

  100 - (A+C)  

 

  (b)

in relation to any Loan in any currency other than Sterling:

 

 

E x 0.01

 

per cent per annum

  300  



--------------------------------------------------------------------------------

Where:

 

  “A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

  “B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.09(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  “D”

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E”

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

  (c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.



--------------------------------------------------------------------------------

7.

If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a)

the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 

  (b)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lender’s Lending Office.

 

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any



--------------------------------------------------------------------------------

  requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 1.02(a)

UNRESTRICTED SUBSIDIARIES

Anvil International LLC



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

PRO RATA SHARES

 

                Lender   

 

    Revolving Credit    

Commitment

 

  

 

Pro Rata

    Revolving Share    

 

             

  Bank of America, N.A.

   $ 30,000,000.00    10.0%

  JPMorgan Chase Bank, N.A.

   $ 30,000,000.00    10.0%

  Citicorp USA, Inc.

   $ 21,333,333.30      7.1%

  Calyon New York Branch

   $ 21,333,333.30      7.1%

  SunTrust Bank

   $ 21,333,333.30      7.1%

  Raymond James Bank, FSB

   $ 18,000,000.00      6.0%

  Fifth Third Bank

   $ 16,666,666.70      5.6%

  North Fork Business Capital Corp.

   $ 16,666,666.70      5.6%

  Comerica Bank

   $ 14,000,000.00      4.7%

  Carolina First Bank

   $ 14,000,000.00      4.7%

  KBC Bank, N.A.

   $ 14,000,000.00      4.7%

  PNC Bank, National Association

   $ 14,000,000.00      4.7%

  TD BankNorth, N.A.

   $ 14,000,000.00      4.7%

  The Royal Bank of Scotland, PLC

   $ 14,000,000.00      4.7%

  The Bank of New York

   $ 14,000,000.00      4.7%

  Israel Discount Bank of New York

   $ 9,333,333.30      3.1%

  KeyBank National Association

   $ 8,666,666.70      2.9%

  The Northern Trust Company

   $ 6,666,666.70      2.2%

  Firstrust Bank

 

   $

 

2,000,000.00

 

     0.7%

 

             

 

  Total

   $   300,000,000.00    100.0% 



--------------------------------------------------------------------------------

                Lender   

 

    Term Loan A    

Commitment

 

  

 

Pro Rata

    Revolving Share    

 

             

  Bank of America, N.A.

   $ 15,000,000.00    10.0%

  JPMorgan Chase Bank, N.A.

   $ 15,000,000.00    10.0%

  Citicorp USA, Inc.

   $ 10,666,666.70      7.1%

  Calyon New York Branch

   $ 10,666,666.70      7.1%

  SunTrust Bank

   $ 10,666,666.70      7.1%

  Raymond James Bank, FSB

   $ 9,000,000.00      6.0%

  Fifth Third Bank

   $ 8,333,333.30      5.6%

  North Fork Business Capital Corp.

   $ 8,333,333.30      5.6%

  Comerica Bank

   $ 7,000,000.00      4.7%

  Carolina First Bank

   $ 7,000,000.00      4.7%

  KBC Bank, N.A.

   $ 7,000,000.00      4.7%

  PNC Bank, National Association

   $ 7,000,000.00      4.7%

  TD BankNorth, N.A.

   $ 7,000,000.00      4.7%

  The Royal Bank of Scotland, PLC

   $ 7,000,000.00      4.7%

  The Bank of New York

   $ 7,000,000.00      4.7%

  Israel Discount Bank of New York

   $ 4,666,666.70      3.1%

  KeyBank National Association

   $ 4,333,333.30      2.9%

  The Northern Trust Company

   $ 3,333,333.30      2.2%

  Firstrust Bank

 

   $

 

1,000,000.00

 

     0.7%

 

             

 

  Total

   $   150,000,000.00    100.0%                  Lender   

 

    Term Loan B    

Commitment

 

  

 

Pro Rata

    Revolving Share    

 

             

  Bank of America, N.A.

 

   $

 

565,000,000.00

 

   100.0% 

 

             

 

  Total

   $ 565,000,000.00    100.0% 



--------------------------------------------------------------------------------

SCHEDULE 3.01

MORTGAGED PROPERTIES

 

 

Debtor

 

  

 

Property Address

 

 

Anvil International, LP

  

 

Maricopa County, Arizona

—     3131 West Thomas Road, Phoenix, Arizona

 

Bullock County, Georgia

—     11021 Clito Road, Statesboro, Georgia

 

Hennepin County, Minnesota

—     1201 West 96th Street, Bloomington, Minnesota

 

Lancaster County, Pennsylvania

—     1411 Lancaster Avenue, Columbia, Pennsylvania

 

Franklin County, Pennsylvania

—     9170 Molly Pitcher, Highway South, Greencastle, Pennsylvania

—     330 E. 9th Street, Waynesboro, Pennsylvania

 

Chester County, Tennessee

—     2875/2870/2010 Old Jackson Road, Henderson, Tennessee

 

Harris County, Texas

—     6999 Old Clinton Road, Houston, Texas

 

Gregg County, Texas

—     305 Simms Street, Longview, Texas

 

 

Henry Pratt Company, LLC

  

 

Kane County, Illinois

—     401 S. Highland Avenue, Aurora, Illinois

 

Lee County, Illinois

—     900 Depot Street, Dixon, Illinois

 

 

Hersey Meters Co., LLC

  

 

Rowan County, North Carolina

—     10210 Statesville Boulevard, Cleveland, North Carolina

 

 

James Jones Company, LLC

  

 

Los Angeles County, California

—     4127 Temple City Boulevard, El Monte, California

 

 

J.B. Smith Mfg Co., LLC

  

 

Harris County, Texas

—     6618 Navigation Boulevard, Houston, Texas

 

 

Mueller Co., Ltd.

  

 

Macon County, Illinois

—     1226 E. Garfield Street, Decatur, Illinois

—     500 West Eldorado Street, Decatur, Illinois

 

Hamilton County, Tennessee

—     1401 Mueller Avenue, Chattanooga, Tennessee

 

Bradley County, Tennessee

—     620 Industrial Drive, SW, Cleveland, Tennessee

—     155 Enterprise Drive, Cleveland, Tennessee

 



--------------------------------------------------------------------------------

 

Debtor

 

  

 

Property Address

 

 

United States Pipe and Foundry Company, LLC

  

Jefferson County, Alabama

—     2023 St. Louis Avenue, Bessemer, Alabama

—     3301 1st Avenue North, N. Birmingham, Alabama

 

Alameda County, California

—     1295 Whipple Road, Union City, California

 

Burlington County, New Jersey

—     1101 E. Pearl Street, Burlington, New Jersey

 



--------------------------------------------------------------------------------

SCHEDULE 3.03

INFORMATION REGARDING COLLATERAL

 

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

Mueller Water Products, Inc.

 

Delaware Corporation

#4033400

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

  None

Mueller Group, LLC

 

Delaware

Limited Liability Company

#3067786

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

500 W. Eldorado Street

Decatur, IL 62522

(primary books and records, fixtures)

Anvil 1, LLC

 

Delaware Limited Liability Company

#4100970

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

  None

Anvil 2, LLC

 

Delaware Limited Liability Company

#4100931

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

  None

Anvil International, LP

 

Delaware Limited Partnership

#3067111

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

3131 West Thomas Road

Phoenix, AZ 85017-5303;

 

11021 Clito Road

Statesboro, GA 30549;

 

1201 West 96th Street

Bloomington, MN 55431-2605;

 

1411 Lancaster Avenue

Columbia, PA 17512-1939;

 

330 E. 9th St.

Waynesboro, PA 17268-2064;

 

2875/2870/2010 Old Jackson Rd.

Henderson, TN 38340-3657;

 

9170 Molly Pitcher

Highway South

 

 

1 Type of Collateral at each location consists of fixtures, machinery, equipment
and inventory unless specifically noted otherwise.



--------------------------------------------------------------------------------

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

           

Greencastle, Pennsylvania

 

6999 Old Clinton Road

Houston, TX 77020-7547;

 

305 Simms St.

Longview, TX 75604-5058;

 

375 Gentry Drive,

Aurora, OH 42202-7540;

 

160 Frenchtown Road

North Kingstown, RI;

 

14103 Borate Street,

Santa Fe Springs, CA 90670-5342;

 

750 Central Avenue

University Park, IL;

 

1385 Greg Street, Suite 105

Sparks, NV 89431-6042

 

1313 and 1421 Avenue R

Buildings III and IV,

Grand Prairie, TX 75050-1604

 

319 Circle of Progress

Pottstown, PA 19464-3811

 

350 Circle of Progress

Pottstown, PA 19464-3811

 

398 Circle of Progress

Pottstown, PA 19464-3811

 

2485 Northline Road

Taylor, MI

 

1930 Warren Street

N. Kansas City, MO

 

Suite 190

6300, 6310, 6320 Rothway

Houston, TX

 

110 Corporate Drive, Suite 10

Portsmouth, NH

(primary books and records, fixtures)



--------------------------------------------------------------------------------

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

AnvilStar, LLC

 

Delaware Limited Liability Company

#3749592

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

  None

Fast Fabricators, LLC

 

Delaware Limited Liability Company

#4254549

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

6 Northwood Drive

Bloomfield, CT

 

3387 Plumas-Arboga Road

Marysville, CA 95901

 

15467 Valencia Avenue

Fontana, CA 92335

 

8 East Newberry Road

Bloomfield, CT 06002

 

1518 SW 12th Avenue

Ocala, FL 34474

 

1534 North Industrial Road

Ottawa, KS 66067

 

164 Hamilton Court

Louisville KY 40229

 

200 Rhawn Street

Delanco, NJ 08075

 

4729 NW Front Avenue

Portland, OR 97210

 

1622 Two Notch Road

Lexington, SC 29073

 

800 Burlington Road

Saginaw, TX 79764

 

Lot 12A, Kerr’s Edgar Subdivision

Saginaw, TX

 

11622 Lucky Hill Road

Remington, VA 22734

 



--------------------------------------------------------------------------------

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

Henry Pratt Company, LLC

 

Delaware Limited Liability Company

#2198696

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

401 S. Highland Avenue

Aurora, IL 60506-5580

 

900 Depot Street

Dixon, IL 61021-3549

 

255 Highland

Aurora, IL 60506

 

403 Conkey Street

Hammond, IN 46324

 

Henry Pratt International, LLC.

 

Delaware Limited Liability Company

#3624310

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

  None

Hersey Meters Co., LLC

 

Delaware Limited Liability Company

#3078050

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

10230 Statesville Blvd.

Cleveland, NC 27013-8103

Hunt Industries, LLC

 

Delaware Limited Liability Company

#41000929

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

2351 South Church Street

Murfreesboro, TN 37130-5548

Hydro Gate, LLC

 

Delaware Limited Liability Company

#3463120

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

3888 E. 45th Ave., #120

Denver, CO 80216

 

1900 Billy Mitchell Blvd.

Suite A

Brownsville, TX 78521

 

James Jones Company, LLC

 

Delaware Limited Liability Company

#4101154

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

4127 Temple City Boulevard

El Monte, CA 91731-1029

 

1470 South Vintage Avenue

Ontario CA 91761

 

J.B. Smith Mfg Co., LLC

 

Delaware Limited Liability Company

#4101104

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

6618 Navigation Blvd.

Houston, TX 77011-1342

MCO 1, LLC

  Alabama limited liability  

1200 Abernathy Road

Suite 1200

 

  None



--------------------------------------------------------------------------------

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

   

company

#474-135

 

  Atlanta, GA 30328    

MCO 2, LLC

 

Alabama limited liability company

#474-134

 

 

1200 Abernathy Road

Suite 1200

Atlanta, GA 30328

  None

Milliken Valve, LLC

 

Delaware Limited Liability Company

#3615102

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

 

2625 Brodhead Road

Bethlehem, PA 18020-8914

Mueller Co. Ltd.

 

Alabama Limited Partnership

#504-532

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

500 W. Eldorado Street

Decatur, IL 62522

(primary books and records, fixtures)

 

1226 E. Garfield Street

Decatur, IL 62526-4923

 

455 Douglas Avenue

Suite 1155

Altamonte Springs, FL

 

1401 Mueller Avenue

Chattanooga, TN 37406-1344

 

620 Industrial Dr. SW

Cleveland, TN 37311-8096

 

5111 Highway 431

Albertville, AL 35950

 

956 Industrial Boulevard

Albertville, AL 35950-8730

 

1315 Industrial Blvd.

Boaz, AL 35957

 

3351 FM 802

Brownsville, TX 78526-2834

 

1165 Park Avenue

Murfreesboro, TN 37130

 

155 Enterprise Drive

Cleveland, TN 37311

 

20 Thurber Blvd.

Smithfield, RI



--------------------------------------------------------------------------------

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

Mueller Group Co-Issuer, Inc.  

Delaware corporation

#4033401

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

  None Mueller Service California, Inc.  

Delaware corporation

#4238113

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

  None Mueller Service Co., LLC  

Delaware Limited Liability Company

#2131785

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

2004 Wood Court

Suite 3

Plant City, FL 33563

 

10424 W. McNab Road, B-7

Tamarac, FL 33321

 

Mueller International, Inc.  

Delaware Corporation

#3437273

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

500 W. Eldorado Street

Decatur, IL 62522

(primary books and records, fixtures)

 

Mueller International, L.L.C.  

Delaware Limited Liability Company

#3459509

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

500 W. Eldorado Street

Decatur, IL 62522

(primary books and records, fixtures)

Mueller International Finance, Inc.  

Delaware Corporation

#3459441

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

500 W. Eldorado Street

Decatur, IL 62522

(primary books and records, fixtures)

 

Mueller International Finance, L.L.C.  

Delaware Limited Liability Company

#3459504

 

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

500 W. Eldorado Street

Decatur, IL 62522

(primary books and records, fixtures)

Mueller Financial Services, LLC   Delaware Limited  

1200 Abernathy Rd.

Suite 1200

 

500 W. Eldorado Street

Decatur, IL 62522



--------------------------------------------------------------------------------

I.   II.   III.   IV. Name  

Jurisdiction of

Formation/

Form of

Equity/I.D.

Number

 

Address of Chief

Executive Office

 

Collateral

Locations

(and Type

of Collateral) 1

   

Liability Company

#4037311

 

  Atlanta, GA 30328     United States Pipe and Foundry Company, LLC  

Alabama Limited Liability Company

# 469-166

 

1200 Abernathy Rd.

Suite 1200

Atlanta, GA 30328

 

3300 First Avenue North

Birmingham, AL 35222

 

2023 St. Louis Avenue

Bessemer, AL 35020

 

1101 East Pearl Street

Burlington, NJ 08016

 

1295 Whipple Road

Union City, CA 94587

 

3000 – 30 Avenue North

Birmingham, AL 35207

 

1801 SW First Avenue

Ft. Lauderdale, FL 33315

 

55 W. 6th Street

Alexandria, IN 46001

 

21778 Highview Avenue

Lakeville, MN 55044

 

12th Street Yard

Kansas City, MO 64108

 

9850 Havana Street

Irondale, CO 80640

 

4295 Kearney Street

Denver, CO 80216

 

1820 S. 35th Avenue

Phoenix, AZ 85009

 

13560 Whittram Avenue

Fontana, CA 92335

 



--------------------------------------------------------------------------------

SCHEDULE 5.01

GOOD STANDING AND

FOREIGN QUALIFICATION JURISDICTIONS

 

Loan Party   

State of Formation/

Good Standing

Jurisdiction

  

State(s) of Foreign

Qualification

 

Borrower

 

 

Mueller Water Products, Inc.

 

  

 

Delaware

 

  

 

Florida, Georgia

 

 

Other Loan Parties

 

       

 

Anvil 1, LLC

  

 

Delaware

  

 

Florida,

Massachusetts,

Ohio, Oregon, Texas

 

 

Anvil 2, LLC

 

  

 

Delaware

 

  

 

None

 

 

Anvil International, LP

  

 

Delaware

  

 

Arizona, California,

Colorado, Florida,

Georgia, Illinois,

Indiana, Louisiana,

Massachusetts,

Michigan,

Minnesota,

Missouri, North

Carolina, New

Hampshire, New

Jersey, Nevada,

Ohio, Oklahoma,

Pennsylvania,

Rhode Island

Tennessee

Texas

 

 

AnvilStar, LLC

 

  

 

Delaware

 

  

 

Texas

 

 

Fast Fabricators, LLC

  

 

Delaware

  

 

Oregon, Texas,

South Carolina,

Connecticut,

Florida, Kansas,

California, New

Jersey, Kentucky,

Virginia

 

 

Henry Pratt Company, LLC

  

 

Delaware

  

 

Illinois, Indiana,

New Jersey,

Pennsylvania,

Texas, Virginia

 

 

Henry Pratt International, LLC

 

  

 

Delaware

 

  

 

None

 



--------------------------------------------------------------------------------

Loan Party   

State of Formation/

Good Standing

Jurisdiction

  

State(s) of Foreign

Qualification

 

Hersey Meters Co., LLC

  

 

Delaware

  

 

California, Hawaii,

Maryland, North

Carolina

 

 

Hunt Industries, LLC

 

  

 

Delaware

 

  

 

Tennessee

 

 

Hydro Gate, LLC

 

   Delaware    Colorado, Illinois

 

J.B. Smith Mfg Co., LLC

 

  

 

Delaware

 

  

 

Texas

 

 

James Jones Company, LLC

 

  

 

Delaware

 

  

 

California, Texas

 

 

MCO 1, LLC

 

  

 

Alabama

 

  

 

Florida, Texas

 

 

MCO 2, LLC

 

  

 

Alabama

 

  

 

None

 

 

Milliken Valve, LLC

 

  

 

Delaware

 

  

 

Pennsylvania

 

 

Mueller Co. Ltd.

  

 

Alabama

  

 

California, Florida,

Georgia, Illinois,

Maryland,

Pennsylvania,

Tennessee, Texas

 

 

 

Mueller Financial Services, LLC

 

  

 

Delaware

 

  

 

None

 

 

Mueller Group Co-Issuer, Inc.

 

  

 

Delaware

 

  

 

None

 

 

Mueller Group, LLC

  

 

Delaware

  

 

Illinois, New

Hampshire, Rhode

Island, Texas

 

 

Mueller International Finance, Inc.

 

  

 

Delaware

 

  

 

New Hampshire

 

 

Mueller International Finance, L.L.C.

 

  

 

Delaware

 

  

 

New Hampshire

 

 

Mueller International, Inc.

 

  

 

Delaware

 

  

New Hampshire

 

 

Mueller International, L.L.C.

 

  

 

Delaware

 

  

 

New Hampshire

 

 

Mueller Service California, Inc.

 

  

 

Delaware

 

  

 

California

 

 

Mueller Service Co., LLC

 

  

 

Delaware

 

  

 

Arizona, Florida

 



--------------------------------------------------------------------------------

Loan Party   

State of Formation/

Good Standing

Jurisdiction

  

State(s) of Foreign

Qualification

 

United States Pipe and Foundry Company, LLC

  

 

Alabama

  

 

Arizona, California,

Colorado, Florida,

Georgia, Hawaii,

Illinois, Indiana,

Kansas,

Massachusetts,

Maryland,

Michigan,

Minnesota,

Missouri,

Mississippi, North

Carolina, New

Jersey, New York,

Ohio, Oklahoma,

Oregon,

Pennsylvania, South

Carolina, Texas,

Washington

 



--------------------------------------------------------------------------------

SCHEDULE 6.06

LITIGATION

 

  —  

In September 2004, Cajun Forge Company, Inc. brought an adversary proceeding
against Anvil International, LP. claiming damages in a Chapter 11 bankruptcy
proceeding in connection with a March 2003 lease of a forging facility in Fort
Worth, Texas.

 

  —  

The City of Banning and approximately 40 other California municipalities filed
their first amended complaint on May 31, 2006 in California Superior Court,
County of Los Angeles, in which they alleged common law fraud against Mueller
Co. Ltd., James Jones Company, LLC (a Mueller subsidiary) and Watts Water
Technologies, Inc. with respect to waterworks parts sold to developers between
1989 and 1998. We believe Tyco International and its affiliates is obligated to
defend and indemnify James Jones Company, LLC and Mueller Co. Ltd.

 

  —  

There was a false claims action filed in June 1997 in the California Superior
Court, County of Los Angeles on behalf of many California municipalities against
James Jones Company, LLC, Mueller Co. Ltd. and Tyco International. We believe
Tyco International and its affiliates is obligated to defend and indemnify James
Jones Company, LLC and Mueller Co. Ltd.

 

  —  

Mueller Canada, Ltd. filed an ‘intent-to-use’ design application with respect to
Mueller Flow Control’s Trademark with the Canadian Intellectual Property Office
on November 7, 2002. Opposition against the application was filed by Mueller
Industries, Inc., an unaffiliated United States corporation, based on the
technicality that Mueller Canada, Ltd. in fact used the trademark and design
prior to the application date, making the ‘intent-to-use’ application the wrong
form.

 

  —  

Mueller Industries has filed oppositions to the application of Mueller
International, Inc., the subsidiary that owns most of the Mueller trademarks, to
register “Mueller Water Products” as a trademark in the U.S. Patent and
Trademark Office on the basis that the proposed registration is overbroad and
would cause confusion if granted. Mueller Industries has voluntarily suspended
its opposition until September 2007, on the understanding that representatives
of Mueller Water Products, Inc. would attempt to resolve the issue.

 

  —  

United States and Pipe Foundry Company, LLC (“U.S. Pipe”) and Walter Industries,
Inc. are defendants in a civil action for contribution and cost recovery by
Solutia Inc. and Pharmacia Corp. with respect to costs incurred and to be
incurred in performing responsive activities mandated by the EPA at the
“Anniston, Alabama PCB and Lead Sites.” Plaintiffs allege that U.S. Pipe and 16
other defendants used foundry sand to collect industrial oils containing PCBs
for disposal and discharged by the defendants.



--------------------------------------------------------------------------------

  —  

Isaiah Evans et al. filed a purported civil class action on April 8, 2005
against Walter, U.S. Pipe and 17 other foundries in the Anniston, Alabama area
alleging negligence, breach of duty to warn, nuisance, trespass, wantonness and
outrage in the creation and disposal of foundry sand alleged to contain lead and
PCBs, among other substances. The plaintiffs are seeking real property and
personal injury damages.

 

  —  

Andrews, et al. brought a purported class action on behalf of hourly employees
who work in the melting and casting departments of U.S. Pipe’s Bessemer and
North Birmingham Pipe Plants. The action alleges that U.S. Pipe has failed to
compensate the employees for the time they spend “donning and doffing” certain
protective clothing.

 

  —  

Sloss Industries Corporation, U.S. Pipe and Mueller Co. Ltd. have received a
letter from attorneys representing a purported group of residents of the North
Birmingham area of Jefferson County, Alabama alleging Personal Injury, Property
Damage, Nuisance and Trespass involving air quality and health claims relating
to coke oven emissions and coal tar.

 

  —  

Mueller Water Products, Inc. and its subsidiaries are parties to a number of
cases involving the failure of meters made by RAMAR after they were installed.
RAMAR is insolvent and the Company’s Hersey Meters Co., LLC subsidiary has
offered to replace the defective meters in settlement of those claims.

 

  —  

In April 1992, Anvil International, LP was informed that it was the position of
GMP Local 376 (Columbia Plant) that a provision of the collective bargaining
agreement with that union relating to the Pension Plan for Hourly Employees
violated the accrual and anti-cutback rules under ERISA and the Code.

 

  —  

Anvil International, LP is a defendant in a product liability lawsuit filed by
Roberts Starks against Charles T. O’Neal, Fesco Ltd. and others in connection
with bodily injury sustained in 2001. We believe Tyco International and its
affiliates is obligated to defend and indemnify Anvil International.

 

  —  

See also Schedule 6.09.



--------------------------------------------------------------------------------

SCHEDULE 6.09

ENVIRONMENTAL MATTERS

The Federal Comprehensive Environmental Response, Compensation and Liability Act
(CERCLA) generally imposes liability, which may be joint and several and is
without regard to fault or the legality of waste generation or disposal, on
certain classes of persons, including owners and operators of sites at which
hazardous substances are released into the environment (or pose a threat of such
release), persons that disposed or arranged for the disposal of hazardous
substances at such sites, and persons who owned or operated such sites at the
time of such disposal. CERCLA authorizes the Environmental Protection Agency
(EPA), the states and, in some circumstances, private entities to take actions
in response to public health or environmental threats and to seek to recover the
costs they incur from the same classes of persons. Certain governmental
authorities can also seek recovery for damages to natural resources. Currently,
United States Pipe and Foundry Company, LLC (“U.S. Pipe”) has been identified as
a potentially responsible party (PRP) by the EPA under CERCLA with respect to
cleanup of hazardous substances at a superfund site located in Anniston,
Alabama, and U.S. Pipe is among many PRP’s at the site, a significant number of
which are substantial companies.

The PRP’s have negotiated an Administrative Order of Consent (ACO) with the EPA.
Based on these negotiations, management estimated the Borrower’s share of
liability for cleanup, after allocation among several PRP’s, would be
approximately $4.0 million, which was accrued in 2004. In the fourth quarter of
2006, U.S. Pipe and Phelps Dodge (a co-signer of the ACO) agreed that Phelps
Dodge would assume U.S. Pipe’s obligations and liabilities relating to the ACO.
As a result, the Borrower recognized a pre-tax benefit related to the settlement
of this obligation, which was not material to the Borrower’s financial
statements. Phelps Dodge had previously entered into similar agreements with all
other signatories to the ACO.

Solutia, Inc and Pharmacia Corporation filed suit against U.S. Pipe and Walter
on January 5, 2003 for contribution and cost recovery by Solutia with respect to
costs incurred and to be incurred by Solutia in performing remediation of
polychlorinated biphenyls (PCBs) and heavy metals mandated by EPA in Anniston,
Alabama with respect to the ACO described above. The ACO provides protection
against contribution claims by third parties, such as Solutia. Management
believes that the likelihood of liability in the contribution litigation is
remote. The Magistrate has entered an Order staying discovery in this matter. A
defense Motion for Summary judgment is pending.

The Borrower’s U.S. Pipe subsidiary has been named in a purported civil class
action case originally filed on April 8, 2005 in the Circuit Court of Calhoun
County, Alabama, and removed to the U.S. District Court for the Northern
District of Alabama under the Class Action Fairness Act. The putative plaintiffs
in the case filed an amended complaint with the U.S. District Court on
December 15, 2006. The case was filed against U.S. Pipe and other foundries in
the Anniston, Alabama area alleging state law tort claims (negligence, failure
to warn, wantonness, nuisance, trespass and outrage) arising from creation and
disposal of “foundry sand” alleged to contain harmful levels of PCBs and other
toxins, including arsenic, cadmium, chromium, lead and zinc. The plaintiffs are
seeking damages for real and personal property damage and for other unspecified
personal injury. Management believes this matter is still in



--------------------------------------------------------------------------------

early stages of litigation and no substantial discovery has taken place. In
addition, management believes that both procedural and substantive defenses
would likely be available should this class action be allowed to proceed. At
present, management has no reasonable basis to form a view with respect to the
probability of liability in this matter.

The Borrower and U.S. Pipe recently received a letter from attorneys
representing a purported group of residents of the North Birmingham area of
Jefferson County, Alabama alleging personal injury, property damage, nuisance,
and trespass involving the release of toxic emissions into the North Birmingham
environment causing injury. The Borrower may be named in this potential
litigation because of its ownership interests in U.S. Pipe. The allegations
against U. S. Pipe result from the use of coal tar products and their emissions
into the North Birmingham environment. U.S. Pipe has implemented an
Administrative Consent Order (ACO) for its Burlington, New Jersey plant that was
required under the New Jersey Environmental Cleanup Responsibility Act (now
known as the Industrial Site Recovery Act). The ACO required soil and ground
water cleanup. U.S. Pipe has completed, and has received final approval for the
soil cleanup required by the ACO. U.S. Pipe is continuing to address ground
water issues at this site. Further remediation could be required. These
remediation costs are expected to be minimal. Long term ground water monitoring
will be required to verify natural attenuation. It is not known how long ground
water monitoring will be required. Management does not believe monitoring or
further cleanup costs, if any, will have a material adverse effect on the
financial condition or results of operations of the Borrower and its
subsidiaries

The Borrower’s Anvil segment entered into a Consent Order with the Georgia
Department of Natural Resources regarding alleged hazardous waste violations at
Anvil’s former foundry facility in Statesboro, Georgia. Pursuant to the Consent
Order, Anvil agreed to pay a monetary fine of $50,000 and pay an additional
$50,000 to fund a supplemental environmental project. Anvil has also agreed to
perform various investigatory and remedial actions at the foundry and its
landfill. The total costs are estimated to be between $1.2 million and
$1.4 million. The Borrower maintains an adequate reserve to cover these
estimated costs.

Although the Borrower now produces a small amount of no-lead brass products,
most of the Borrower’s brass valve products contain approximately 5.0% lead.
Environmental advocacy groups, relying on standards established by California’s
Proposition 65, are seeking to eliminate or reduce the content of lead in water
infrastructure products offered for sale in California. Some of the Borrower’s
subsidiaries have entered into settlement agreements with these environmental
advocacy groups to modify products or offer substitutes for sale in California.
Legislation to substantially restrict lead content in water infrastructure
products has been introduced in the United States Congress. Congress or state
jurisdictions other than California may enact legislation similar to Proposition
65 to restrict the content of lead in water products, which could require the
Borrower to incur additional capital expenses to modify production. We undertook
a capital project to implement a no-lead brass production line that required the
Borrower to incur approximately $8.0 million in incremental capital spending,
which was spent during the year ended September 30, 2006. Also, we began
implementation of a project to consolidate our two existing brass foundries into
one facility that required the Borrower to incur approximately $11.2 million in
incremental spending, of which $5.8 million was spent during the year ended
September 30, 2006. The foundry consolidation project is expected to be
completed during 2007.



--------------------------------------------------------------------------------

Under the terms of the agreement whereby Tyco International Ltd. (“Tyco”) sold
the Mueller and Anvil businesses in August 1999 to prior owners (the
“August 1999 Tyco Transaction”), Tyco agreed to indemnify the Borrower’s
predecessor-in-interest (“Predecessor Mueller”), and, by legal succession, the
Borrower and its affiliates, for all “Excluded Liabilities”. Excluded
Liabilities include, among other things, substantially all environmental
liabilities relating to the time prior to the August 1999 Tyco Transaction. The
indemnity survives indefinitely, is not subject to any deductibles or caps, and
continues with respect to the Borrower’s current operations, other than those
operations acquired since the August 1999 Tyco Transaction, including the
operations of the U.S. Pipe segment. If Tyco ever becomes financially unable to,
or otherwise fails to comply with the terms of the indemnity, the Borrower may
be responsible for the Tyco-indemnified obligations. In addition, Tyco’s
indemnity does not cover environmental liabilities to the extent caused by the
Borrower or Predecessor Mueller or the operation of the Borrower’s business
after the August 1999 Tyco Transaction, nor does it cover environmental
liabilities arising with respect to businesses or sites acquired after the
August 1999 Tyco Transaction.



--------------------------------------------------------------------------------

SCHEDULE 6.11

PROPOSED TAX ASSESSMENTS

 

  —  

The Borrower is joint and severally liable for any federal income tax
liabilities of Walter Industries, Inc. for periods prior to its spin off from
Walter Industries, Inc.

 

  —  

The Borrower is currently under audit by the Internal Revenue Service for a
three day tax year preceding its acquisition by Walter Industries, Inc., namely
October 1, 2005 through October 3, 2005. No adjustments have been proposed to
date.

 

  —  

The Borrower is currently under audit by the Illinois Department of Revenue for
the periods September 30, 2002 through December 31, 2005. No adjustments have
been proposed to date.



--------------------------------------------------------------------------------

SCHEDULE 6.12

ERISA COMPLIANCE

The Mueller Water Products Retirement Savings Plan has not yet applied to the
Internal Revenue Service for a favorable determination letter, but expects to
make such application within the next few months.



--------------------------------------------------------------------------------

SCHEDULE 6.13(a)

SUBSIDIARIES

Mueller Water Products, Inc., a Delaware corporation

 

  —  

Anvil 1, LLC, a Delaware limited liability company

 

  —  

Anvil 2, LLC, a Delaware limited liability company

 

  —  

Anvil International LLC, a Delaware limited liability company

 

  —  

Anvil International, LP, a Delaware limited partnership (formerly Anvil
International, Inc., a Delaware corporation)

 

  —  

AnvilStar, LLC, a Delaware limited liability company

 

  —  

Fast Fabricators, LLC, a Delaware limited liability company

 

  —  

Henry Pratt Company, LLC, a Delaware limited liability company (formerly Henry
Pratt Company, a Delaware corporation)

 

  —  

Henry Pratt International, LLC, a Delaware limited liability company (formerly
Henry Pratt International Ltd., a Delaware corporation)

 

  —  

Hersey Meters Co., LLC, a Delaware limited liability company (formerly Hersey
Meters Co., a Delaware corporation)

 

  —  

Hunt Industries, LLC, a Delaware limited liability company (formerly Hunt
Industries, Inc., a Tennessee corporation)

 

  —  

Hydro Gate, LLC, a Delaware limited liability company (formerly Hydro Gate
Acquisition Corp., a Delaware corporation)

 

  —  

James Jones Company, LLC, a Delaware limited liability company (formerly James
Jones Company, a California corporation)

 

  —  

J.B. Smith Mfg Co., LLC, a Delaware limited liability company (formerly J.B.
Smith Mfg Co., an Oklahoma corporation)

 

  —  

MCO 1, LLC, an Alabama limited liability company

 

  —  

MCO 2, LLC, an Alabama limited liability company

 

  —  

Jingmen Pratt Valve Co., Ltd., a Peoples Republic of China limited liability
company

 

  —  

Milliken Valve, LLC, a Delaware limited liability company (formerly Milliken
Acquisition Corp., a Delaware corporation)

 

  —  

Mueller Canada Holdings Corp., a Canada corporation

 

  —  

Mueller Canada Ltd., a Canada corporation

 

  —  

Mueller Co. Ltd., an Alabama limited partnership (formerly Mueller Co., an
Illinois corporation)

 

  —  

Mueller Financial Services, LLC, a Delaware limited liability company

 

  —  

Mueller Group Co-Issuer, Inc., a Delaware corporation

 

  —  

Mueller Group, LLC, a Delaware limited liability company

 

  —  

Mueller International Finance, Inc., a Delaware corporation

 

  —  

Mueller International Finance, L.L.C., a Delaware limited liability company

 

  —  

Mueller International, Inc., a Delaware corporation

 

  —  

Mueller International, L.L.C., a Delaware limited liability company

 

  —  

Mueller Service California, Inc., a Delaware corporation

 

  —  

Mueller Service Co., LLC, a Delaware limited liability company (formerly Mueller
Service Co., a Delaware corporation)

 

  —  

United States Pipe and Foundry Company, LLC, an Alabama limited liability
company



--------------------------------------------------------------------------------

SCHEDULE 6.13(b)

OTHER EQUITY INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.01

EXISTING LIENS

 

 

Debtor

 

  

 

Secured Party

 

        

 

Filing Office  

 

        

 

     File Date     

 

  

 

     Filing Number     

 

  

 

     Brief Description of Collateral    

 

 

Anvil International, Inc.

 

  

 

CIT Technology Financing Services, Inc.

 

       

 

Delaware Secretary of State

 

       

 

02-27-07

 

  

 

40560666

 

  

 

Office equipment leased for financed

 

 

Anvil International, Inc.

 

  

 

Inter-Tel Leasing, Inc.

 

       

 

Delaware Secretary of State

 

       

 

06-14-05

 

  

 

51830943

 

  

 

Telephone systems

 

 

Mueller Company

 

  

 

Hyundai-Kia Machine America Corp.

 

       

 

Alabama Secretary of State

 

       

 

06-09-06

 

  

 

06-0516051

 

  

 

Specified equipment

 

 

Mueller Group, LLC

 

  

 

Dell Financial Service L.P.

 

       

 

Delaware Secretary of State

 

       

 

01-24-07

 

  

 

2007 0300441

 

  

 

Computer equipment pursuant to lease

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Pechiney World Trade (U.S.A.), Inc.

 

       

 

Alabama Secretary of State

 

       

 

01-22-98

  

 

1998-02923

 

  

 

Specified equipment

              

 

11-21-02

 

     

 

Continuation Statement

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Pechiney World Trade (U.S.A.), Inc.

 

       

 

Alabama Secretary of State

 

       

 

07-14-98

  

 

1998-29941

 

  

 

Specified equipment

              

 

04-17-03

 

     

 

Continuation Statement

 

 

United States Pipe & Foundry, Inc., Bailor

 

  

 

Carbide Industries LLC, Bailee

 

       

 

Alabama Secretary of State

 

       

 

11-12-02

 

  

 

02-014197

 

  

Specified materials

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

02-18-03

 

  

 

03-0145509

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

04-29-03

 

  

 

03-0350974

 

  

 

Specified equipment

 

 

United States Pipe and Foundry Company, Incorporated

 

  

 

General Machinery Company Incorporated

 

       

 

Alabama Secretary of State

 

       

 

06-16-03

 

  

 

03-0503318

 

  

 

Specified equipment

 

 

United States Pipe and Foundry Company, Incorporated

 

  

 

General Machinery Company Incorporated

 

       

 

Alabama Secretary of State

 

       

 

07-23-03

 

  

 

03-0618158

 

  

 

Specified equipment

 



--------------------------------------------------------------------------------

 

Debtor

 

  

 

Secured Party

 

        

 

Filing Office  

 

        

 

     File Date     

 

  

 

     Filing Number     

 

  

 

     Brief Description of Collateral    

 

 

United States Pipe and Foundry Company, Incorporated

 

  

 

General Machinery Company Incorporated

 

       

 

Alabama Secretary of State

 

       

 

07-23-03

 

  

 

03-0618164

 

  

 

Specified equipment

 

 

United States Pipe and Foundry Company, Inc.

 

  

 

H&K Equipment, Inc.

 

       

 

Alabama Secretary of State

 

       

 

05-04-04

 

  

 

04-0352351

 

  

 

Specified equipment pursuant to Lease

 

  

 

PNC Leasing, Inc.

 

             

 

06-17-04

 

     

 

Assignment to PNC Leasing, Inc.

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

05-13-05

 

  

 

05-0365847

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

08-18-05

 

  

 

05-0629884

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

11-22-05

 

  

 

06-0009556

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

11-28-05

 

  

 

06-0019543

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

01-30-06

 

  

 

06-0159292

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

05-24-06

 

  

 

06-0469095

 

  

 

Specified equipment

 

 

United States Pipe & Foundry Company, Inc.

 

  

 

Thompson Tractor Co., Inc.

 

       

 

Alabama Secretary of State

 

       

 

04-25-07

 

  

 

07-0373599

 

  

 

Specified equipment

 



--------------------------------------------------------------------------------

SCHEDULE 8.02

EXISTING INVESTMENTS

See Schedule 8.03.



--------------------------------------------------------------------------------

SCHEDULE 8.03

EXISTING INDEBTEDNESS

Mueller Group, LLC 10% Senior Subordinated Notes Due 2012

Mueller Water Products, Inc. 14.75% Senior Discount Notes Due 2014

Master Lease Agreement between Gelco Corporation and Mueller Group, LLC dated
August 9, 2002

Mueller Water Products, Inc. 7 3/8% Senior Subordinated Notes Due 2017 (to be
issued on May 24, 2007)

Intercompany Indebtedness:

 

 

Borrower

 

  

 

Lender

 

  

 

Loan Amount

 

 

Mueller Co. Ltd.

 

  

 

Mueller International Finance, Inc.

 

  

 

US$ 42,052,408.60

 

 

Mueller Canada Holdings Corp.

 

  

 

Mueller Co. Ltd.

 

  

 

C$ 38,000,000.00

 

 

Mueller Canada Ltd.

 

  

 

Mueller Canada Holdings Corp.

 

  

 

C$ 38,000,000.00

 

 

Mueller Co. Ltd.

 

  

 

Mueller International Finance, Inc.

 

  

 

US$ 520,000,000.00

 

 

Anvil International, LP

 

  

 

Mueller International Finance, Inc.

 

  

 

US$ 50,000,000.00

 

Surety Bonds (see Schedule 8.03 Attachments 1 and 2)



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

MUELLER WATER PRODUCTS, INC.

1200 Abernathy Road, Suite 1200

Atlanta, Georgia 30328

Attention:

     Walter A. Smith, Treasurer

Telephone:

     770.206.4248

Telecopier:

     770.206.4270

E-Mail:

     wsmith@muellercompany.com

Website Address:  www.muellerwaterproducts.com

 

  

With a copy to:

  

MUELLER WATER PRODUCTS, INC.

1200 Abernathy Road, Suite 1200

Atlanta, Georgia 30328

   Attention:      Robert Barker, General Counsel    Telephone:     
770.206.4232    Telecopier:      770.206.4260    E-Mail:     
rbarker@muellercompany.com

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

101 N. Tryon Street, NC1-001-04-39

Charlotte, North Carolina 28255

Attention:

     Libby Garver

Telephone:

     704.386.8451

Telecopier:

     704.409.0004

E-Mail:

    

elizabeth.garver@bankofamerica.com

Bank of America, N.A.

New York, New York

Account No. (for Dollars):

  

1366212250600

Reference:

   Mueller Water Products, Inc.

Attention:

   Credit Services

ABA#:

   026009593



--------------------------------------------------------------------------------

Account No. (for Euro):    65280019 Reference:    Mueller Water Products, Inc.
Attention:    Credit Services Swift Address:    BOFAGB22
Account No. (for Sterling):    65280027 Reference:    Mueller Water Products,
Inc. Attention:    Credit Services London Sort Code:    16-50-50 Swift Address:
   BOFAGB22 Account No. (for Yen):    606490661046 Reference:    Mueller Water
Products, Inc. Attention:    Credit Services Swift Address:    BOFAJPJX

Other Notices as Administrative Agent:

101 N. Tryon Street, NC1-001-15-14

Charlotte, North Carolina 28255

Attention:

     Cindy K. Fisher, Agency Management Officer

Telephone:

     704.387.5452

Telecopier:

     704.409.0180

E-Mail:

    

cindy.fisher@bankofamerica.com

L/C ISSUER:

BANK OF AMERICA, N.A.

Trade Operations

333 S. Beaudry Avenue, VA9-703-19-23

Los Angeles, California 90017

Attention:

     Sandra Leon, Vice President

Telephone:

     213.345.5231

Telecopier:

     213.345.0265

Electronic Mail: sandra.leon@bankofamerica.com



--------------------------------------------------------------------------------

SWING LINE LENDER:

BANK OF AMERICA, N.A.

101 N. Tryon Street, NC1-001-15-04

Charlotte, North Carolina 28255

Attention:

   Libby Garver

Telephone:

   704.386.8451

Telecopier:

   704.409.0004

Electronic Mail: elizabeth.garver@bankofamerica.com

Bank of America, NA.

New York, New York

Account No.:

   1366250600

Reference:

   Mueller Water Products, Inc.

Attention:

   Credit Services

ABA#:

   026009593



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING LOAN NOTICE

Date:                     ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May     , 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Mueller Water Products,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests (select one):

¨  A Borrowing of Revolving Loans

¨  A conversion or continuation of Revolving Loans

 

  1.

On                                                       (a Business Day).

 

  2.

In the amount of                               .

 

  3.

In the following currency:                             .

 

  4.

Comprised of                                                                .

                                           [Type of Revolving Loan requested]

 

  5.

For Eurodollar Rate Loans: with an Interest Period of
                             months.

The Revolving Loan Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.02 of the Agreement.

In connection with any Borrowing requested hereunder, the matters set forth in
Section 5.02(a), (b), (d) and (e) of the Agreement are true, correct and
complete as of the date hereof.

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

A-1-1

Form of Revolving Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF TERM LOAN INTEREST RATE SELECTION NOTICE

Date:                     ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May     , 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Mueller Water Products,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The Borrower through its Responsible Officer hereby gives notice to the
Administrative Agent of the following with respect to the ¨ [Term Loan A] ¨
[Term Loan B]:

¨  An election of a subsequent Interest Period for Eurodollar Rate Segment(s)

¨  A conversion of Eurodollar Rate Segment(s) into a Base Rate Segment(s)

¨  A conversion of Base Rate Segment(s) into Eurodollar Rate Segment(s)

 

Type of Segment    Interest  Period(1)    Aggregate  Amount(2)    Date of
Segment(3)

(check one)

              

Base Rate Segment

                       

Eurodollar Rate Segment

                       

On                             , 20     (a Business Day).

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

(1)

For any Eurodollar Rate Segment, one, two, three or six months, except as
otherwise provided in Credit Agreement.

(2)

Must be $5,000,000 or if greater an integral multiple of $1,000,000.

 

A-2-1

Form of Term Loan Notice



--------------------------------------------------------------------------------

(3)

At least three (3) Business Days later if a Eurodollar Rate Segment

 

A-2-2

Form of Term Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Mueller Water Products,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1.

On                                      (a Business Day).

 

  2.

In the amount of $                              .

 

  3.

In the following currency:                             .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

TERM LOAN A NOTE

May     , 2007

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan A from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
May     , 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan A from the date of such Term Loan A until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.05(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Term Loan A Note (the “Note”) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Term Loan A Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Term Loan A Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1-1

Form of Term Loan A Note



--------------------------------------------------------------------------------

THIS TERM LOAN A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

C-1-2

Form of Term Loan A Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   

Type of

Loan

Made

        

Amount of

Loan

Made

        

End of

Interest

Period

        

Amount of

Principal

or Interest

Paid This

Date

        

Outstanding

Principal

Balance

This Date

        

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                          

 

C-1-3

Form of Term Loan A Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

REVOLVING LOAN NOTE

May     , 2007

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Amended and Restated Credit Agreement, dated as
of May     , 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.05(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Loan
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Loan Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Loan Note and endorse thereon the date, amount and maturity of
its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.

 

C-2-1

Form of Revolving Loan Note



--------------------------------------------------------------------------------

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

C-2-2

Form of Revolving Loan Note



--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   

Type of

Loan

Made

        

Amount of

Loan

Made

        

End of

Interest

Period

        

Amount of

Principal

or Interest

Paid This

Date

        

Outstanding

Principal

Balance

This Date

        

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                          

 

C-2-3

Form of Revolving Loan Note



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

TERM LOAN B NOTE

May     , 2007

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan B from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
May     , 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan B from the date of such Term Loan B until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.05(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Term Loan B Note (the “Note”) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Term Loan B Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Term Loan B Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-3-1

Form of Term Loan B Note



--------------------------------------------------------------------------------

THIS TERM LOAN B NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

C-3-2

Form of Term Loan B Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   

Type of

Loan

Made

        

Amount of

Loan

Made

        

End of

Interest

Period

        

Amount of

Principal

or Interest

Paid This

Date

        

Outstanding

Principal

Balance

This Date

        

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                               
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                          

 

C-3-3

Form of Term Loan B Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May __, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Mueller Water Products,
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.        Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2.        The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

3.        A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.        The representations and warranties of the Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5.        The financial covenant analyses and information set forth on Schedule
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

MUELLER WATER PRODUCTS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

Section 8.12(a) – Consolidated Leverage Ratio.

 

A.    Consolidated Funded Indebtedness at Statement Date:     
$                              B.    Cash Equivalents of the Borrower and the
Restricted Subsidiaries on a consolidated basis at Statement Date:     
$                              C.    Line I.A – Line I.B:     
$                              D.    Consolidated EBITDA with respect to the
Borrower and its Restricted Subsidiaries, on a consolidated basis, for four
consecutive fiscal quarters ending on above Statement Date (“Subject Period”):
        1.    Consolidated Net Income for Subject Period:     
$                                 2.    Consolidated Interest Charges for
Subject Period:      $                                 3.    Provision for
income taxes for Subject Period:      $                                 4.   
Depreciation and depletion expenses for Subject Period:     
$                                 5.    Amortization expenses for Subject
Period:      $                                 6.    Non-cash charges or
expenses (excluding any non-cash charges representing an accrual of, or reserve
for, cash charges to be paid within the next twelve months) for Subject Period:
     $                                 7.    Amounts deducted in determining
Consolidated Net Income representing mark-to-market losses related to interest
rate hedges that must be recognized currently in net income under Financial
Accounting Standards Board Statement 133 for Subject Period:     
$                                 8.    Amounts added in determining
Consolidated Net Income representing mark-to-market gains related to interest
rate hedges that must be recognized currently in net income under Financial
Accounting Standards Board Statement 133 for Subject Period:     
$                                 9.    Other non-cash income or gains for
Subject Period:      $                                 10.    Expenses incurred
in connection with the Transactions, for Subject Period:     
$                             

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

   11.    Amounts representing cash restructuring costs, or cash costs
reasonably determined by the Borrower to be associated with facility or product
line closures, consolidation or rationalization, for Subject Period, such amount
not to exceed (i) $50,0000,000 of such costs in the aggregate incurred from the
Closing Date through the last day of the fiscal year of the Borrower ending
September 30, 2008, (ii) $25,000,000 of such costs in the aggregate incurred
during the fiscal year of the Borrower ending September 30, 2009, (iii)
$25,000,000 of such costs in the aggregate incurred during the fiscal year of
the Borrower ending September 30, 2010, (iv) $25,000,000 of such costs in the
aggregate incurred during the fiscal year of the Borrower ending September 30,
2011, and (v) $25,000,000 of such costs in the aggregate incurred during the
fiscal year of the Borrower ending September 30, 2012, provided that any amount
not utilized in any fiscal year of the Borrower may be carried forward for use
in any succeeding fiscal year until the Term Loan B Maturity Date:     

$                            

   12.    For any Subject Period including a fiscal quarter of the Borrower
ending on or prior to December 31, 2006, up to 75% of any amounts deducted in
determining Consolidated Net Income representing costs associated with
compliance with Sarbanes- Oxley for such Subject Period:     

$                            

   13.    Cash expenditures in Subject Period related to non- cash charges added
back to Consolidated Net Income in computing Consolidated EBITDA during any
prior periods:     

$                            

E.

   Consolidated EBITDA (Lines I.D.1 + 2 + 3 + 4 + 5 + 6 + 7 – 8 – 9 + 10 + 11 +
122 – 13):     

$                            

 

 

2 Through December 31, 2006.

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

F.

  

Consolidated Leverage Ratio (Line I.C ÷ Line I.E): to 1

    

                         to  1

 

Maximum permitted:

   Four Fiscal Quarters Ending   

Maximum            

Consolidated            

Leverage Ratio            

Closing Date through September 30, 2008

   5.25 to 1.00          

December 31, 2008 through September 30, 2009

   5.00 to 1.00          

December 31, 2009 through September 30, 2010

   4.75 to 1.00          

December 31, 2010 and each fiscal quarter thereafter

   4.50 to 1.00          

 

II.

Section 8.12(b) – Consolidated Interest Charge Coverage Ratio.

 

A.    Consolidated EBITDA for Subject Period (Line I.E above):     

$                            

B.    Consolidated Cash Interest Charges for Subject Period:     

$                            

C.    Consolidated Interest Coverage Ratio (Line III.A. ÷ Line III.B):     

                         to  1

   Minimum required:     

2.50 to 1.00

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

  

Assignor:

  

 

  

2.

  

Assignee:

  

 

        

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

  

Borrower:

  

Mueller Water Products, Inc.

 

E-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

4.

  

Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement
(defined herein).

5.

  

Credit Agreement:

   Amended and Restated Credit Agreement, dated as of May     , 2007, among
Mueller Water Products, Inc., the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender

6.

  

Assigned Interest:

  

 

 

Assignor[s]3

       

 

Assignee[s]4

        

Facility

Assigned5

 

        

Aggregate Amount

of

Commitment/Loans

for all Lenders6

 

        

Amount of

Commitment/

Loans

Assigned*

 

        

Percentage

Assigned of
Commitment/

Loans7

 

       

CUSIP

Number

 

                               $                                     
$                                                                   %          
                                                                                
                                                                 
$                                      $                                     
                             %                                                  
                                                                               
                           $                                     
$                                                                   %          
                                                                  

 

[7.

  

Trade Date:

  

                            ]

Effective Date:                             , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

 

Title:

 

 

 

 

3 List each Assignor, as appropriate.

4 List each Assignee, as appropriate.

5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

6 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

7 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

E-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

 

 

 

Title:

 

 

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

 

Title:

 

 

[Consented to:]

MUELLER WATER PRODUCTS, INC.

 

By:

 

 

 

Title:

 

 

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1.     Assignor.    [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.     Assignee.    [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms

 

E-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2.        Payments.    From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3.        General Provisions.    This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

See attached.

 

F-1

Form of Guaranty



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty Agreement”), dated
as of May 24, 2007, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO
SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a
“Guarantor” and collectively the “Guarantors”) in favor of BANK OF AMERICA,
N.A., a national banking association organized and existing under the laws of
the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders” and collectively
with the Administrative Agent and other Persons party to Related Credit
Arrangements as more particularly described in Section 19 hereof, the “Secured
Parties”) now or hereafter party to the Credit Agreement (as defined below). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Mueller Group, LLC, a Delaware limited liability company (“Mueller
Group”), entered into a certain Credit Agreement, dated as of October 3, 2005,
with the lenders party thereto (the “Pre-Restatement Lenders”) and
Administrative Agent (as amended prior to the date hereof, the “Pre-Restatement
Credit Agreement”), pursuant to which the Pre-Restatement Lenders made available
a term loan facility and a revolving credit facility with a letter of credit and
swing line sublimit for the benefit of Mueller Group; and

WHEREAS, certain Guarantors (other than Mueller Group), as of the date of the
Pre-Restatement Credit Agreement, (i) were a direct or indirect Subsidiary of
Mueller Group, (ii) materially benefited from the loans made and letters of
credit issued thereunder and (iii) guaranteed the obligations of Mueller Group
under the Pre-Restatement Credit Agreement pursuant to the terms of that certain
Guaranty Agreement dated as of October 3, 2005 (the “Pre-Restatement Guaranty”);
and

WHEREAS, Mueller Water Products, Inc., a Delaware corporation (“Mueller Water
Products”), (i) owned, as of the date of the Pre-Restatement Credit Agreement,
and owns, as of the date hereof, 100%, directly or indirectly, of the ownership
interests of Mueller Group, (ii) materially benefited from the loans made and
letters of credit issued thereunder and (iii) guaranteed the obligations of
Mueller Group under the Pre-Restatement Credit Agreement pursuant to the terms
of that certain Guaranty Agreement dated as of October 3, 2005 (the “Parent
Guaranty”); and

WHEREAS, Mueller Group and Mueller Water Products have requested that the
Administrative Agent and the Lenders amend and restate the Pre-Restatement
Credit Agreement to provide, among other things, that Mueller Water Products be
made the sole borrower by assignment from Mueller Group (in such capacity, the
“Borrower”) pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of May 24, 2007 among the Borrower, the Administrative Agent
and the Lenders (as amended, amended and restated, modified, supplemented or
replaced from time to time, the “Credit Agreement”) and that the Parent



--------------------------------------------------------------------------------

Guaranty be terminated and all obligations (excluding those obligations and
liabilities relating to the Borrower’s Liabilities (as such term is defined in
the Parent Guaranty) that expressly survive such termination) of the Borrower
thereunder be released; and

WHEREAS, the Secured Parties have agreed to provide to the Borrower certain
credit facilities, including a term loan facility and a revolving credit
facility with a letter of credit and swing line sublimit, pursuant to the terms
of the Credit Agreement; and

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans made and to be made, and the Letters
of Credit and Bankers’ Acceptances issued and to be issued, under the Credit
Agreement; and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Secured
Parties was the obligation of the Borrower to cause each Guarantor to enter into
this Guaranty Agreement, and the Secured Parties are unwilling to extend and
maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;

NOW, THEREFORE, in order to induce the Administrative Agent and the Lenders to
amend and restate the Pre-Restatement Credit Agreement and to enter into the
Credit Agreement and to continue to perform their obligations thereunder, all as
provided under the Credit Agreement, THE PARTIES HERETO AGREE that the
Pre-Restatement Guaranty is hereby amended and restated by this Guaranty
Agreement, with the effect that the Pre-Restatement Guaranty as so amended and
restated is hereby continued by this Guaranty Agreement, and this Guaranty
Agreement shall constitute neither a release nor novation of any obligation or
liability arising under the Pre-Restatement Guaranty, and such obligation shall
continue in effect on the terms hereof (except as provided in Section 26), all
as follows:

1.        Guaranty.    Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Borrower’s Liabilities (as defined below). For all
purposes of this Guaranty Agreement, “Borrower’s Liabilities” means: (a) the
Borrower’s and each Loan Party’s prompt payment in full, when due or declared
due and at all such times, of all Obligations and all other amounts pursuant to
the terms of the Credit Agreement, the Notes, and all other Loan Documents and
all Related Swap Contracts heretofore, now or at any time or times hereafter
owing, arising, due or payable from the Borrower to any one or more of the
Secured Parties, including principal, interest, premiums and fees (including,
but not limited to, loan fees and reasonable fees, charges and disbursements of
counsel (such fees, charges and disbursements, the “Attorney Costs”)); and
(b) the Borrower’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by the Borrower under the Credit Agreement and
all other Loan Documents. The Guarantors’ obligations to the Secured Parties
under this Guaranty Agreement are hereinafter collectively referred to as the



--------------------------------------------------------------------------------

“Guarantors’ Obligations” and, with respect to each Guarantor individually, the
“Guarantor’s Obligations”. Notwithstanding the foregoing, the liability of each
Guarantor individually with respect to its Guarantor’s Obligations shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Borrower’s Liabilities.

The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Credit Agreement, including without limitation the Pledge Agreement
and the Security Agreement.

2.        Payment.    If the Borrower shall default in payment or performance of
any of the Borrower’s Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, fully pay to
the Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Guarantor’s Obligations set forth in Section 1 hereof, an
amount equal to all the Borrower’s Liabilities then due and owing.

3.        Absolute Rights and Obligations.    This is a guaranty of payment and
not of collection. The Guarantors’ Obligations under this Guaranty Agreement
shall be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
(other than a defense of payment and performance) to its obligations under this
Guaranty Agreement and all Security Instruments to which it is a party by reason
of:

(a)      any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Borrower’s Liabilities, or any
other guaranty of any of the Borrower’s Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

(b)      any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

(c)      any acceleration of the maturity of any of the Borrower’s Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;



--------------------------------------------------------------------------------

(d)      any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Borrower’s
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e)      except as expressly provided in clause (b) of Section 22, any
dissolution of the Borrower or any Guarantor or any other party to a Related
Agreement, or the combination or consolidation of the Borrower or any Guarantor
or any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of the Borrower or any Guarantor or any
other party to a Related Agreement;

(f)      any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;

(g)      the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Borrower’s Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);

(h)      any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Borrower’s Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

(i)      any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Borrower’s Liabilities or Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment as herein provided.

Each Guarantor understands and acknowledges that if the Administrative Agent
forecloses judicially or nonjudicially against any real property security for
the Borrower’s Liabilities, that foreclosure could impair or destroy any ability
that any Guarantor may have to seek reimbursement, contribution or
indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution or indemnification



--------------------------------------------------------------------------------

for any amounts paid by such Guarantor under this Guaranty Agreement. Each
Guarantor further understands and acknowledges that in the absence of this
Section 3, such potential impairment or destruction of any Guarantor’s rights,
if any, may entitle such Guarantor to assert a defense to this Guaranty
Agreement based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal.App.2d 40 (1968). By executing
this Guaranty Agreement, each Guarantor freely, irrevocably and unconditionally:
(i) waives and relinquishes that defense and agrees that each Guarantor will be
fully liable under this Guaranty Agreement even though the Administrative Agent
may foreclose judicially or nonjudicially against any real property security for
the Borrower’s Liabilities; (ii) agrees that each Guarantor will not assert that
defense in any action or proceeding which any Secured Party may commence to
enforce this Guaranty Agreement; (iii) acknowledges and agrees that the rights
and defenses waived by each Guarantor under this Guaranty Agreement include any
right or defense that each Guarantor may have or be entitled to assert based
upon or arising out of any one or more of Sections 580a, 580b, 580d or 726 of
the California Code of Civil Procedure or Section 2848 of the California Civil
Code; and (iv) acknowledges and agrees that the Secured Parties are relying on
this waiver in extending credit to the Borrower, and that this waiver is a
material part of the consideration which the Secured Parties are receiving for
such credit extensions. Without limiting the foregoing, each Guarantor hereby
waives all rights and defenses arising out of an election of remedies by any of
the Secured Parties, even though that election of remedies, such as a
nonjudicial foreclosure with respect to the security held by the Administrative
Agent for the Borrower’s Liabilities, has destroyed each Guarantor’s rights of
subrogation and reimbursement against the Borrower by the operation of
Section 580d of the California Code of Civil Procedure.

Without limiting the generality of the foregoing, to the fullest extent
permitted by law, each Guarantor waives any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties, or which may conflict with the terms of
this Guaranty Agreement, including any rights and defenses available to any
Guarantor by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code and any and all benefits that otherwise might be available to any Guarantor
under California Civil Code Sections 1432, 2809, 2810, 2815, 2819, 2839, 2845,
2849, 2850, 2899 and 3433.

Each Guarantor waives all rights and defenses that each Guarantor may have in
the event that the Borrower’s Liabilities shall be secured by real property.
This means, among other things:

(i)      The Secured Parties may collect from any Guarantor without first
foreclosing on any real or personal property collateral pledged by the Borrower.

(ii)      If the Administrative Agent forecloses on any real property collateral
pledged by the Borrower:

(A)      The amount of the Borrower’s Liabilities may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.



--------------------------------------------------------------------------------

(B)      The Secured Parties may collect from any Guarantor even if the
Administrative Agent, by foreclosing on the real property collateral, has
destroyed any right any Guarantor may have to collect from the Borrower.

This Section 3 is an unconditional and irrevocable waiver of any rights and
defenses each Guarantor may have in the event that the Borrower’s Liabilities
shall be secured by real property. These rights and defenses include, but are
not limited to, any rights or defenses based upon Section 580a, 580b, 580d, or
726 of the California Code of Civil Procedure.

Each Guarantor also waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

As provided below, this Guaranty Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. The foregoing waivers and
provisions of this Guaranty Agreement as to matters of California law are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above referenced provisions of California law are in any
way applicable to this Guaranty Agreement or the Borrower’s Liabilities.

No provision or waiver in this Guaranty Agreement shall be construed as limiting
the generality of any other provision or waiver contained in this Guaranty
Agreement.

4.        Currency and Funds of Payment.    If the Administrative Agent so
notifies the Guarantor in writing, at Administrative Agent’s sole and absolute
discretion, payments under this Guaranty Agreement shall be the Dollar
Equivalent of the Guaranteed Obligations or any portion thereof, determined as
of the date payment is made. If any claim arising under or related to this
Guaranty Agreement is reduced to judgment denominated in a currency (the
“Judgment Currency”) other than the currencies in which the Guaranteed
Obligations are denominated or the currencies payable hereunder (collectively
the “Obligations Currency”), the judgment shall be for the equivalent in the
Judgment Currency of the amount of the claim denominated in the Obligations
Currency included in the judgment, determined as of the date of judgment. The
equivalent of any Obligations Currency amount in any Judgment Currency shall be
calculated at the Spot Rate for the purchase of the Obligations Currency with
the Judgment Currency quoted by the Administrative Agent in the place of the
Administrative Agent’s choice at or about 8:00 a.m. on the date for
determination specified above. Each Guarantor shall indemnify the Administrative
Agent and the Secured Parties and hold the Administrative Agent and the Secured
Parties harmless from and against all loss or damage resulting from any change
in exchange rates between the date any claim is reduced to judgment and the date
of payment thereof by any Guarantor or any failure of the amount of any such
judgment to be calculated as provided in this Section.

5.        Events of Default.    Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default and remedies shall have been exercised or amounts shall have become
automatically due and payable, as the case may be, pursuant to Section 9.02 of
the Credit Agreement, then notwithstanding any collateral or other



--------------------------------------------------------------------------------

security or credit support for the Borrower’s Liabilities, at the Administrative
Agent’s election and without notice thereof or demand therefor, the Guarantors’
Obligations shall immediately be and become due and payable.

6.        Subordination.    Until this Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (a) of the Borrower, to the payment in full of
the Borrower’s Liabilities, (b) of every other Guarantor (an “obligated
guarantor”), to the payment in full of the Guarantors’ Obligations of such
obligated guarantor, and (c) of each other Person now or hereafter constituting
a Loan Party, to the payment in full of the obligations of such Loan Party owing
to any Secured Party and arising under the Loan Documents or the Related Credit
Arrangements. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon request by the Administrative Agent after the occurrence
and during the continuance of an Event of Default, be collected and paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Borrower’s Liabilities, the Guarantors’ Obligations, or such
other obligations, as applicable, and, after such request and pending such
payment, shall be held by such Guarantor as agent and bailee of the Secured
Parties separate and apart from all other funds, property and accounts of such
Guarantor.

7.        Suits.     Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s place of business set forth in the Credit Agreement or
such other address as the Administrative Agent shall give notice of to such
Guarantor, the Guarantors’ Obligations as they become or are declared due, and
in the event such payment is not made forthwith, the Administrative Agent may
proceed to suit against any one or more or all of the Guarantors. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against any one or more or all
of the Guarantors, whether or not suit has been commenced against the Borrower,
any other Guarantor, or any other Person and whether or not the Secured Parties
have taken or failed to take any other action to collect all or any portion of
the Borrower’s Liabilities or have taken or failed to take any actions against
any collateral securing payment or performance of all or any portion of the
Borrower’s Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

8.        Set-Off and Waiver.     Each Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Borrower or any or all of the Secured Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to such Guarantor. Each Guarantor agrees and hereby authorizes each
Secured Party from and after the occurrence of an Event of Default at any time
or times with or without prior notice to apply the balances of any deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping) for the account or benefit
of such Guarantor, including any balance of any deposit account or of any credit
of such Guarantor with the Secured



--------------------------------------------------------------------------------

Party, whether now existing or hereafter established, or any part thereof to
such of the Guarantor’s Obligations to the Secured Parties then due and in such
amounts as provided for in the Credit Agreement or otherwise as they may elect.
For the purposes of this Section 8, all remittances and property shall be deemed
to be in the possession of a Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee. Each Secured Party shall
notify such Guarantor promptly of any such set-off and the appropriation and
application made by such Secured Party; provided that no delay or failure of
such notice shall in any way affect the validity, enforceability or finality of
any such set-off.

9.        Waiver of Notice; Subrogation.

(a)      Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and Bankers’ Acceptances and otherwise loaning
monies or giving or extending credit to or for the benefit of the Borrower,
whether pursuant to the Credit Agreement or the Notes or any other Loan Document
or Related Agreement or any amendments, modifications, or supplements thereto,
or replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof. Each Guarantor agrees that each
Secured Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor’s Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.

(b)      Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to
(i) prosecute collection or seek to enforce or resort to any remedies against
the Borrower or any other Guarantor or any other guarantor of the Borrower’s
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Borrower, any
other Guarantor or any other Person on account of the Borrower’s Liabilities or
any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.



--------------------------------------------------------------------------------

(c)      Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Borrower’s Liabilities
unless and until all amounts owing to the Administrative Agent and the Lenders
by the Borrower on account of the Borrower’s Liabilities are, subject to the
reinstatement provisions of Section 13 hereof, paid in full, no Letters of
Credit or Bankers’ Acceptances are outstanding and the Revolving Credit
Commitments are terminated. If an amount shall be paid to any Guarantor on
account of such rights at any time prior to termination of this Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 22 hereof, and occurrence of
the Facility Termination Date.

10.      Effectiveness; Enforceability.    This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Parties by written notice directed to such
Guarantor in accordance with Section 24 hereof.

11.      Representations and Warranties.    Each Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement (or
the Guaranty Joinder Agreement to which it is a party, as applicable), and to
perform its obligations under this Guaranty Agreement, that this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Guarantor by
its duly authorized representatives; that this Guaranty Agreement (and any
Guaranty Joinder Agreement to which such Guarantor is a party) is legal, valid,
binding and enforceable against such Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of any of its Organization Documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.

12.      Expenses.    Each Guarantor agrees to be jointly and severally liable
for the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.



--------------------------------------------------------------------------------

13.      Reinstatement.    Each Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Borrower’s Liabilities
is rescinded or must be restored upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor (including in
connection with a good faith settlement of any pending or threatened avoidance
claim).

14.      Attorney-in-Fact.    To the extent permitted by law, each Guarantor
hereby appoints the Administrative Agent, for the benefit of the Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

15.      Reliance.    Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that: (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrower, information concerning the Borrower and the Borrower’s financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Borrower’s books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Guaranty
Joinder Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower, the
Borrower’s financial condition and affairs, the “Other Information”, and such
other matters as it deems material in deciding to provide this Guaranty
Agreement (and any Guaranty Joinder Agreement) and is fully aware of the same;
and (e) such Guarantor has not depended or relied on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, for
any information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Guaranty Joinder Agreement), or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or the Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will



--------------------------------------------------------------------------------

not rely on any Secured Party or its or their employees, directors, agents or
other representatives or Affiliates, with respect to such information.

16.      Rules of Interpretation.    The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Guaranty Agreement
and each Guaranty Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any extension of credit referred to herein or guaranteed
hereby.

17.      Entire Agreement.    This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements, understandings, inducements, commitments or conditions, express or
implied, oral or written, except as herein contained. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. Except as provided in Section 22,
neither this Guaranty Agreement nor any Guaranty Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

18.      Binding Agreement; Assignment.    This Guaranty Agreement, each
Guaranty Joinder Agreement and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective heirs, legal representatives, successors
and assigns; provided, however, that no Guarantor shall be permitted to assign
any of its rights, powers, duties or obligations under this Guaranty Agreement,
any Guaranty Joinder Agreement or any other interest herein or therein without
the prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing sentence of this Section 18, each Guarantor
acknowledges and agrees to the assignment and participation provisions of the
Credit Agreement, including Article X and Section 11.06 thereof. All references
herein to the Administrative Agent shall include any successor thereof.

19.      Related Credit Arrangements.    All obligations of the Borrower under
Related Credit Arrangements to which any Lender or its Affiliates are a party
shall be deemed to be Borrower’s Liabilities, and each Lender or Affiliate of a
Lender party to any such Related Credit Arrangements shall be deemed to be a
Secured Party hereunder with respect to such Borrower’s Liabilities; provided,
however, that such obligations shall cease to be Borrower’s Liabilities at such
time, prior to the Facility Termination Date, as such Person (or Affiliate of
such Person) shall cease to be a “Lender” under the Credit Agreement.

No Person who obtains the benefit of this Guaranty Agreement by virtue of the
provisions of this Section shall have, prior to the Facility Termination Date,
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Secured Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty



--------------------------------------------------------------------------------

Agreement by virtue of the provisions of this Section shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article X of the Credit Agreement.

20.      Severability.    The provisions of this Guaranty Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

21.      Counterparts.    This Guaranty Agreement may be executed in any number
of counterparts (including by facsimile) each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Guaranty Agreement to produce or account for more than one such
counterpart executed by the Guarantor against whom enforcement is sought.
Without limiting the foregoing provisions of this Section 21, the provisions of
Section 11.10 of the Credit Agreement shall be applicable to this Guaranty
Agreement.

22.      Termination.    Subject to reinstatement pursuant to Section 13 hereof,
(a) this Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Borrower’s Liabilities that expressly survive such termination)
shall terminate without delivery of any instrument or performance of any act by
any party on the Facility Termination Date and (b) with respect to the
Guarantor’s Obligations of any Guarantor Disposed of in accordance with the
Credit Agreement, the Guarantor’s Obligations of such Guarantor shall terminate
upon the consummation of the Disposition of such Guarantor in accordance with
the terms of the Credit Agreement.

23.      Remedies Cumulative; Late Payments.    All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other Credit Extensions pursuant to the
Credit Agreement shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor’s guaranty of the Borrower’s
Liabilities pursuant to the terms hereof.

24.      Notices.    Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Borrower indicated in Schedule 11.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other Secured
Party, at the Administrative Agent’s address indicated in Schedule 11.02 of the
Credit Agreement. All such addresses may be modified, and all such notices shall
be given and shall be effective, as provided in Section 11.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.



--------------------------------------------------------------------------------

25.      Joinder.    Each Person who shall at any time execute and deliver to
the Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

26.      Termination of Parent Guaranty.    Effective as of the date hereof, the
obligations of each “Guarantor” (as such term is defined in the Parent Guaranty)
that is not a party to this Guaranty Agreement (each, a “Released Guarantor”)
are hereby canceled in their entirety and each Released Guarantor is hereby
released from all obligations and liabilities (excluding those obligations and
liabilities relating to the Borrower’s Liabilities (as such term is defined in
the Parent Guaranty) that expressly survive such termination) which such
Released Guarantor owes to the “Secured Parties” (as such term is defined in the
Parent Guaranty) under the Parent Guaranty and the Parent Guaranty is hereby
terminated; provided, however, that the release effected hereby shall not in any
way limit the obligations and liabilities of the Borrower under the Credit
Agreement or any Guarantor hereunder.

27.      Governing Law; Venue; Waiver of Jury Trial.

(a)      THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE PERFORMED, IN SUCH STATE.

(b)      EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE
EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT OR A GUARANTY JOINDER
AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

(c)      EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT,



--------------------------------------------------------------------------------

ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO SECTION 24
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NEW YORK.

(d)      NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY
OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.

(e)      IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR HEREBY AGREES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH GUARANTOR
MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)      EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS
AN INCONVENIENT FORUM.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amended and Restated Guaranty Agreement as of the day and year first written
above.

 

GUARANTORS:

ANVIL 1, LLC

ANVIL 2, LLC

ANVIL INTERNATIONAL, LP

    By:  Anvil I, LLC, its General Partner

ANVILSTAR, LLC

FAST FABRICATORS, LLC

HENRY PRATT COMPANY, LLC

HENRY PRATT INTERNATIONAL, LLC

HERSEY METERS CO., LLC

HUNT INDUSTRIES, LLC

HYDRO GATE, LLC

JAMES JONES COMPANY, LLC

J.B. SMITH MFG CO., LLC

MCO 1, LLC

MCO 2, LLC

MILLIKEN VALVE, LLC

MUELLER CO. LTD.

    By:  MCO 1, LLC, its General Partner

MUELLER FINANCIAL SERVICES, LLC

MUELLER GROUP, LLC

MUELLER INTERNATIONAL, INC.

MUELLER INTERNATIONAL, L.L.C.

MUELLER INTERNATIONAL FINANCE, INC.

MUELLER INTERNATIONAL FINANCE, L.L.C.

MUELLER SERVICE CALIFORNIA, INC.

MUELLER SERVICE CO., LLC

UNITED STATES PIPE AND FOUNDRY COMPANY, LLC

 

By:

 

 

Name:  

 

Walter A. Smith

Title:

 

Vice President



--------------------------------------------------------------------------------

MUELLER GROUP CO-ISSUER, INC.

 

By:

 

 

Name:  

 

Walter A. Smith

Title:

 

President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated as of
                    , 20     is made by
                                        , a
                                         (the “Joining Guarantor”), in favor of
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Amended and Restated Credit Agreement
(as amended, amended and restated, modified, supplemented or replaced from time
to time, the “Credit Agreement”), dated as of May 24, 2007, by and among Mueller
Water Products, Inc. (the “Borrower”), the Lenders party thereto and the
Administrative Agent. All capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

WHEREAS, certain Subsidiaries of the Borrower are party to an Amended and
Restated Guaranty Agreement dated as of May 24, 2007 (as in effect on the date
hereof, the “Guaranty Agreement”); and

WHEREAS, the Joining Guarantor is a Subsidiary of the Borrower and required by
the terms of the Credit Agreement to become a “Guarantor” under the Credit
Agreement and be joined as a party to the Guaranty Agreement; and

WHEREAS, the Joining Guarantor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement; and

NOW, THEREFORE, the Joining Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Guaranty Agreement and including any Lender or Affiliate of any Lender party to
a Related Credit Arrangement):

1.        Joinder.    The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Secured Parties of the payment and performance in full of the Borrower’s
Liabilities (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.

2.        Affirmations.    The Joining Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty Agreement.



--------------------------------------------------------------------------------

3.        Severability.    The provisions of this Guaranty Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

4.        Counterparts.    This Guaranty Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor. Without limiting the foregoing
provisions of this Section 4, the provisions of Section 11.10 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.

5.        Delivery.    The Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Borrower’s Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents and the Related Credit Arrangements made and
maintained, in reliance on this Guaranty Joinder Agreement and the Joining
Guarantor’s joinder as a party to the Guaranty Agreement as herein provided.

6.        Governing Law; Venue; Waiver of Jury Trial.    The provisions of
Section 27 of the Guaranty Agreement are hereby incorporated by reference as if
fully set forth herein.

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

JOINING GUARANTOR:

 

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

See attached.

 

G-1

Form of Security Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”) is made
and entered into as of May 24, 2007 by MUELLER WATER PRODUCTS, INC., a Delaware
corporation (“Mueller Water Products” and a “Grantor”), MUELLER GROUP, LLC, a
Delaware limited liability company (“Mueller Group”, a “Guarantor” and a
“Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE BORROWER AND EACH OTHER
PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A SECURITY JOINDER
AGREEMENT (each a “Guarantor” and, collectively with Mueller Group, the
“Guarantors” and, the Guarantors collectively with Mueller Water Products, the
“Grantors”), and BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent (the “Administrative Agent”) for each of the lenders now or
hereafter party to the Credit Agreement (as defined below) (collectively with
the Administrative Agent and certain other Persons parties to Related Credit
Arrangements as more particularly described in Section 21 hereof, the “Secured
Parties”). All capitalized terms used but not otherwise defined herein or
pursuant to Section 1 hereof shall have the respective meanings assigned thereto
in the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Mueller Group entered into a certain Credit Agreement, dated as of
October 3, 2005, with the lenders party thereto (the “Pre-Restatement Lenders”)
and Administrative Agent (as amended prior hereto, the “Pre-Restatement Credit
Agreement”), pursuant to which the Pre-Restatement Lenders made available a term
loan facility and a revolving credit facility with a letter of credit and swing
line sublimit for the benefit of Mueller Group; and

WHEREAS, as of the date of the Pre-Restatement Credit Agreement, each of certain
Guarantors (i) were a direct or indirect Subsidiary of Mueller Group,
(ii) materially benefited from the loans made and letters of credit issued
thereunder and (iii) as collateral security for payment and performance of the
respective obligations and liabilities of Mueller Group under the
Pre-Restatement Credit Agreement granted to the Administrative Agent, for the
benefit of the Pre-Restatement Lenders, a security interest in certain of its
personal property and assets pursuant to the terms of that certain Security
Agreement dated as of October 3, 2005 (the “Pre-Restatement Security
Agreement”); and

WHEREAS, as of the date of the Pre-Restatement Credit Agreement, Mueller Water
Products (i) owned, and, as of the date hereof, Mueller Water Products owns,
100%, directly or indirectly, of the ownership interests of Mueller Group,
(ii) materially benefited from the loans made and letters of credit issued
thereunder and (iii) as collateral security for payment and performance of the
respective obligations and liabilities of Mueller Group under the
Pre-Restatement Credit Agreement granted to the Administrative Agent, for the
benefit of the Pre-Restatement Lenders, a security interest in certain of its
personal property and assets pursuant to the terms of that certain
Pre-Restatement Security Agreement; and



--------------------------------------------------------------------------------

WHEREAS, as collateral security for payment and performance of its obligations
and liabilities under the Pre-Restatement Credit Agreement, Mueller Group
granted to the Administrative Agent, for the benefit of the Pre-Restatement
Lenders, a security interest in certain of its personal property and assets
pursuant to the terms of that certain Pre-Restatement Security Agreement; and

WHEREAS, Mueller Group and Mueller Water Products have requested that the
Administrative Agent and the Lenders amend and restate the Pre-Restatement
Credit Agreement to provide, among other things, that Mueller Water Products be
made the sole borrower by assignment from Mueller Group (in such capacity, the
“Borrower”) pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of May 24, 2007 among the Borrower, the Administrative Agent
and the Lenders (as amended, amended and restated, modified, supplemented or
replaced from time to time, the “Credit Agreement”); and

WHEREAS, each Subsidiary of the Borrower party hereto will materially benefit
from the Loans and other credit facilities made or to be made available under
the Credit Agreement, and in connection therewith and pursuant to the terms of
the Credit Agreement each Subsidiary of the Borrower party hereto is a party (as
signatory or by joinder) to a Guaranty pursuant to which it has guaranteed the
full and prompt payment and performance of the Obligations and is required to
execute and deliver this Security Agreement; and

WHEREAS, as collateral security for payment and performance of the Obligations
and the obligations and liabilities of any Loan Party now existing or hereafter
arising under Related Credit Arrangements, the Borrower is willing to grant to
the Administrative Agent for the benefit of the Secured Parties a security
interest in all of its personal property and assets pursuant to the terms of
this Security Agreement; and

WHEREAS, as collateral security for payment and performance by each Guarantor of
its Guarantor’s Obligations (as defined in the Guaranty to which such Guarantor
is a party), and the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) hereunder or under any of the other
Loan Documents to which it is now or hereafter becomes a party, each Guarantor
is willing to grant to the Administrative Agent for the benefit of the Secured
Parties a security interest in all of its personal property and assets pursuant
to the terms of this Security Agreement; and

WHEREAS, each Grantor is required to enter into this Security Agreement pursuant
to the terms of the Credit Agreement; and

WHEREAS, the Secured Parties are unwilling to enter into the Loan Documents
unless the Borrower and the Guarantors enter into this Security Agreement;

NOW, THEREFORE, in order to induce the Administrative Agent and the Lenders to
amend and restate the Pre-Restatement Credit Agreement by entering into the
Credit Agreement and to continue to perform their obligations thereunder, all as
provided under the Credit Agreement, THE PARTIES HERETO AGREE that the
Pre-Restatement Security Agreement is hereby amended and restated by this
Security Agreement, with the effect that the Pre-Restatement Security Agreement
as so amended and restated is hereby continued by this Pre-Restatement Security
Agreement, and this Pre-Restatement Security Agreement shall constitute



--------------------------------------------------------------------------------

neither a release nor novation of any obligation or liability arising
thereunder, and such obligation shall continue in effect on the terms hereof,
all as follows:

1.        Certain Definitions.    Terms used in this Security Agreement, not
otherwise expressly defined herein or in the Credit Agreement, and for which
meanings are provided in the Uniform Commercial Code of the State of New York
(the “UCC”), shall have such meanings.

2.        Grant of Security Interest.    Each Grantor hereby grants as
collateral security for the payment, performance and satisfaction of all of the
Borrower’s Obligations and its Guarantor’s Obligations (as defined in the
Guaranty), as applicable, and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Loan Documents to which it is now or hereafter becomes a party
(such obligations and liabilities of the Grantors referred to collectively as
the “Secured Obligations”), to the Administrative Agent for the benefit of the
Secured Parties a continuing first priority security interest in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, all of the following property of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, including the following:

(a)      All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, accounts constituting as-extracted collateral,
and other forms of monetary obligations at any time owing to such Grantor
arising out of property sold, leased, licensed, assigned or otherwise disposed
of or for services rendered or to be rendered by such Grantor, and all of such
Grantor’s rights with respect to any property represented thereby, whether or
not delivered, property returned by customers and all rights as an unpaid vendor
or lienor, including rights of stoppage in transit and of recovering possession
by proceedings including replevin and reclamation (collectively referred to
hereinafter as “Accounts”);

(b)      All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, as-extracted collateral, component materials, and all supplies,
goods, incidentals, office supplies, packaging materials and any and all items
used or consumed in the operation of the business of such Grantor or which may
contribute to the finished product or to the sale, promotion and shipment
thereof, in which such Grantor now or at any time hereafter may have an
interest, whether or not the same is in transit or in the constructive, actual
or exclusive occupancy or possession of such Grantor or is held by such Grantor
or by others for such Grantor’s account (collectively referred to hereinafter as
“Inventory”);

(c)      All goods, including all machinery, equipment, parts, supplies,
apparatus, appliances, tools, patterns, molds, dies, blueprints, fittings,
furniture, furnishings, fixtures and articles of tangible personal property of
every description (but specifically excluding any vehicle covered by a
certificate of title or ownership), and all computer programs embedded in any of
the foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);



--------------------------------------------------------------------------------

(d)      All general intangibles, including all rights now or hereafter accruing
to such Grantor under contracts, leases, agreements or other instruments,
including all contracts or contract rights to perform or receive services, to
purchase or sell goods, or to hold or use land or facilities, and to enforce all
rights thereunder, all causes of action, corporate or business records,
inventions, patents and patent rights, rights in mask works, designs, trade
names and trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests (other than Pledged Interests (as defined in the Pledge Agreement)) in
general and limited partnerships, limited liability companies, and other Persons
not constituting securities, security entitlements, securities accounts,
commodity contracts and commodity accounts, all rights to indemnification and
all other intangible personal property and intellectual property of every kind
and nature (collectively referred to hereinafter as “General Intangibles”);

(e)      All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(f)      All investment property, including all securities, security
entitlements, securities accounts, commodity contracts and commodity accounts of
or maintained for the benefit of such Grantor, but excluding (i) Pledged
Interests subject to any Pledge Agreement, (ii) the Subsidiary Securities of any
Direct Foreign Subsidiary of such Grantor, or the portion thereof, not pledged
as permitted by the Pledge Agreement, (iii) the Subsidiary Securities of any
Domestic Subsidiary that is not a Material Subsidiary and is not listed on
Schedule I to the Pledge Agreement on the Closing Date and (iv) any other
investment property constituting capital stock of any Person not organized under
the federal laws of the United States or the laws of any state of the United
States or the District of Columbia that, if such Person were a Subsidiary of
such Grantor, would not constitute a Material Subsidiary (without regard to the
proviso of the definition thereof) (collectively referred to hereinafter as
“Investment Property”);

(g)      All instruments, including all promissory notes (collectively referred
to hereinafter as “Instruments”);

(h)      All documents, including warehouse receipts, bills of lading and other
documents of title;

(i)      All books and records relating to any of the foregoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored)); and

(j)      All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing;



--------------------------------------------------------------------------------

EXCLUDING, HOWEVER, from each of the foregoing paragraphs (and from each
definition contained therein) (1) any of such property or property rights
financed with Indebtedness permitted by Section 8.03(e) of the Credit Agreement
and encumbered by a Lien of the provider of such Indebtedness permitted by
Section 8.01(j), to the extent and only so long as the agreements creating such
Indebtedness or such Lien prohibit any other Lien on such property, (2) motor
vehicles and other assets subject to certificates of title the perfection of a
security interest in which is excluded from the Uniform Commercial Code in the
relevant jurisdiction, (3) any Commercial Tort Claims, (4) any Letter-of-Credit
Rights, (5) any of such property (including without limitation deposit accounts
and securities accounts) the perfection of a security interest in which control
is required under the Uniform Commercial Code in the relevant jurisdiction, and
(6) any property that would otherwise constitute a General Intangible to the
extent that the grant of a security interest in such property is prohibited by
any requirement of law of a Governmental Authority, requires a consent not
obtained from any Governmental Authority pursuant to such requirement of law or
is prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, permit, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, any applicable
shareholder, joint venture or similar agreement, except in each case to the
extent that such requirement of law or the term in such contract, license,
agreement, instrument or other document or shareholder, joint venture or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law; provided, however,
the exclusion in this part (6) shall not apply to Equity Interests in joint
venture investments or Subsidiaries acquired or created after the Closing Date
unless after reasonable best efforts the relevant Grantor is unable either to
avoid the conditions set forth in this part (6) or to obtain consents, waivers
or approvals thereof.

All of the property and interests in property described in subsections
(a) through (j), subject to the foregoing exclusion, are herein collectively
referred to as the “Collateral”.

3.        Perfection.    Each Grantor acknowledges that the Administrative Agent
shall file financing statements pursuant to the UCC in order that upon the
filing of the same the Administrative Agent, for the benefit of the Secured
Parties, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of financing statements
under applicable law, with the effect that the Liens conferred in favor of the
Administrative Agent shall be and remain duly perfected and of first priority
subject only, to the extent applicable, to Liens allowed to exist and have
priority under Section 8.01 of the Credit Agreement (“Permitted Liens”). All
financing statements (including all amendments thereto and continuations
thereof), certificates, acknowledgments and other documents and instruments
furnished in connection with the creation, enforcement, protection, perfection
or priority of the Administrative Agent’s security interest in Collateral,
including such items as are described above in this Section 3, are sometimes
referred to herein as “Perfection Documents”. The delivery of possession of
items of or evidencing Collateral, causing other Persons to execute and deliver
Perfection Documents as appropriate, the filing or recordation of Perfection
Documents, and the taking of such other actions as may be necessary or advisable
in the determination of the Administrative Agent to create, enforce, protect,
perfect, or establish or maintain the priority of, the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral is
sometimes referred to herein as “Perfection Action”.

4.        Maintenance of Security Interest; Further Assurances.



--------------------------------------------------------------------------------

(a)      Each Grantor will from time to time at its own expense deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise better to assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file, without the signature
of the Grantor appearing thereon, financing statements (including amendments
thereto and initial financing statements in lieu of continuation statements) or
other Perfection Documents (including copies thereof) showing such Grantor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time determine to be necessary or advisable to perfect or
protect the rights of the Administrative Agent and the Secured Parties
hereunder, or otherwise to give effect to the transactions herein contemplated.
Each Grantor hereby irrevocably ratifies and acknowledges the Administrative
Agent’s authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to the date of execution of this Security Agreement
or Security Joinder Agreement by such Grantor, as applicable (with respect to
each Grantor, its “Applicable Date”).

(b)      With respect to any and all Collateral, each Grantor agrees to do and
cause to be done all things necessary to perfect, maintain the priority of and
keep in full force the security interest granted in favor of the Administrative
Agent for the benefit of the Secured Parties, including, but not limited to, the
payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations.

(c)      Each Grantor agrees that, in the event any proceeds (other than goods)
of Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

5.        Receipt of Payment.    In the event an Event of Default shall occur
and be continuing and a Grantor (or any of its Affiliates, Subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Collateral, including without limitation monies, checks, notes,
drafts or any other items of payment, each Grantor shall hold all such items of
payment in trust for the Administrative Agent for the benefit of the Secured
Parties, and as the property of the Administrative Agent for the benefit of the
Secured Parties, separate from the funds and other property of such Grantor, and
no later than the first Business Day following the receipt thereof, at the
election of the Administrative Agent, such Grantor shall cause such



--------------------------------------------------------------------------------

Collateral to be forwarded to the Administrative Agent for its custody,
possession and disposition on behalf of the Secured Parties in accordance with
the terms hereof and of the other Loan Documents.

6.        Preservation and Protection of Collateral.

(a)      The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise. Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Administrative Agent have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any carrier,
warehouseman, bailee or forwarding agency thereof or other Person in any way
dealing with or handling such Collateral.

(b)      Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.

(c)      Each Grantor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has any interest, unless
(A) being contested in good faith by appropriate proceedings diligently
conducted and against which adequate reserves have been established in
accordance with GAAP and (B) all enforcement proceedings in the nature of levy
or foreclosure are effectively stayed, except with respect to such claims the
aggregate claimed amount of which does not exceed $1,000,000, and (ii) to cause
to be terminated and released all Liens (other than Permitted Liens) on the
Collateral. Upon the failure of any Grantor to so pay or contest the taxes,
charges, or assessments required to be paid pursuant to the preceding sentence,
or cause the Liens required to be terminated pursuant to the preceding sentence
so to be terminated, the Administrative Agent at its option may pay or contest
any of them or amounts relating thereto (the Administrative Agent having the
sole right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest; provided that if any such taxes,
charges or assessments are being contested in good faith by the applicable
Grantor, the Administrative Agent will consult with such Grantor before making
any such payment unless the Administrative Agent determines in good faith that
payment prior to such consultation is advisable to protect the interest of the
Secured Parties; provided further, that the Administrative Agent’s failure to so
consult with such Grantor will not affect or limit the Administrative Agent’s
security interest or other rights hereunder or the rights of the Secured Parties
under the Loan Documents. All sums so disbursed by the Administrative Agent,
including, to the extent payable pursuant to Section 11.04 of the Credit
Agreement, fees, charges and disbursements of counsel for the Secured Parties
(“Attorney Costs”), court costs, expenses and other charges related thereto,
shall be payable on demand by the applicable Grantor to the Administrative Agent
and shall be additional Secured Obligations secured by the Collateral.

7.        Status of Grantors and Collateral Generally.    Each Grantor
represents and warrants to, and covenants with, the Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:



--------------------------------------------------------------------------------

(a)      It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens to the extent of their claims permitted under the Credit
Agreement) at any time claiming the same or any interest therein adverse to the
Secured Parties. After the occurrence and during the continuation of an Event of
Default, upon the failure of any Grantor to so defend, the Administrative Agent
may do so at its option but shall not have any obligation to do so. All sums so
disbursed by the Administrative Agent, including reasonable Attorney Costs,
court costs, expenses and other charges related thereto, shall be payable on
demand by the applicable Grantor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral.

(b)      It shall not (i) sell, assign, transfer, lease, license or otherwise
dispose of any of, or grant any option with respect to, the Collateral, except
for dispositions permitted under the Credit Agreement, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Administrative Agent for the benefit of the Secured Parties.

(c)      It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.

(d)      No authorization, consent, approval or other action by, and no notice
to or filing with, any Governmental Authority or any other Person which has not
been given or obtained, as the case may be, is required either (i) for the grant
by such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the UCC to perfect and
exercise remedies with respect to the security interest conferred hereunder.

(e)      Schedule 7(e) attached hereto contains true and complete information as
to each of the following: (i) the exact legal name of each Grantor as it appears
in its Organization Documents as of its Applicable Date and at any time during
the five (5) year period ending as of its Applicable Date (the “Covered
Period”), (ii) the jurisdiction of formation and form of organization of each
Grantor, and the identification number (if any) of such Grantor in its
jurisdiction of formation, (iii) each address of the chief executive office of
each Grantor as of its Applicable Date and at any time during the Covered
Period, (iv) all trade names or trade styles used by such Grantor as of its
Applicable Date and at any time during the Covered Period, (v) the address of
each



--------------------------------------------------------------------------------

location within the United States of such Grantor at which any tangible personal
property Collateral (including Account Records and Account Documents (as such
terms are defined in Section 9(a)(i) hereof)) is located at its Applicable Date,
(vi) with respect to each location described in clause (v) that is not owned
beneficially and of record by such Grantor, the name and address of the owner
thereof and (vii) the name of each Person other than such Grantor and each
address within the United States of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date. No Grantor shall change
its name, change its jurisdiction of formation (whether by reincorporation,
merger or otherwise), or change the location of its chief executive office,
except in each case upon giving not less than fifteen (15) days’ prior written
notice to the Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Administrative Agent
to perfect or protect, or maintain the perfection and priority of, the Lien of
the Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder. In the event that any Grantor shall utilize any
additional location where tangible personal property Collateral (including
Account Records and Account Documents, but excluding tangible personal property
located on site in connection with the construction of homes), the book value of
which exceeds $500,000 at such location, may be located, such Grantor shall
provide the Administrative Agent with written notice thereof within thirty
(30) days following such utilization of an additional location.

(f)      No Grantor shall engage in any consignment transaction in respect of
any Equipment or Inventory, whether as consignee or consignor, other than
consignments, to consignees disclosed to and acceptable to the Administrative
Agent, by such Grantor as consignor of Inventory at no time having an aggregate
value in excess of $5,000,000 and provided that the Grantor shall have caused at
its expense to be prepared and executed such additional Perfection Documents and
to be taken such other Perfection Action as the Administrative Agent may deem
necessary or advisable to carry out the transactions contemplated by this
Security Agreement.

(g)      No Grantor shall cause, suffer or permit any of the Equipment or
Inventory having an aggregate value in excess of $5,000,000 (i) to be evidenced
by any document of title (except for shipping documents as necessary or
customary to effect the receipt of raw materials or components or the delivery
of inventory to customers, in each case in the ordinary course of business) or
(ii) to be in the possession, custody or control of any warehouseman or other
bailee unless (A) such location and Person are set forth on Schedule 7(e) or the
Administrative Agent shall have received not less than fifteen (15) days’ prior
written notice of each such transaction, (B) unless otherwise agreed to by the
Administrative Agent, the relevant Grantor shall use commercially reasonable
efforts to provide to the Administrative Agent a duly executed acknowledgement
of the security interest conferred hereunder (in form and substance satisfactory
to the Administrative Agent) from such bailee, and (C) the Grantor shall have
caused at its expense to be prepared and executed such additional Perfection
Documents and to be taken such other Perfection Action as the Administrative
Agent may deem necessary or advisable to carry out the transactions contemplated
by this Security Agreement.



--------------------------------------------------------------------------------

(h)      No Equipment or Inventory is or shall be located at any location that
is leased by such Grantor from any other Person other than Equipment or
Inventory the value of which, when aggregated with all other Equipment and
Inventory kept at any location which is leased by all Grantors, is less than
$20,000,000, unless (x) such location and lessor is set forth on Schedule 7(e)
attached hereto or such Grantor provides not less than fifteen (15) days’ prior
written notice thereof to the Administrative Agent, (y) the relevant Grantor
shall use commercially reasonable efforts to obtain from such lessor a written
acknowledgement of the Lien in favor of the Administrative Agent for the benefit
of the Secured Parties conferred hereunder and waiver of its statutory and
consensual liens and rights with respect to such Collateral, all in form and
substance acceptable to the Administrative Agent, which such Grantor shall use
commercially reasonable efforts to have delivered to the Administrative Agent
prior to any Collateral being located at any such location other than with
respect to Collateral so located on the Closing Date, in each case unless
otherwise agreed to by the Administrative Agent, and (z) the Grantor shall have
caused at its expense to be prepared and executed such additional Perfection
Documents and to be taken such other Perfection Action as the Administrative
Agent may deem necessary or advisable to carry out the transactions contemplated
by this Security Agreement.

(i)      With respect to any property of a Grantor (other than property the
granting of a Lien on which is expressly prohibited by Applicable Law) that
(x) would constitute Collateral but for the operation of part (6) of the
exclusionary paragraph immediately following Section 2(j) hereof, and (y) has a
fair market value in excess of $15,000,000, the Grantor having rights in such
property shall use commercially reasonable efforts to obtain such consents,
waivers or approvals, the obtaining of which will result in such property
constituting Collateral notwithstanding the operation of part (6) of such
exclusionary paragraph.

8.        Inspection.    The Administrative Agent (by any of its officers,
employees and agents), on behalf of the Secured Parties, shall have the right
upon prior notice to an executive officer of any Grantor, and at any reasonable
times during such Grantor’s usual business hours (and no more frequently than
quarterly unless an Event of Default has occurred and is continuing), to inspect
the Collateral, all records related thereto (and to make extracts or copies from
such records), and the premises upon which any of the Collateral is located, to
discuss such Grantor’s affairs and finances with any officer or any independent
public accountant of such Grantor (other than any officer or any independent
public accountant obligated on any Accounts (“Account Debtors”) except as
expressly otherwise permitted in the Loan Documents) and to verify with any such
officer or any such independent public accountant other than (except as
expressly otherwise permitted in the Loan Documents) Account Debtors the amount,
quality, quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors. Upon or after the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may at any time and from time to time employ and maintain
on such Grantor’s premises a custodian selected by the Administrative Agent who
shall have full authority to do all acts necessary to protect the Administrative
Agent’s (for the benefit of the Secured Parties) interest. All reasonable
expenses incurred by the Administrative Agent, on behalf of the Secured Parties,
by reason of the



--------------------------------------------------------------------------------

employment of such custodian shall be paid by such Grantor on demand from time
to time and shall be added to the Secured Obligations secured by the Collateral.

9.        Specific Collateral.

(a)      Accounts.    With respect to its Accounts whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i)      Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time, upon the request of the
Administrative Agent, such Grantor shall promptly (but in no event later than
ten (10) Business Days after such request) provide the Administrative Agent with
a schedule of Accounts in form acceptable to the Administrative Agent describing
all Accounts created or acquired by such Grantor (“Schedule of Accounts”);
provided, however, that such Grantor’s failure to execute and deliver any such
Schedule of Accounts shall not affect or limit the Administrative Agent’s
security interest or other rights in and to any Accounts for the benefit of the
Secured Parties. If requested by the Administrative Agent, each Grantor shall
furnish the Administrative Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other information relating to the status of then existing
Accounts as the Administrative Agent shall reasonably request.

(ii)      The Accounts are genuine, are in all respects what they purport to be,
are not evidenced by an instrument or document or, if evidenced by an instrument
or document, are only evidenced by one original instrument or document.

(iv)     The Accounts cover bona fide sales and deliveries of Inventory and
other dispositions of property usually dealt in by such Grantor, or the
rendition by such Grantor of services, to an Account Debtor in the ordinary
course of business.

(v)      The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason, and except as may be stated in the Schedule of Accounts and
reflected in the calculation of the face value of each respective invoice
related thereto, there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$1,000,000 in the aggregate, or greater than $500,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom.

(vi)     Except for conditions generally applicable to such Grantor’s industry
and markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to



--------------------------------------------------------------------------------

impair in any way the validity, collectibility or enforcement of Accounts that
would reasonably be likely, in the aggregate, to have a Material Adverse Effect.

(b)      Inventory.    With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall keep accurate and complete records
itemizing and describing the kind, type, location and quantity of Inventory, its
cost therefor and the selling price of Inventory held for sale, and the daily
withdrawals therefrom and additions thereto, and from time to time, upon the
request of the Administrative Agent, such Grantor shall promptly (but in no
event later than ten (10) Business Days after such request) provide the
Administrative Agent with a current schedule of Inventory based upon its most
recent physical inventory and its daily inventory records. Unless otherwise
agreed to by the Administrative Agent, each Grantor shall conduct a physical
inventory no less frequently than annually.

(c)      Equipment.    With respect to its Equipment whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that the Grantors shall maintain accurate, itemized records
describing the kind, type, quality, quantity and value of its Equipment.

(d)      Investment Property.    With respect to its Investment Property whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i)      Schedule 9(d)    attached hereto contains a true and complete
description of (x) the name and address of each securities intermediary with
which such Grantor maintains a securities account in which Investment Property
is or may at any time be credited or maintained, and (y) all other Investment
Property of such Grantor granted under Section 2 of this Security Agreement.
From time to time, upon the request of the Administrative Agent, such Grantor
shall promptly (but in no event later than ten (10) Business Days after such
request) provide the Administrative Agent with copies of each account agreement
between the applicable securities intermediary and such Grantor and the most
recent statement of account pertaining to such securities account (or a summary
or summaries of the information in such account statements in form reasonably
acceptable to the Administrative Agent).

(ii)      Without limiting the generality of the foregoing, no Grantor shall
cause, suffer or permit any Investment Property having a value in excess of
$1,000,000 in the aggregate to be credited to or maintained in any securities
account not listed on Schedule 9(d) attached hereto except in each case upon
giving not less than fifteen (15) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or



--------------------------------------------------------------------------------

maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

(iii)     So long as no Event of Default shall have occurred and be continuing,
the registration of Investment Property in the name of a Grantor as record and
beneficial owner shall not be changed and such Grantor shall be entitled to
exercise all voting and other rights and powers pertaining to Investment
Property for all purposes not inconsistent with the terms hereof.

(iv)     Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, all rights of the Grantors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iii) immediately above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Event of Default,
which proxy is coupled with an interest and is irrevocable until the Facility
Termination Date (or such earlier date on which the Lien on the Investment
Property granted by such Grantor is released in accordance with the terms of the
Loan Documents), and each Grantor hereby agrees to provide such further proxies
as the Administrative Agent may reasonably request to give effect to the
foregoing appointment; provided, however, that the Administrative Agent in its
discretion may from time to time refrain from exercising, and shall not be
obligated to exercise, any such voting or consensual rights or such proxy.

(v)      Upon the occurrence and during the continuance of any Event of Default,
all rights of the Grantors to receive and retain cash dividends and other
distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.

10.      Insurance.

(a)      Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations including (i) casualty insurance on
the Inventory and the Equipment in an amount not less than the full insurable
value thereof, against loss or damage by theft, fire, lightning and other
hazards ordinarily included under uniform



--------------------------------------------------------------------------------

broad form standard extended coverage policies, limited only as may be provided
in the standard broad form of extended coverage endorsement at the time in use
in the states in which the Collateral is located, (ii) comprehensive general
liability insurance against liability on account of damage to persons and
property occurring with or about such Collateral, (iii) liability insurance with
respect to the operation of its facilities under the workers’ compensation laws
of the states in which such Collateral is located, and (iv) business
interruption insurance, each of which policies of insurance will be with
insurance companies satisfying the requirements of Section 7.07 of the Credit
Agreement and shall be reasonably satisfactory to the Administrative Agent in
all other respects (which insurance may be provided by blanket policies now or
hereafter maintained by each or any Grantor).

(b)      Each insurance policy obtained in satisfaction of the requirements of
Section 10(a) shall (i) provide that the insurer affording coverage will
endeavor to mail thirty (30) days written notice to the Administrative Agent if
the policy is to be cancelled, except for non-payment of premium, as to which
such policies shall provide for at least fifteen (15) days’ prior written notice
to the Administrative Agent, and (ii) name the Administrative Agent as
additional insured party or loss payee, or both, as applicable, unless otherwise
reasonably agreed to by the Administrative Agent.

(c)      The Net Proceeds (as defined in Section 10(d)) of the insurance carried
pursuant to the provisions of Sections 10(a)(ii) and 10(a)(iii) shall be applied
by such Grantor toward satisfaction of the claim or liability with respect to
which such insurance proceeds may be paid.

(d)      To the extent the Net Proceeds of the insurance carried with respect to
the Collateral pursuant to the provisions of Section 10(a)(i) hereof with
respect to any occurrence shall exceed $2,000,000, such Net Proceeds shall be
paid to such Grantor and held by such Grantor in a separate account and applied,
as long as no Event of Default shall have occurred and be continuing, as
follows: after any loss under any such insurance and payment of the proceeds of
such insurance, each Grantor shall have a period of 270 days after payment of
the insurance proceeds with respect to such loss to elect to either (x) repair
or replace the Collateral so damaged, (y) deliver such Net Proceeds to the
Administrative Agent, for the benefit of the Secured Parties, as additional
Collateral or (z) apply such Net Proceeds to the acquisition of tangible assets
constituting Collateral used or useful in the conduct of the business of such
Grantor, subject to the provisions of this Security Agreement. If such Grantor
elects to repair or replace the Collateral so damaged, such Grantor agrees the
Collateral shall be repaired to a condition substantially similar to or of
better quality or higher value than its condition prior to damage or replaced
with Collateral in a condition substantially similar to or of better quality or
higher value than the condition of the Collateral so replaced prior to damage.
At all times during which an Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to receive direct and
immediate payment of the proceeds of such insurance and such Grantor shall take
all action as the Administrative Agent may reasonably request to accomplish such
payment. Notwithstanding the foregoing, after the occurrence and during the
continuation of an Event of Default, in the event such Grantor shall receive any
such proceeds, such Grantor shall immediately deliver such proceeds to such
Administrative Agent for the benefit of the Secured Parties



--------------------------------------------------------------------------------

as additional Collateral, and pending such delivery shall hold such proceeds in
trust for the benefit of the Secured Parties and keep the same segregated from
its other funds. “Net Proceeds” when used in this Section 10(d) shall mean the
gross insurance proceeds, award or other amount, less all taxes, fees and
expenses (including Attorney Costs) incurred in the realization thereof.

(e)      In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the
Administrative Agent. Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding. Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.

11.      Rights and Remedies Upon Event of Default.    Upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent shall
have the following rights and remedies on behalf of the Secured Parties in
addition to any rights and remedies set forth elsewhere in this Security
Agreement or the other Loan Documents, all of which may be exercised with or, if
allowed by law, without notice to a Grantor:

(a)      All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement or any other Loan Document;

(b)      The right to foreclose the Liens and security interests created under
this Security Agreement by any available judicial procedure or without judicial
process;

(c)      The right to (i) require such Grantor or any bailee or other agent of
such Grantor to assemble the Collateral and make it available to the
Administrative Agent at a place to be designated by the Administrative Agent
that is reasonably convenient to both parties and (ii) notify any or all Persons
who have possession of or control over any Collateral of the occurrence of an
Event of Default and other appropriate circumstances, and exercise control over
and take possession or custody of any or all Collateral in the possession,
custody or control of such other Persons;

(d)      The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts and General Intangibles (collectively,
“Payment Collateral”), including the right to demand payment thereof and enforce
payment, by legal proceedings or otherwise; (ii) settle, adjust, compromise,
extend or renew all or any Payment Collateral or any legal proceedings
pertaining thereto; (iii) discharge and release all or any Payment Collateral;
(iv) take control of any item of payment or proceeds referred to in Section 5
above; (v) prepare, file and sign a Grantor’s name on any proof of claim in
bankruptcy, notice of Lien, assignment or satisfaction of Lien or similar
document in any action or proceeding adverse to any obligor under any Payment
Collateral or otherwise in connection with any Payment Collateral; (vi) endorse
the name of a Grantor upon any document, instrument, invoice, freight bill, bill
of lading or similar



--------------------------------------------------------------------------------

document or agreement relating to any Collateral; (vii) use the information
recorded on or contained on a Grantor’s internet website or otherwise in any
data processing equipment and computer hardware and software relating to any
Collateral to which a Grantor has access; (viii) notify any or all Account
Debtors or other obligor on any Payment Collateral that such Payment Collateral
has been assigned to the Administrative Agent for the benefit of the Secured
Parties and that Administrative Agent has a security interest therein for the
benefit of the Secured Parties (provided that the Administrative Agent may at
any time give such notice to an Account Debtor that is a department, agency or
authority of the United States government), direct any such Account Debtor to
make payment directly to the Administrative Agent or another Person designated
by the Administrative Agent, for the benefit of the Secured Parties, and open
any mail addressed to such Grantor at the address provided to Account Debtors in
accordance with this subparagraph; each Grantor hereby agrees that any such
notice, in the Administrative Agent’s sole discretion, may (but need not) be
sent on such Grantor’s stationery, in which event such Grantor shall co-sign
such notice with the Administrative Agent if requested to do so by the
Administrative Agent; and (ix) do all acts and things and execute all documents
necessary, in Administrative Agent’s reasonable judgment, to collect the Payment
Collateral; and

(e)      The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date (or such earlier date on which the Lien on
the applicable Collateral granted by the applicable Grantor is released in
accordance with the terms of the Loan Documents), to use, without charge, each
of the labels, patents, copyrights, names, trade secrets, trade names,
trademarks and advertising matter, or any property of a similar nature owned or
licensed by any Grantor, as it pertains to the Collateral, solely for the
purpose of completing production of, advertising for sale and selling any
Collateral. If any of the Collateral shall require repairs, maintenance,
preparation or the like, or is in process or other unfinished state, the
Administrative Agent shall have the right, but shall not be obligated, to
perform such repairs, maintenance, preparation, processing or completion of
manufacturing for the purpose of putting the same in such saleable form as the
Administrative Agent shall deem appropriate, but the Administrative Agent shall
have the right to sell or dispose of the Collateral without such processing and
no Grantor shall have any claim against the



--------------------------------------------------------------------------------

Administrative Agent for the value that may have been added to such Collateral
with such processing. In addition, each Grantor agrees that in the event notice
is necessary under applicable law, written notice mailed to such Grantor in the
manner specified herein ten (10) days prior to the date of public sale of any of
the Collateral or prior to the date after which any private sale or other
disposition of the Collateral will be made shall constitute commercially
reasonable notice to such Grantor. The Administrative Agent may purchase all or
any part of the Collateral at public or, if permitted by law, private sale, free
from any right of redemption which is hereby expressly waived by such Grantor
and, in lieu of actual payment of such purchase price, may set off the amount of
such price against the Secured Obligations.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorney Costs) of retaking, holding, storing, processing and preparing for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of
Section 9.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

12.      Attorney-in-Fact.    Each Grantor hereby appoints the Administrative
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power:

(a)      to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b)      to receive, endorse and collect any drafts or other instruments and
documents in connection with clause (a) above;

(c)      to endorse such Grantor’s name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Administrative Agent’s possession or the Administrative Agent’s
control, and deposit the same to the account of the Administrative Agent, for
the benefit of the Secured Parties, on account and for payment of the Secured
Obligations.

(d)      to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and



--------------------------------------------------------------------------------

(e)      to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.

13.      Reinstatement.    Without limiting the provisions of Section 29, the
granting of a security interest in the Collateral and the other provisions
hereof shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Secured Obligations is rescinded or must
otherwise be returned by any Secured Party or is repaid by any Secured Party in
whole or in part upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Grantor or any other Loan Party (including in connection
with a good faith settlement of any pending or threatened avoidance claim). The
provisions of this Section 13 shall survive repayment of all of the Secured
Obligations and the termination or expiration of this Security Agreement in any
manner, including but not limited to termination upon occurrence of the Facility
Termination Date.

14.      Certain Waivers by the Grantors.    Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (x) proceed against any Person or
entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or
(z) pursue any other remedy in its power; (b) any defense arising by reason of
any disability or other defense of any other Person, or by reason of the
cessation from any cause whatsoever of the liability of any other Person or
entity; (c) any right of subrogation and (d) any right to enforce any remedy
which any Secured Party or any other obligee of the Secured Obligations now has
or may hereafter have against any other Person and any benefit of and any right
to participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Grantor
acknowledges and agrees that such Grantor’s liability hereunder or under any of
the other Loan Documents shall not be released, discharged or impaired by any
action, from time to time, of the Administrative Agent or any Secured Party or
other obligee of the Secured Obligations, with or without notice to such
Grantor, (i) taking and holding security, other than the Collateral herein
described, for the payment of such Secured Obligations or any part thereof, and
exchanging, enforcing, waiving and releasing the Collateral herein described or
any part thereof or any such other security; and (ii) applying such Collateral
or other security and directing the order or manner of sale thereof as such
Secured Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

15.      Continued Powers.    Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any part of the liability of
any Grantor may have ceased; provided, however, that such powers and remedies
granted to the Administrative Agent shall no longer exist with respect to any
Collateral which is released by the Administrative Agent pursuant to Section 29
hereof.



--------------------------------------------------------------------------------

16.      Other Rights.    The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.

17.      Anti-Marshaling Provisions.    The right is hereby given by each
Grantor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Security Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.

18.      Entire Agreement.    This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

19.      Third Party Reliance.    Each Grantor hereby consents and agrees that
all issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

20.      Binding Agreement; Assignment.    This Security Agreement and each
Security Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto,
and to their respective successors and assigns,



--------------------------------------------------------------------------------

except that no Grantor shall be permitted to assign this Security Agreement, any
Security Joinder Agreement or any interest herein or therein or, except as
expressly permitted herein or in the Credit Agreement, in the Collateral or any
part thereof or interest therein. Without limiting the generality of the
foregoing sentence of this Section 20, each Grantor acknowledges and agrees to
the assignment and participation provisions of the Credit Agreement, including
Article X and Section 11.06 thereof. All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

21.      Related Credit Arrangements.    All obligations of each Grantor under
or in respect of Related Credit Arrangements shall be deemed to be Secured
Obligations secured hereby, and each Lender or Affiliate of a Lender party to
any such Related Credit Arrangement shall be deemed to be a Secured Party
hereunder with respect to such Secured Obligations; provided, however, that such
obligations shall cease to be Secured Obligations at such time, prior to the
Facility Termination Date, as such Person (or Affiliate of such Person) shall
cease to be a “Lender” under the Credit Agreement.

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Each Secured Party not a party to the
Credit Agreement who obtains the benefit of this Security Agreement by virtue of
the provisions of this Section shall be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and with respect to the actions and omissions of the Administrative
Agent hereunder or otherwise relating hereto that do or may affect such Secured
Party, the Administrative Agent and each of its Related Parties shall be
entitled to all the rights, benefits and immunities conferred under Article X of
the Credit Agreement.

22.      Severability.    The provisions of this Security Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

23.      Counterparts.    This Security Agreement may be executed in any number
of counterparts (including by facsimile) each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Security Agreement to produce or account for more than one such
counterpart executed by the Grantor against whom enforcement is sought. Without
limiting the foregoing provisions of this Section 23, the provisions of
Section 11.10 of the Credit Agreement shall be applicable to this Security
Agreement.

24.      Termination.    Subject to the provisions of Sections 13 and
Section 29, this Security Agreement and each Security Joinder Agreement, and all
obligations of the Grantors hereunder (excluding those obligations and
liabilities that expressly survive such termination) shall terminate without
delivery of any instrument or performance of any act by any party on the



--------------------------------------------------------------------------------

Facility Termination Date. Upon such termination of this Security Agreement, the
Administrative Agent shall, at the request and sole expense of the Grantors,
promptly deliver to the Grantors any Collateral held by the Administrative Agent
hereunder and execute and deliver to each Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

25.      Notices.    Any notice required or permitted hereunder shall be given
(a) with respect to the Borrower, at the address for the giving of notice then
in effect under the Credit Agreement, (b) with respect to any Grantor, at the
address then in effect for the giving of notices to such Grantor under the
Guaranty to which it is a party, and (c) with respect to the Administrative
Agent or a Lender, at the Administrative Agent’s address indicated in Schedule
11.02 of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 11.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

26.      Joinder.    Each Person who shall at any time execute and deliver to
the Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder. Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.

27.      Rules of Interpretation.    The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Security Agreement
and each Security Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any Credit Extensions referred to herein or secured hereby.

28.      Perfection Action; Perfection Documents.    Notwithstanding anything
herein to the contrary, the Administrative Agent intends, unless and until there
is a Default or Event of Default, to create, enforce, protect, perfect, or
establish or maintain the priority of, the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral
solely through the filing or recordation of Perfection Documents; provided,
however, that the Administrative Agent does not hereby waive or otherwise limit
its right to take, or require any other Person to take, any other Perfection
Action.

29.      Permitted Transactions.    If any Collateral shall be sold, transferred
or otherwise disposed of by any Grantor in a transaction permitted by, and
consummated in accordance with the terms of, the Credit Agreement or if, as a
result of a transaction permitted by, and consummated in accordance with the
terms of, the Credit Agreement (including, without limitation, a Disposition
resulting in the Grantor no longer being a Subsidiary of the Borrower),



--------------------------------------------------------------------------------

any Grantor is no longer required by the terms of the Credit Agreement to be a
Grantor hereunder or any Collateral is no longer required to be covered by a
security interest hereunder, such portion of the Collateral or such Grantor, as
the case may be, shall automatically be released from any Liens created hereby,
all without delivery of any instrument or performance of any action by any
party, and all rights to such Collateral shall revert to the resulting owner of
such Collateral; provided that if after giving effect to any such transaction,
any Person with any rights in such Collateral is required to be a Grantor
hereunder or any such Collateral is otherwise required to be covered by a
security interest hereunder, the release described in this Section 29 shall not
apply to any such Collateral; provided further that in the event following any
such transaction any Grantor shall thereafter acquire any interest in (or the
power to transfer rights in) any asset that constituted Collateral hereunder
prior to such a transaction and the release from the security interests
hereunder, the pledge, assignment and security interest granted hereunder shall
be deemed to automatically apply and attach to such asset and it shall from such
time forward continue to constitute Collateral hereunder notwithstanding any
prior release. The Administrative Agent will (other than in connection with
sales of Inventory in the ordinary course of business), at the Grantors’
expense, execute and deliver to each Grantor such documents as each such Grantor
shall reasonably request on reasonable advance notice to evidence the release of
such item of Collateral from the pledge, assignment and security interest
granted hereunder, provided that upon the request of the Administrative Agent
such Grantor shall provide to the Administrative Agent a reasonably detailed
description of the transaction giving rise to such release.

30.      Payments.    If any amount payable by any Grantor hereunder is not paid
within five (5) days of the date due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

31.      Governing Law; Waivers.

  (a)      THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE PERFORMED, IN SUCH STATE; PROVIDED
THAT (i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS
RULES OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT THE MANNER
OF CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR
EFFECT OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY OF
SECURITY INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN
THE LAWS OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, AND (ii) IN THOSE
INSTANCES IN WHICH THE LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED
GOVERN MATTERS PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL,
SUCH LAWS SHALL BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.



--------------------------------------------------------------------------------

  (b)      EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE
EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT OR A SECURITY JOINDER
AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO
THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

  (c)      EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.

  (d)      NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR ANY OF
SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.

  (e)      IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY
HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH
PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

  (f)      EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS
AN INCONVENIENT FORUM.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Security Agreement on the day and year first written above.

 

GRANTORS: MUELLER WATER PRODUCTS, INC.

By:

 

 

Name: Walter A. Smith

Title: Senior Vice President and Treasurer

ANVIL 1, LLC ANVIL 2, LLC ANVIL INTERNATIONAL, LP  

By: Anvil I, LLC, its General Partner

ANVILSTAR, LLC FAST FABRICATORS, LLC HENRY PRATT COMPANY, LLC HENRY PRATT
INTERNATIONAL, LLC HERSEY METERS CO., LLC HUNT INDUSTRIES, LLC HYDRO GATE, LLC
JAMES JONES COMPANY, LLC J.B. SMITH MFG CO., LLC MCO 1, LLC MCO 2, LLC MILLIKEN
VALVE, LLC MUELLER CO. LTD.  

By: MCO 1, LLC, its General Partner

MUELLER FINANCIAL SERVICES, LLC MUELLER GROUP, LLC MUELLER INTERNATIONAL, INC.
MUELLER INTERNATIONAL, L.L.C. MUELLER INTERNATIONAL FINANCE, INC. MUELLER
INTERNATIONAL FINANCE, L.L.C. MUELLER SERVICE CALIFORNIA, INC. MUELLER SERVICE
CO., LLC UNITED STATES PIPE AND FOUNDRY COMPANY, LLC

By:

 

 

Name: Walter A. Smith

Title: Vice President



--------------------------------------------------------------------------------

MUELLER GROUP CO-ISSUER, INC.

By:

 

 

Name: Walter A. Smith

Title: President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent for the Lenders

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 7(e)

Grantor Information8

 

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

Mueller Water Products, Inc.

 

Delaware

Corporation

#4033400

 

    1200 Abernathy Road    

Atlanta, GA 30328

     

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records, fixtures)

 

Northpark-600 Associates, L.L.C.

400 Northpark

Town Center

1000 Abernathy

Rd., Suite L-2

Atlanta, GA 30328  

   Landlord

Anvil 1, LLC

 

Delaware

Limited

Liability Company

#4100970

 

 

1200 Abernathy Road

Atlanta, GA 30328

      None         

Anvil 2, LLC

 

Delaware

Limited

Liability Company

#4100931

 

 

1200 Abernathy Road

Atlanta, GA 30328

      None         

 

 

8 Additional Grantor information set forth on Exhibit 1 attached hereto.

9 Type of Collateral at each location consists of fixtures, machinery, equipment
and inventory unless specifically noted otherwise.



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

Anvil International,

LP

  Delaware Limited Partnership #3067111       1200 Abernathy Road     Atlanta,
GA 30328      

3131 West Thomas Road

Phoenix, AZ 85017-5303;

 

11021 Clito Road

Statesboro, GA 30549;

                                      

1201 West 96th Street

Bloomington, MN 55431-2605;

                                      

1411 Lancaster Avenue

Columbia, PA 17512-1939;

                                   Beck Manufacturing  

9170 Molly Pitcher

Highway South

Greencastle, PA 17225-9712;

                                   Beck Manufacturing  

330 E. 9th St.

Waynesboro, PA 17268-2064;

                                      

2875/2870/2010 Old Jackson Rd.

Henderson, TN 38340-3657;

                                      

6999 Old Clinton Road

Houston, TX 77020-7547;

                                      

305 Simms St.

Longview, TX 75604-5058;

                                      

375 Gentry Drive,

Aurora, OH 42202-7540;

 

Gentry Drive Partners, Ltd.

340 Harris Drive

P.O. Box 404

   Landlord



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

              

 

 

Beck
Manufacturing

 

 

 

160 Frenchtown Road North
Kingstown, RI;

 

Aurora, OH 44202

 

WREC Precision
Park LLC

P.O. Box 6187

Providence, RI

  

 

 

Landlord

                   

 

14103 Borate Street,

Santa Fe Springs, CA 90670-5342;

 

02940

Pera Valley View,

Inc.

1630 S. Sunkist St.,
Suite A

Anaheim, CA 92806

 

  

 

Landlord

                   

750 Central Avenue

University Park, IL;

 

Net Lease
Investments, Inc.

3421 Manhattan

Beach Avenue

Manhattan Beach,

CA 90266

 

   Landlord                    

1385 Greg Street, Suite 105,

Sparks, NV 89431-6042

 

Northwestern

Investment

Management Co.

d/b/a Sparks

Industrial

c/o:

Trainor & Associates

50 E. Greg Street

Suite 100

Sparks, NV 89431

 

   Landlord



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

               

1313 and 1421 Avenue R

Buildings III and IV,

Grand Prairie, TX 75050-1604

 

Proterra Properties,

Inc., as agent for

Greenbriar Holdings

Dallas, Ltd.

P.O. Box 910725

Dallas, TX 75391

   Landlord                           Merit Manufacturing  

319 Circle of Progress

Pottstown, PA 19464-3811

                                   Merit Manufacturing  

350 Circle of Progress

Pottstown, PA 19464-3811

                                   Merit Manufacturing  

350 Circle of Progress

Pottstown, PA 19464-3811

                                      

110 Corporate Drive

Portsmouth, NH

(primary books and records,

fixtures)

 

Pioneer New

Hampshire LLC 210

Commerce Way

Suite 100

Portsmouth, NH

03802

   Landlord

AnvilStar, LLC

 

Delaware

Limited

Liability

Company

#3749592

 

 

1200 Abernathy Road

Atlanta, GA 30328

      None         

Fast Fabricators,

LLC

 

Delaware

Limited

Liability

Company

 

1200 Abernathy Road

Atlanta, GA 30328

     

6 Northwood Drive

Bloomfield, CT

 

6-8 Northwood

Road, LLC

c/o Blake Johnson

Property

    



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

     #4254549                 

Management, LLC
6-8 Northwood

Road, LLC

6-C Northwood
Drive

Bloomfield, CT
06002

                                       

3387 Plumas-Arboga Road

Marysville, CA 95901

 

Rios Partnership I,
LLC

1727 7th Avenue
Sacramento, CA
95818

                                       

15467 Valencia Avenue

Fontana, CA 92335

 

Mark E. Kirkland

and Tanya L.

Kirkland

P. O. Box 1228

Fontana, CA 92334

                                       

8 East Newberry Road

Bloomfield, CT 06002

 

8 East Newberry

Road, LLC

2 Mosey Drive

Bloomfield, CT

06002

                         

1518 SW 12th Avenue

Ocala, FL 34474

 

Pennco, LLC

1201 S.W. 17th St.

Ocala, FL 34474

                                       

1534 North Industrial Road

Ottawa, KS 66067

 

Rees Family

Limited Partnership

c/o Ms. Carol Lynn

     



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

                   

Blaine

7446 Santa Fe Drive

Overland Park, KS

66204

                                  

164 Hamilton Court

Louisville KY 40229

 

 

 

Riverton Partners

c/o Kurt Broecker,

General Partner

217 East Burnett

Avenue, Louisville, KY 40208

                                      

Jane Rhawn

P. O. Box 5127

Delanco, NJ 08075

                                   200 Rhawn Street                         
Delanco, NJ 08075  

O’Neill Transfer &

Storage Co., Inc.

4927 NW Front

                    

4729 NW Front Avenue

Portland, OR 97210

 

Avenue,

Portland, OR 97210

                                      

Aftermarket, LLC

2103 Bayberry

Court

                    

1622 Two Notch Road

Lexington, SC 29073

 

Columbia, SC

29206

ATTN: Beau Long

                                  

800 Burlington Road

Saginaw, TX 79764

 

Taylor Holdings,

Inc.

    



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

                   

1200 Summitt

Avenue, Suite 780,

Fort Worth, TX

76102

                                  

Lot 12A, Kerr’s Edgar Subdivision

Saginaw, TX

 

Holloway Company,

Inc.

P. O. Box 79577

Saginaw, TX 76179

                                  

11622 Lucky Hill Road

Remington, VA 22734

 

T.P. Developed

Parcel, LLC

P. O. Box 1148 Culpeper, VA 22701

 

    

Henry Pratt

Company, LLC

 

Delaware

Limited

Liability

Company #2198696

  1200 Abernathy Road Atlanta, GA 30328      

401 S. Highland Avenue

Aurora, IL 60506-5580

 

900 Depot Street

Dixon, IL 61021-3549

                                      

255 Highland

Aurora, IL 60506

                                      

403 Conkey Street

Hammond, IN 46324

 

        

Henry Pratt

International, LLC.

 

Delaware

Limited

Liability Company

  1200 Abernathy Road Atlanta, GA 30328       None         



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

   

#3624310

 

                    

Hersey Meters Co.,

LLC

 

Delaware

Limited

Liability Company #3078050

 

1200 Abernathy Road

Atlanta, GA 30328

     

10230 Statesville Blvd.

Cleveland, NC 27013-8103

        

Hunt Industries,

LLC

 

Delaware

Limited

Liability Company #4100929

  1200 Abernathy Road Atlanta, GA 30328      

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

                                      

1165 Park Avenue

Murfreesboro, TN 37129-4911

                                      

2561 S. Church Street

Murfreesboro, TN 37129-4911

 

  Michelle Hunt    Lessor Hydro Gate, LLC  

Delaware

Limited

Liability Company #3463120

  1200 Abernathy Road Atlanta, GA 30328      

1900 Billy Mitchell Blvd.

Suite A

Brownsville, TX 78521

 

Fresno Valves &

Castings, Inc.

P.O. Box 40

7736 E. Springfield

Avenue

Selma, CA 93662

 

   Landlord

James Jones

Company, LLC

 

Delaware

Limited

Liability

 

1200 Abernathy Road

Atlanta, GA 30328

     

4127 Temple City Boulevard

El Monte, CA 91731-1029

        



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

    Company                          #4101154                     

J.B. Smith Mfg Co.,

LLC

 

Delaware

Limited

Liability Company #4101104

 

1200 Abernathy Road

Atlanta, GA 30328

     

6618 Navigation Blvd.

Houston, TX 77011-1342

        

MCO 1, LLC

 

Alabama

Limited

Liability Company

# n/a

 

 

1200 Abernathy Road

Atlanta, GA 30328

     

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

        

MCO 2, LLC

 

Alabama

Limited

Liability Company

# n/a

 

1200 Abernathy Road

Atlanta, GA 30328

     

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

        

 

Milliken Valve,

LLC

 

 

Delaware

Limited

Liability

Company #3615102

 

 

1200 Abernathy Road

Atlanta, GA 30328

     

2625 Brodhead Road

Bethlehem, PA 18020-8914

 

Bethlehem

Crossings Lmtd.

Partnership

c/o:

Opus East L.L.C.

2099 Gaither Road

Rockville, MD

20850

 

   Landlord



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

Mueller Co. Ltd.

  Alabama Limited Partnership # n/a  

1200 Abernathy Road Atlanta, GA 30328

 

 

     

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

                      

 

455 Douglas Avenue

Altamonte Springs, FL

                                      

1226 E. Garfield Street

Decatur, IL 62526-4923

                                      

1401 Mueller Avenue

Chattanooga, TN 37406-1344

                                      

620 Industrial Dr. SW

Cleveland, TN 37311-8096

                                      

155 Enterprise Drive

Cleveland, TN 37311

 

C.H. Thirlwall

3351 FM 802

Brownsville, TX

78521

  

 

Lessor

               

956 Industrial Boulevard

Albertville, AL 35950-8730

  Leggett & Platt, Inc.    Owner                              

3351 FM 802

Brownsville, TX 78526-2834

 

3700 Modern

Industries Parkway

Chattanooga, TN

37419

                                      

McCullough

Industries, Inc.

    



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

Mueller Financial

Services, LLC

 

Delaware

Limited

Liability Company #4037311

  1200 Abernathy Road Atlanta, GA 30328      

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records, fixtures)

        

Mueller Group, LLC

 

Delaware

Limited

Liability Company #3067786

 

1200 Abernathy Road

Atlanta, GA 30328

     

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

        

Mueller Group Co-

Issuer, Inc.

  Delaware Corporation #4033401  

1200 Abernathy Road

Atlanta, GA 30328

     

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

        

Mueller

International, Inc.

  Delaware Corporation #3437273  

1200 Abernathy Road

Atlanta, GA 30328

     

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

        

Mueller

International, L.L.C.

 

Delaware

Limited

Liability Company #3459509

 

1200 Abernathy Road

Atlanta, GA 30328

     

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

        



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

                   

(primary books and records,

fixtures)

          

Mueller

International

Finance, Inc.

  Delaware
Corporation
#3459441  

1200 Abernathy Road

Atlanta, GA 30328

      

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

          

Mueller

International

Finance, L.L.C.

  Delaware
Limited
Liability
Company
#3459504  

1200 Abernathy Road

Atlanta, GA 30328

      

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

          

Mueller Service

California, Inc.

  Delaware
Corporation
#4238113  

1200 Abernathy Road

Atlanta, GA 30328

      

500 W. Eldorado Street

Decatur, IL 62522

and

1200 Abernathy Road

Atlanta, GA 30328

(primary books and records,

fixtures)

          

Mueller Service Co.,

LLC

  Delaware
Limited
Liability
Company
#2131785  

1200 Abernathy Road

Atlanta, GA 30328

      

806 Woodrow Wilson St.

Unit #6

Plant City, FL

 

Crest Holding LLC

106 NW Drane St.

Plant City, FL

33563

   Landlord                    

10424 W. McNab Road, B-7

Tamarac, FL

 

Industrial

Development

Co. of America,

LLP

   Landlord



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

                         4100 N. Powerline
Road, Suite B-2
Pompano Beach, FL
33073      

United States Pipe

and Foundry

Company, LLC

  Alabama
Limited
Liability
Company
# n/a  

1200 Abernathy Road

Atlanta, GA 30328

      

3300 First Avenue North

Birmingham, AL 35222

                                            

1101 East Pearl Street

Burlington, NJ 08016

                                            

1295 Whipple Road

Union City, CA 94587

                                            

3000 – 30 Avenue North

Birmingham, AL 35207

                                            

1801 SW First Avenue

Ft. Lauderdale, FL 33315

 

Florida East Coast

Railway

(same address)

   Lessor                                  

500 W. 6th Street

Alexandria, IN 46001

 

Sloss Industries

(same address)

   Bailee                                  

21778 Highview Avenue

Lakeville, MN 55044

 

Progressive Rail

Incorporated

(same address)

   Bailee                                  

12th Street Yard

Kansas City, MO 64108

 

Central Missouri

Reload, Inc.

(same address)

   Bailee                                  

9850 Havana Street

Irondale, CO 80640

 

Cast Transportation

(same address)

   Bailee/Consignor



--------------------------------------------------------------------------------

I.   II.   III.   IV.   V.   VI.    VII. Name  

  Jurisdiction of  

Formation/

Form of
Equity/I.D.
Number

 

Address of Chief  

Executive Office  

    Trade Styles      

Collateral

Locations

(and Type

of  Collateral)9

 

Name and address

of Owner of

Collateral Location  

(If other than
Grantor)

  

Relationship of

Persons listed in
Column VI to

Grantor (e.g.,
lessor,

    warehousemen)    

                                 

4295 Kearney Street

Denver, CO 80216

 

Waterworks Sales

Company

(same address)

   Bailee                    

 

1820 South 35th Avenue

Phoenix, AZ 85009

 

 

Precision

Components, Inc.

(same address)

   Bailee                                  

13560 Whittram Avenue

Fontana, CA 92335

 

Dalton Trucking,

Inc.

(same address)

     



--------------------------------------------------------------------------------

SCHEDULE 9(d)

Investment Property

 

Securities Accounts

 

        

Other Investment Property

 

Name and Address of

Securities Intermediary

  

Account

Number

  

Name and Type

of Issuer

  

Quantity of Shares

or Other Interest

  

Certificate

Number(s)

Fifth Third Bank

5050 Kingsley Drive

Cincinnati, OH 45263

   069-093688    Money Market Account          

Fifth Third Bank

5050 Kingsley Drive

Cincinnati, OH 45263

   069-093696    Fifth Third Institutional          

Fifth Third Bank

5050 Kingsley Drive

Cincinnati, OH 45263

   069-099368    Money Market Core          



--------------------------------------------------------------------------------

EXHIBIT A

Form of Security Joinder Agreement

SECURITY JOINDER AGREEMENT

THIS SECURITY JOINDER AGREEMENT (the “Security Joinder Agreement”), dated as of
                         , 20     is made by and between
                                        , a                          (the
“Joining Grantor”), and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) under that certain Amended and Restated
Credit Agreement (as amended, supplemented or restated from time to time, the
“Credit Agreement”), dated as of May [    ], 2007, by and among MUELLER WATER
PRODUCTS, INC. (the “Borrower”), the Lenders party thereto and the
Administrative Agent. All capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

WHEREAS, the Joining Grantor is a Subsidiary and required by the terms of the
Credit Agreement to become a “Guarantor” under the Credit Agreement and be
joined as a party to the Security Agreement as a Grantor (as defined in the
Security Agreement); and

WHEREAS, the Joining Grantor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement; and

NOW, THEREFORE, the Joining Grantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Security Agreement):

1.        Joinder.    The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.

2.        Affirmations.    The Joining Grantor hereby acknowledges and reaffirms
as of the date hereof with respect to itself, its properties and its affairs
each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Grantor contained in the Security Agreement.



--------------------------------------------------------------------------------

3.        Supplemental Schedules.    Attached to this Security Joinder Agreement
are duly completed schedules (the “Supplemental Schedules”) supplementing as
thereon indicated the respective Schedules to the Security Agreement. The
Joining Grantor represents and warrants that the information contained on each
of the Supplemental Schedules with respect to such Joining Grantor and its
properties and affairs is true, complete and accurate as of the date hereof.

4.        Severability.    The provisions of this Security Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

5.        Counterparts.    This Security Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Grantor. Without limiting the foregoing
provisions of this Section 5, the provisions of Section 11.10 of the Credit
Agreement shall be applicable to this Security Joinder Agreement.

6.         Delivery.    The Joining Grantor hereby irrevocably waives notice of
acceptance of this Security Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Security Joinder
Agreement and the Joining Grantor’s joinder as a party to the Security Agreement
as herein provided.

7.        Governing Law; Venue; Waiver of Jury Trial.    The provisions of
Section 31 of the Security Agreement are hereby incorporated by reference as if
fully set forth herein.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

JOINING GRANTOR:

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and accepted:

BANK OF AMERICA, N.A., as Administrative Agent for the Secured Parties

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 7(e)

Grantor Information

 

I.   II.   III.   IV.   V.   VI.   VII. Name    

  Jurisdiction of  

Formation/

Form of  
Equity/I.D.  
Number  

 

  Address of Chief   

  Executive Office   

    Trade Styles     

Collateral  

Locations  

(and Type  

  of Collateral)  

 

Name and address   

of Owner of   

Collateral Location   

  (If other than Grantor)   

 

Relationship of  

  Persons listed in VI to  

Grantor (e.g., lessor,  

warehousemen)  

                                                                               
                                                                               
                         

  Delivered pursuant to Security Joinder Agreement of
                                                             .

  Applicable Date:                          , 20    



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(d)

Investment Property

 

 

Securities Accounts

 

      

 

Other Investment Property

 

 

Name and Address of  

Securities Intermediary  

 

 

 

Account

Number

 

 

 

Name and Type

of Issuer

 

 

 

Quantity of Shares  

or Other Interest

 

 

 

Certificate

Number(s)

 

                                                                               
                                                 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PLEDGE AGREEMENT

See attached.

 

H-1

Form of Pledge Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT

THIS AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Pledge Agreement”)
is made and entered into as of May 24, 2007 by MUELLER WATER PRODUCTS, INC., a
Delaware corporation (“Mueller Water Products” and a “Pledgor”), MUELLER GROUP,
LLC, a Delaware limited liability company (“Mueller Group”, a “Guarantor” and a
“Pledgor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE BORROWER AND EACH OTHER
PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A PLEDGE JOINDER
AGREEMENT (each a “Guarantor” and, collectively with Mueller Group, the
“Guarantors” and, the Guarantors collectively with Mueller Water Products, the
“Pledgors”) and BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent (as defined in the Credit Agreement referred to below) for
each of the Lenders now or hereafter party to the Credit Agreement referred to
below (collectively with the Administrative Agent and certain other Persons
parties to Related Credit Arrangements as more particularly described in
Section 17, the “Secured Parties”). All capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned thereto in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Mueller Group entered into a certain Credit Agreement, dated as of
October 3, 2005, with the lenders party thereto (the “Pre-Restatement Lenders”)
and Administrative Agent (as amended prior hereto, the “Pre-Restatement Credit
Agreement”), pursuant to which the Pre-Restatement Lenders made available a term
loan facility and a revolving credit facility with a letter of credit and swing
line sublimit for the benefit of Mueller Group; and

WHEREAS, as of the date of the Pre-Restatement Credit Agreement, each of certain
Guarantors (i) were a direct or indirect Subsidiary of Mueller Group,
(ii) materially benefited from the loans made and letters of credit issued
thereunder and (iii) as collateral security for payment and performance of the
respective obligations and liabilities of Mueller Group under the
Pre-Restatement Credit Agreement pledged and granted to the Administrative
Agent, for the benefit of the Pre-Restatement Lenders, a security interest in
certain of its Voting Securities pursuant to the terms of that certain
Securities Pledge Agreement dated as of October 3, 2005 (the “Pre-Restatement
Pledge Agreement”); and

WHEREAS, as of the date of the Pre-Restatement Credit Agreement, Mueller Water
Products (i) owned, and, as of the date hereof, Mueller Water Products owns,
100%, directly or indirectly, of the ownership interests of Mueller Group,
(ii) materially benefited from the loans made and letters of credit issued
thereunder and (iii) as collateral security for payment and performance of the
respective obligations and liabilities of Mueller Group under the
Pre-Restatement Credit Agreement pledged and granted to the Administrative
Agent, for the benefit of the Pre-Restatement Lenders, a security interest in
certain of its Voting Securities pursuant to the terms of that certain
Pre-Restatement Pledge Agreement; and



--------------------------------------------------------------------------------

WHEREAS, as collateral security for payment and performance of its obligations
and liabilities under the Pre-Restatement Credit Agreement, Mueller Group
pledged and granted to the Administrative Agent, for the benefit of the
Pre-Restatement Lenders, a security interest in certain of its Voting Securities
pursuant to the terms of that certain Pre-Restatement Pledge Agreement; and

WHEREAS, Mueller Group and Mueller Water Products have requested that the
Administrative Agent and the Lenders amend and restate the Pre-Restatement
Credit Agreement to provide, among other things, that Mueller Water Products be
made the sole borrower by assignment from Mueller Group (in such capacity, the
“Borrower”) pursuant to the terms of that certain Amended and Restated Credit
Agreement dated as of May 24, 2007 among the Borrower, the Administrative Agent
and the Lenders (as amended, amended and restated, modified, supplemented or
replaced from time to time, the “Credit Agreement”); and

WHEREAS, each Subsidiary of the Borrower party hereto will materially benefit
from the Loans and other credit facilities made or to be made available under
the Credit Agreement, and in connection therewith and pursuant to the terms of
the Credit Agreement each Subsidiary of the Borrower party hereto is a party (as
signatory or by joinder) to a Guaranty pursuant to which it has guaranteed the
full and prompt payment and performance of the Obligations and is required to
execute and deliver this Pledge Agreement; and

WHEREAS, each Pledgor is required to enter into this Pledge Agreement pursuant
to the terms of the Credit Agreement; and

WHEREAS, each of (i) the Borrower, as collateral security for the payment and
performance of its Obligations, and the payment and performance of its
obligations and liabilities (whether now existing or hereafter arising)
hereunder or under any of the other Loan Documents to which it is now or
hereafter becomes a party, and (ii) each other Pledgor, as collateral security
for the payment and performance of its Guarantor’s Obligations (as defined in
the Guaranty), and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Loan Documents to which it is now or hereafter becomes a party
(such obligations and liabilities of the Pledgors described in clauses (i) and
(ii) being referred to as “Secured Obligations”), is willing to pledge and grant
to the Administrative Agent for the benefit of the Secured Parties a security
interest in the Pledged Interests (as defined below) and certain related
property; and

WHEREAS, the Secured Parties are unwilling to enter into the Loan Documents
unless each Pledgor enters into this Pledge Agreement;

NOW, THEREFORE, in order to induce the Administrative Agent and the Lenders to
amend and restate the Pre-Restatement Credit Agreement by entering into the
Credit Agreement and to continue to perform their obligations thereunder, all as
provided under the Credit Agreement, THE PARTIES HERETO AGREE that the
Pre-Restatement Pledge Agreement is hereby amended and restated by this Pledge
Agreement, with the effect that the Pre-Restatement Pledge Agreement as so
amended and restated is hereby continued by this Pre-Restatement Pledge
Agreement, and this Pre-Restatement Pledge Agreement shall constitute neither a
release



--------------------------------------------------------------------------------

nor novation of any obligation or liability arising thereunder, and such
obligation shall continue in effect on the terms hereof, all as follows:

1.        Certain Definitions; Pledge of Pledged Interests; Other Collateral.

(a)      For purposes of this Pledge Agreement, the following terms will have
the meanings ascribed thereto below:

(i)      “Pledged Interests” means, at any time, in each case, whether now
existing or hereafter created or acquired, but in each case excluding the Voting
Securities or Subsidiary Securities of any Unrestricted Subsidiary, (i) 65% of
the Voting Securities (or if any Pledgor shall own less than 65% of such Voting
Securities, then 100% of the Voting Securities owned by such Pledgor) and 100%
of the other Subsidiary Securities of each of its Direct Foreign Subsidiaries
identified on Schedule I hereto at any time (including as amended or replaced by
any Pledge Agreement Supplement or Pledge Joinder Agreement), (ii) all of the
Subsidiary Securities of each of its Domestic Subsidiaries identified on
Schedule I hereto at any time (including as amended or replaced by any Pledge
Agreement Supplement or Pledge Joinder Agreement), (iii) all of the Subsidiary
Securities of any of its other Domestic Subsidiaries that is a Material
Subsidiary, and (iv) 65% of the Voting Securities (or if any Pledgor shall own
less than 65% of such Voting Securities, then 100% of the Voting Securities
owned by such Pledgor) and 100% of the other Subsidiary Securities of each of
its other Direct Foreign Subsidiaries that is a Material Subsidiary.

(ii)      “Pledged Subsidiaries” means, at any time, all Subsidiaries of Mueller
Water Products whose Subsidiary Securities are or are required to be subject to
this Pledge Agreement at such time.

(b)      As collateral security for the payment and performance by each Pledgor
of its now or hereafter existing Secured Obligations, each Pledgor hereby
grants, pledges and collaterally assigns to the Administrative Agent for the
benefit of the Secured Parties a first priority security interest in all of the
following items of property in which it now has or may at any time hereafter
acquire an interest or the power to transfer rights therein, and wheresoever
located:

(i)      the Pledged Interests; and

(ii)     all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest; and

(iii)    all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and



--------------------------------------------------------------------------------

general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing; and

(iv)    all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v)     all proceeds of any of the foregoing.

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 1 are herein collectively referred to as the
“Collateral”.

(c)      Subject to Section 10(a), each Pledgor agrees to deliver all
certificates, instruments or other documents representing any Collateral to the
Administrative Agent at such location as the Administrative Agent shall from
time to time designate by written notice pursuant to Section 22 for its custody
at all times until termination of this Pledge Agreement, together with such
instruments of assignment and transfer as requested by the Administrative Agent.

(d)      Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Secured Parties and
further agrees to do and cause to be done upon the Administrative Agent’s
reasonable request, at Pledgor’s expense, all things determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties, including the
payment upon demand of all out-of-pocket fees and expenses incurred in
connection with any filings made to perfect or continue the Lien and security
interest in the Collateral hereunder granted in favor of the Administrative
Agent for the benefit of the Secured Parties.

(e)      All filing fees, advances, charges, costs and expenses, including
reasonable Attorney Costs, incurred or paid by the Administrative Agent or any
Lender in exercising any right, power or remedy conferred by this Pledge
Agreement, or in the enforcement thereof, shall become a part of the Secured
Obligations secured hereunder and shall be paid to the Administrative Agent for
the benefit of the Secured Parties by the Pledgor in respect of which the same
was incurred immediately upon demand therefor.

(f)      Each Pledgor agrees to register and cause to be registered the interest
of the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.



--------------------------------------------------------------------------------

2.        Status of Pledged Interests. Each Pledgor hereby represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured
Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a)      All of the Pledged Interests are, as of the date of execution of this
Pledge Agreement or Pledge Joinder Agreement by each Pledgor pledging such
Pledged Interests (such date as applicable with respect to each Pledgor, its
“Applicable Date”), and shall at all times thereafter be validly issued and
outstanding, fully paid and non-assessable and constitute (i) 65% of the issued
and outstanding Voting Securities (or if any Pledgor shall own less than 65% of
such Voting Securities, then 100% of the Voting Securities owned by such
Pledgor) and 100% of the other issued and outstanding Subsidiary Securities of
each Direct Foreign Subsidiary constituting a Pledged Subsidiary and (ii) all of
the issued and outstanding Subsidiary Securities of all other Domestic
Subsidiaries constituting Pledged Subsidiaries, and are accurately described on
Schedule I.

(b)      The Pledgor is as at its Applicable Date and shall at all times
thereafter (except as otherwise permitted by the Credit Agreement) be the sole
registered and record and beneficial owner of the Pledged Interests, free and
clear of all Liens, charges, equities, options, hypothecations, encumbrances and
restrictions on pledge or transfer, including transfer of voting rights (other
than the pledge hereunder and applicable restrictions pursuant to federal and
state and applicable foreign securities laws). Without limiting the foregoing,
the Pledged Interests are not and will not be subject to any voting trust,
shareholders agreement, right of first refusal, voting proxy, power of attorney
or other similar arrangement (other than the rights hereunder in favor of the
Administrative Agent).

(c)      At no time shall any Pledged Interests (i) be held or maintained in the
form of a security entitlement or credited to any securities account and
(ii) which constitute a “security” (or as to which the related Pledged
Subsidiary has elected to have treated as a “security”) under Article 8 of the
Uniform Commercial Code of the State of New York or of any other jurisdiction
whose laws may govern (the “UCC”) be maintained in the form of uncertificated
securities. With respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share certificates listed on Schedule I hereto,
which share certificates, with stock powers duly executed in blank by the
Pledgor, have been delivered to the Administrative Agent or are being delivered
to the Administrative Agent simultaneously herewith or, in the case of
Additional Interests as defined in Section 21, shall be delivered pursuant to
Section 21. In addition, with respect to all Pledged Interests, including
Pledged Interests that are not “securities” under the UCC and as to which the
applicable Pledged Subsidiary has not elected to have such interests treated as
“securities” under the UCC, the Pledgor, at its Applicable Date, (i) authorizes
the Administrative Agent to file Uniform Commercial Code financing statements
(or appropriate amendments thereto) naming the Pledgor as “debtor” and naming
the Administrative Agent for the benefit of the Secured Parties as “secured
party,” in form, substance and number reasonably satisfactory to the
Administrative Agent in all UCC filing offices and in all jurisdictions in which
filing is necessary or advisable to perfect in favor of the Administrative Agent
for the benefit of the Secured Parties the Lien on such Pledged Interests, and
(ii) has paid (or shall pay in the case of any Additional Interests acquired
after such Pledgor’s Applicable Date pursuant to Section 21)



--------------------------------------------------------------------------------

all required filing fees. Without limiting the foregoing provisions of this
Section 2(c), with respect to any Pledged Interests issued by any Direct Foreign
Subsidiary, Pledgor shall deliver or cause to be delivered, (i) in addition to
or in substitution for all or any of the foregoing items, as the Administrative
Agent may elect, such other instruments, certificates, agreements, notices,
filings, and other documents, and take or cause to be taken such other action,
as the Administrative Agent may reasonably determine to be necessary or
advisable under the laws of the jurisdiction of formation of such Direct Foreign
Subsidiary, to grant, perfect and protect as a first priority lien in such
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties, and (ii) an opinion of counsel acceptable in form and substance to the
Administrative Agent issued by a law firm acceptable to the Administrative Agent
licensed to practice law in such foreign jurisdiction, addressing with respect
to such Pledged Interests the matters described in Section 7.12(a)(viii) of the
Credit Agreement to the extent applicable.

(d)      It has full corporate power, legal right and lawful authority to
execute this Pledge Agreement (and any Pledge Joinder Agreement applicable to
it) and to pledge, assign and transfer its Pledged Interests in the manner and
form hereof.

(e)      The pledge, assignment and delivery of its Pledged Interests (along
with undated stock powers executed in blank, financing statements and other
agreements referred to in Section 2(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest in such Pledged Interests in favor of
the Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations The Pledgor will defend the Secured Parties’
right, title and security interest in and to the Collateral against the claims
and demands of all persons whomsoever.

(f)      Except as otherwise expressly provided herein or pursuant to a
transaction permitted under the Credit Agreement, none of the Pledged Interests
(nor any interest therein or thereto) shall be sold, transferred or assigned
without the Administrative Agent’s prior written consent, which may be withheld
for any reason.

(g)      It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 1, 2
and 21 hereof and that it shall cause each of the Pledged Subsidiaries as to
which it is the Pledgor not to issue any Subsidiary Securities, or securities
convertible into, or exchangeable or exercisable for, Subsidiary Securities, at
any time during the term of this Pledge Agreement unless the Pledged Interests
of such Pledged Subsidiary are issued solely to either (y) such Pledgor who
shall, as soon as practicable but in any event within thirty (30) Business Days
following such issuance, comply with Sections 2 and 21 hereof with respect to
such property or (z) the Borrower or another Guarantor who shall, as soon as
practicable but in any event within thirty (30) Business Days following such
issuance, pledge such additional Subsidiary Securities to the Administrative
Agent for the benefit of the Secured Parties pursuant to Section 21 or 23
hereof, as applicable, on substantially identical terms as are contained herein
and deliver or cause to be delivered the appropriate documents described in
Section 2(c) hereof to the Administrative Agent and take such further actions as
the Administrative Agent may deem necessary in order to perfect a first priority
security interest in such Subsidiary Securities.



--------------------------------------------------------------------------------

(h)      The exact legal name and address, type of Person, jurisdiction of
formation, jurisdiction of formation identification number (if any), and
location of the chief executive office of such Pledgor are (i) with respect to
each Pledgor granting a Lien to the Administrative Agent under a Security
Instrument at the Closing Date, as specified on Schedule 3.03 to the Credit
Agreement, and (ii) with respect to each other Pledgor, as specified on Schedule
II attached hereto. No Pledgor shall change its name, jurisdiction of formation
(whether by reincorporation, merger or otherwise), or the location of its chief
executive office, except upon giving not less than fifteen (15) days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at such Pledgor’s expense as may be reasonably requested by the
Administrative Agent to perfect or maintain the perfection of the Lien of the
Administrative Agent in Collateral.

3.        Preservation and Protection of Collateral.

(a)      The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.

(b)      Each Pledgor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has an interest, unless (A) being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
and (B) all enforcement proceedings in the nature of levy or foreclosure are
effectively stayed, except with respect to such claims the aggregate claimed
amount of which does not exceed $1,000,000, and (ii) to cause to be terminated
and released all Liens (other than Permitted Liens) on the Collateral. Upon the
failure of any Pledgor to so pay or contest the taxes, charges, or assessments
required to be paid pursuant to the preceding sentence, or cause the Liens
required to be terminated pursuant to the preceding sentence so to be
terminated, or upon the failure of any Pledgor to pay any amount pursuant to
Section 1(e), the Administrative Agent at its option may pay or contest any of
them or amounts relating thereto (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest; provided that if any such taxes, charges or
assessments are being contested in good faith by the applicable Pledgor, the
Administrative Agent will consult with such Pledgor before making any such
payment unless the Administrative Agent determines in good faith that payment
prior to such consultation is advisable to protect the interest of the Secured
Parties; provided further, that the Administrative Agent’s failure to so consult
with such Pledgor will not affect or limit the Administrative Agent’s security
interest or other rights hereunder or the rights of the Secured Parties under
the Loan Documents. All sums so disbursed by the Administrative Agent, including
reasonable Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral.

(c)      Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent
to file, without the signature of the Pledgor appearing thereon, financing
statements (including amendments thereto and continuations and copies thereof)
showing such Pledgor as “debtor” at such time or times and in all filing offices
as the Administrative Agent may from time to time



--------------------------------------------------------------------------------

determine to be necessary or advisable to perfect or protect the rights of the
Administrative Agent and the Secured Parties hereunder, or otherwise to give
effect to the transactions herein contemplated, and (ii) irrevocably ratifies
and acknowledges all such actions taken by or on behalf of the Administrative
Agent prior to the Applicable Date.

4.        Default.    Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent is given full power and authority,
then or at any time thereafter, to sell, assign, deliver or collect the whole or
any part of the Collateral, or any substitute therefor or any addition thereto,
in one or more sales, with or without any previous demands or demand of
performance or, to the extent permitted by law, notice or advertisement, in such
order as the Administrative Agent may elect; and any such sale may be made
either at public or private sale at the Administrative Agent’s place of business
or elsewhere, either for cash or upon credit or for future delivery, at such
price or prices as the Administrative Agent may reasonably deem fair; and the
Administrative Agent or any other Secured Party may be the purchaser of any or
all Collateral so sold and hold the same thereafter in its own right free from
any claim of any Pledgor or right of redemption. Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law. Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent. Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group. Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner. Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities. In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

5.        Proceeds of Sale.    The net cash proceeds resulting from the
collection, liquidation, sale, or other disposition of the Collateral shall be
applied first to the expenses (including all Attorney Costs) of retaking,
holding, storing, processing and preparing for sale,



--------------------------------------------------------------------------------

selling, collecting, liquidating and the like, and then to the satisfaction of
all Secured Obligations in accordance with the terms of Section 9.03 of the
Credit Agreement.

6.        Presentments, Demands and Notices.    Except to the extent required by
law, the Administrative Agent shall not be under any duty or obligation
whatsoever to make or give any presentments, demands for performances, notices
of nonperformance, protests, notice of protest or notice of dishonor in
connection with any obligations or evidences of indebtedness held thereby as
collateral, or in connection with any obligations or evidences of indebtedness
which constitute in whole or in part the Secured Obligations secured hereunder.

7.        Attorney-in-Fact.    Each Pledgor hereby appoints the Administrative
Agent as the Pledgor’s attorney-in-fact for the purposes of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power to receive,
endorse and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend, interest payment, principal
payment or other distribution payable or distributable in respect to the
Collateral or any part thereof and to give full discharge for the same.

8.        Reinstatement.    Without limiting the provisions of Section 25, the
granting of a security interest in the Collateral and the other provisions
hereof shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Secured Obligations is rescinded or must
otherwise be returned by any Secured Party or is repaid by any Secured Party in
whole or in part upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Pledgor or any other Loan Party (including in connection
with a good faith settlement of any pending or threatened avoidance claim). The
provisions of this Section 8 shall survive repayment of all of the Secured
Obligations and the termination or expiration of this Pledge Agreement in any
manner, including but not limited to termination upon occurrence of the Facility
Termination Date.

9.        Waiver by the Pledgors.    Each Pledgor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Secured Party or
any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Pledgor acknowledges and
agrees that such Pledgor’s liability hereunder or under any of the other Loan
Documents shall not be released, discharged or impaired by any action, from time
to time, of the Administrative



--------------------------------------------------------------------------------

Agent or any Secured Party or other obligee of the Secured Obligations, with or
without notice to such Plegor, (x) taking and holding security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchanging, enforcing, waiving and releasing the Collateral
herein described or any part thereof or any such other security; and
(y) applying such Collateral or other security and directing the order or manner
of sale thereof as such Secured Party or obligee in its discretion may
determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

10.      Dividends and Voting Rights.

(a)      All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder, provided, however,
that cash dividends paid to a Pledgor as record owner of the Pledged Interests,
to the extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Event of Default shall have occurred and
be continuing, free from any Liens hereunder.

(b)      So long as no Event of Default shall have occurred and be continuing,
the registration of the Collateral in the name of a Pledgor as record and
beneficial owner shall not be changed and such Pledgor shall be entitled to
exercise all voting and other rights and powers pertaining to the Collateral for
all purposes not inconsistent with the terms of the Loan Documents.

(c)      Upon the occurrence and during the continuance of any Event of Default,
all rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in Sections
1(d) and 2(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations. Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.

(d)      Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as



--------------------------------------------------------------------------------

its proxy, with full power of substitution, to vote and exercise all other
rights as a shareholder with respect to such Pledged Interests hereunder upon
the occurrence and during the continuance of any Event of Default, which proxy
is coupled with an interest and is irrevocable until the Facility Termination
Date (or such earlier date on which the Lien on the Pledged Interests granted by
such Pledgor is released in accordance with the terms of the Loan Documents),
and each Pledgor hereby agrees to provide such further proxies as the
Administrative Agent may reasonably request to give effect to the foregoing
appointment; provided, however, that the Administrative Agent in its discretion
may from time to time refrain from exercising, and shall not be obligated to
exercise, any such voting or consensual rights or such proxy.

11.       Continued Powers.    Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any part of the liability of
any Pledgor may have ceased; provided, however, that such powers and remedies
granted to the Administrative Agent shall no longer exist with respect to any
Collateral which is released by the Administrative Agent pursuant to Section 25
hereof.

12.      Other Rights.    The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Pledge
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any Related Agreement (as
defined below) or by virtue of any statute or rule of law. Any forbearance or
failure or delay by the Administrative Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and every right,
power and remedy of the Secured Parties shall continue in full force and effect
until such right, power or remedy is specifically waived in accordance with the
terms of the Credit Agreement. For purposes of this Pledge Agreement, “Related
Agreements” shall mean the Loan Document and any other agreement or instrument
creating, providing security for, or otherwise relating to any of the Secured
Obligations.

13.      Anti-Marshaling Provisions.    The right is hereby given by each
Pledgor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Related Agreement.



--------------------------------------------------------------------------------

14.      Entire Agreement.    This Pledge Agreement and each Pledge Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof and of the Pledge Joinder Agreements control and supersede
any course of performance or usage of the trade inconsistent with any of the
terms hereof and thereof. Neither this Pledge Agreement nor any Pledge Joinder
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.

15.      Further Assurances.    Each Pledgor agrees at its own expense to do
such further acts and things, and to execute and deliver, and cause to be
executed and delivered as may be necessary or advisable to give effect thereto,
such additional conveyances, assignments, financing statements, control
agreements, documents, certificates, stock powers, agreements and instruments,
as the Administrative Agent may at any time reasonably request in connection
with the administration or enforcement of this Pledge Agreement or any Pledge
Joinder Agreement or related to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights, powers
and remedies for the benefit of the Secured Parties hereunder or thereunder.
Each Pledgor hereby consents and agrees that the Pledged Subsidiaries and all
other Persons, shall be entitled to accept the provisions hereof and of the
Pledge Joinder Agreements as conclusive evidence of the right of the
Administrative Agent, on behalf of the Secured Parties, to exercise its rights,
privileges, and remedies hereunder and thereunder with respect to the
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by any Pledgor or any other Person to any of such
Pledged Subsidiaries or other Persons.

16.      Binding Agreement; Assignment.    This Pledge Agreement and each Pledge
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Pledgor shall be
permitted to assign this Pledge Agreement, any Pledge Joinder Agreement or any
interest herein or therein or in the Collateral, or any part thereof or interest
therein, or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement. Without limiting
the generality of the foregoing sentence of this Section 16, each Pledgor
acknowledges and agrees to the assignment and participation provisions of the
Credit Agreement, including Article X and Section 11.06 thereof. All references
herein to the Administrative Agent and to the Secured Parties shall include any
successor thereof or permitted assignee, and any other obligees from time to
time of the Secured Obligations.

17.      Related Credit Arrangements.    All obligations of each Pledgor under
or in respect of Related Credit Arrangements to which any Lender or any
Affiliate of any Lender is a party, shall be deemed to be Secured Obligations
secured hereby, and each Lender or Affiliate of a Lender party to any such
Related Credit Arrangement shall be deemed to be a Secured Party hereunder with
respect to such Secured Obligations; provided, however, that such obligations
shall cease to be Secured Obligations at such time, prior to the Facility
Termination Date, as such Person (or Affiliate of such Person) shall cease to be
a “Lender” under the Credit Agreement.



--------------------------------------------------------------------------------

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Each Secured Party not a party to the
Credit Agreement who obtains the benefit of this Pledge Agreement by virtue of
the provisions of this Section shall be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and with respect to the actions and omissions of the Administrative
Agent hereunder or otherwise relating hereto that do or may affect such Secured
Party, the Administrative Agent and each of its Related Parties shall be
entitled to all the rights, benefits and immunities conferred under Article X of
the Credit Agreement.

18.      Severability.    The provisions of this Pledge Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Pledge Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

19.      Counterparts.    This Pledge Agreement may be executed in any number of
counterparts (including by facsimile) each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Pledge Agreement to produce or account for more than one such
counterpart executed by the Pledgor against whom enforcement is sought. Without
limiting the foregoing provisions of this Section 19, the provisions of
Section 11.10 of the Credit Agreement shall be applicable to this Pledge
Agreement.

20.      Termination.    Subject to the provisions of Section 8 and Section 25,
this Pledge Agreement and each Pledge Joinder Agreement, and all obligations of
the Pledgors hereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Facility Termination
Date. Upon such termination of this Pledge Agreement, the Administrative Agent
shall, at the sole expense of the Pledgors, promptly deliver to the Pledgors the
certificates evidencing its shares of Pledged Interests (and any other property
received as a dividend or distribution or otherwise in respect of such Pledged
Interests to the extent then held by the Administrative Agent as additional
Collateral hereunder), together with any cash then constituting the Collateral
not then sold or otherwise disposed of in accordance with the provisions hereof,
and take such further actions (including the delivery of termination statements)
at the request of the Pledgors as may be necessary to effect the same.

21.      Additional Interests.  If any Pledgor shall at any time acquire or hold
any additional Pledged Interests, including any Pledged Interests issued by any
Material Subsidiary not listed on Schedule I hereto which are required to be
subject to a Lien pursuant to a Pledge Agreement by the terms hereof or of
Article III, Section 7.12 or any other provision of the Credit Agreement (any
such shares being referred to herein as the “Additional Interests”), such
Pledgor shall deliver to the Administrative Agent for the benefit of the Secured
Parties (i) a Pledge Agreement Supplement in the form of Exhibit A hereto with
respect to such Additional Interests



--------------------------------------------------------------------------------

duly completed and executed by such Pledgor and (iii) any other document
required in connection with such Additional Interests as described in
Section 2(c). Each Pledgor shall comply with the requirements of this Section 21
as soon as practicable but in any event within thirty (30) Business Days
following the acquisition of any such Additional Interests; provided, however,
that the failure to comply with the provisions of this Section 21 shall not
impair the Lien on Additional Interests conferred hereunder.

22.      Notices.    Any notice required or permitted hereunder shall be given
(a) with respect to the Borrower, at the address of the Borrower indicated in
Schedule 11.02 of the Credit Agreement, (b) with respect to each Subsidiary
which is a Pledgor hereunder, at the address then in effect for the giving of
notices to such Subsidiary under the Guaranty to which it is a party, and
(c) with respect to the Administrative Agent or a Lender, at the Administrative
Agent’s address indicated in Schedule 11.02 of the Credit Agreement. All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 11.02 of the Credit Agreement for the giving
and effectiveness of notices and modifications of addresses thereunder.

23.      Joinder.    Each Person who shall at any time execute and deliver to
the Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 1 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interests which it has at its
Applicable Date or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Pledgors or to
the parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder. Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Pledgor executing such Pledge Joinder Agreement and
its property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.

24.      Rules of Interpretation.    The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Pledge Agreement
and each Pledge Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.

25.      Release of Security Interest in Collateral for Permitted
Transactions.    If any Collateral shall be sold, transferred or otherwise
disposed of by any Pledgor in a transaction permitted by, and consummated in
accordance with the terms of, the Credit Agreement or if, as a result of a
transaction permitted by, and consummated in accordance with the terms of, the
Credit Agreement (including, without limitation, a Disposition resulting in the
Pledgor no longer being a Subsidiary of the Borrower), any Pledgor is no longer
required by the terms of the Credit Agreement to be a Pledgor hereunder or any
Collateral is no longer required to be covered by a security interest hereunder,
such portion of the Collateral or such Pledgor, as the case may be, shall
automatically be released from any Liens created hereby, all without delivery of
any instrument or performance of any action by any party, and all rights to such
Collateral shall



--------------------------------------------------------------------------------

revert to the resulting owner of such Collateral; provided that if after giving
effect to any such transaction, any Person with any rights in such Collateral is
required to be a Pledgor hereunder or any such Collateral is otherwise required
to be covered by a security interest hereunder, the release described in this
Section 25 shall not apply to any such Collateral, provided further that in the
event following any such transaction any Pledgor shall thereafter acquire any
interest in (or the power to transfer rights in) any asset that constituted
Collateral hereunder prior to such a transaction and the release from the
security interests hereunder, the pledge, assignment and security interest
granted hereunder shall be deemed to automatically apply and attach to such
asset and it shall from such time forward continue to constitute Collateral
hereunder notwithstanding any prior release. The Administrative Agent will, at
the Pledgors’ expense, execute and deliver to each Pledgor such documents as
each such Pledgor shall reasonably request on reasonable advance notice to
evidence the release of such item of Collateral from the pledge, assignment and
security interest granted hereunder, provided that upon the request of the
Administrative Agent such Pledgor shall provide to the Administrative Agent a
reasonably detailed description of the transaction giving rise to such release.

26.      Payments.    If any amount payable by any Pledgor hereunder is not paid
within five days of the date due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

27.      Governing Law; Waivers.

(a)      THIS PLEDGE AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE PERFORMED, IN SUCH STATE.

(b)      EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE
EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT OR A PLEDGE JOINDER AGREEMENT,
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING
OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c)      EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION



--------------------------------------------------------------------------------

OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO THE
ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 22 OR BY ANY OTHER METHOD OF SERVICE
PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

(d)      NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY PLEDGOR OR ANY OF SUCH
PLEDGOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.

(e)      IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f)      EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Securities Pledge Agreement on the day and year first written above.

 

PLEDGORS: MUELLER WATER PRODUCTS, INC.

By:

 

 

Name: Walter A. Smith

Title: Senior Vice President and Treasurer

MUELLER GROUP, LLC MCO 1, LLC MCO 2, LLC MUELLER CO. LTD.  

By: MCO 1, LLC, its General Partner

MUELLER INTERNATIONAL, INC. MUELLER INTERNATIONAL FINANCE, INC. ANVIL
INTERNATIONAL, LP  

By: Anvil I, LLC, its General Partner

HENRY PRATT COMPANY, LLC HENRY PRATT INTERNATIONAL, LLC ANVIL 1, LLC ANVIL 2,
LLC

By:

 

 

 

Name: Walter A. Smith

 

Title: Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent for the Lenders

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Name of
Pledgor

 

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type
of Pledged
Interest

 

 

Total Amount

of Class or

Type of

Pledged

Interests

Authorized

 

 

Total Amount

of Class or

Type

Outstanding

 

 

Total Amount

Pledged

 

 

Certificate

Number (if

applicable)

 

 

Par Value (if

applicable)

 

 

Name of

Transfer

Agent (if any)

 

Mueller Water

Products, Inc.

 

Mueller Group, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Group,

LLC

 

Mueller

International,

Inc. (DE corporation)

 

Common

stock

  100   100   100   1   $0.01  

Mueller Group,

LLC

 

Mueller

International

Finance, Inc.

(DE corporation)

 

Common

stock

  1,000   1,000   1,000   1   $0.01  

Mueller Group,

LLC

 

United States Pipe and Foundry

Company,

LLC (AL limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  



--------------------------------------------------------------------------------

Name of
Pledgor

 

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type
of Pledged
Interest

 

 

Total Amount

of Class or

Type of

Pledged

Interests

Authorized

 

 

Total Amount

of Class or

Type

Outstanding

 

 

Total Amount

Pledged

 

 

Certificate

Number (if

applicable)

 

 

Par Value (if

applicable)

 

 

Name of

Transfer

Agent (if any)

 

Mueller Group, LLC

 

Hunt

Industries,

LLC (DE limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Group, LLC

 

MCO 1, LLC (DE limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Group, LLC

 

MCO 2, LLC (DE limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Group, LLC

 

Fast Fabricators, LLC (DE limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Group, LLC

 

Mueller Group Co-Issuer, Inc. (DE

corporation)

 

Common

stock

  1,000   1   1   1   $0.01  



--------------------------------------------------------------------------------

Name of
Pledgor

 

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type
of Pledged
Interest

 

 

Total Amount

of Class or

Type of

Pledged

Interests

Authorized

 

 

Total Amount

of Class or

Type

Outstanding

 

 

Total Amount

Pledged

 

 

Certificate

Number (if

applicable)

 

 

Par Value (if

applicable)

 

 

Name of

Transfer

Agent (if any)

 

Mueller International, Inc.

 

Mueller

International,

L.L.C. (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller

International

Finance, Inc.

 

Mueller

International

Finance,

L.L.C. (DE limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller

International

Finance, Inc.

 

Mueller

Financial

Services, LLC

(DE limited liability

company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

MCO 1, LLC

 

Mueller Co.

Ltd. (AL

limited

partnership)

 

Limited

partnership

interest

  n/a   n/a   n/a   uncertificated   n/a  

MCO 2, LLC

 

Mueller Co.

Ltd. (AL

limited

partnership)

 

Limited

partnership

interest

  n/a   n/a   n/a   uncertificated   n/a  



--------------------------------------------------------------------------------

Name of
Pledgor

 

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type
of Pledged
Interest

 

 

Total Amount

of Class or

Type of

Pledged

Interests

Authorized

 

 

Total Amount

of Class or

Type

Outstanding

 

 

Total Amount

Pledged

 

 

Certificate

Number (if

applicable)

 

 

Par Value (if

applicable)

 

 

Name of

Transfer

Agent (if any)

 

 

Mueller Co.

Ltd.

 

 

Henry Pratt Company, LLC (DE limited liability company)

 

 

Limited

liability

company

interest

 

 

n/a

 

 

n/a

 

 

n/a

 

 

uncertificated

 

 

n/a

 

Mueller Co.

Ltd.

 

Hersey Meters Co., LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Co.

Ltd.

 

James Jones Company, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Co.

Ltd.

 

Mueller Service Co., LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Mueller Co.

Ltd.

 

Mueller Canada Holdings Corp. (CAN corporation)

 

Common

stock

  Unlimited   100,100   65,065   C-5   CAN $0.01  

Mueller Co.

Ltd.

 

Anvil 1, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  



--------------------------------------------------------------------------------

Name of
Pledgor

 

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type
of Pledged
Interest

 

 

Total Amount

of Class or

Type of

Pledged

Interests

Authorized

 

 

Total Amount

of Class or

Type

Outstanding

 

 

Total Amount

Pledged

 

 

Certificate

Number (if

applicable)

 

 

Par Value (if

applicable)

 

 

Name of

Transfer

Agent (if any)

 

 

Mueller Co.

Ltd.

 

 

Anvil 2, LLC (DE limited liability company)

 

 

Limited

liability

company

interest

 

 

n/a

 

 

n/a

 

 

n/a

 

 

uncertificated

 

 

n/a

 

Mueller Co.

Ltd.

 

Mueller Service California, Inc. (DE corporation)

 

Common

stock

  100   100   100   1   $0.01   Anvil 1, LLC  

Anvil International, LP (DE limited partnership)

 

Limited

partnership

interest

  n/a   n/a   n/a   uncertificated   n/a   Anvil 2, LLC  

Anvil International, LP (DE limited partnership)

 

Limited

partnership

interest

  n/a   n/a   n/a   uncertificated   n/a  

Anvil

International,

LP

 

Anvil International LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Anvil

International,

LP

 

AnvilStar, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  



--------------------------------------------------------------------------------

Name of
Pledgor

 

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type
of Pledged
Interest

 

 

Total Amount

of Class or

Type of

Pledged

Interests

Authorized

 

 

Total Amount

of Class or

Type

Outstanding

 

 

Total Amount

Pledged

 

 

Certificate

Number (if

applicable)

 

 

Par Value (if

applicable)

 

 

Name of

Transfer

Agent (if any)

 

 

Anvil

International,

LP

 

 

J.B. Smith Mfg Co., LLC (DE limited liability company)

 

 

Limited

liability

company

interest

 

 

n/a

 

 

n/a

 

 

n/a

 

 

uncertificated

 

 

n/a

 

Henry Pratt

Company,

LLC

 

Henry Pratt International, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Henry Pratt

Company,

LLC

 

Hydro Gate, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Henry Pratt

Company,

LLC

 

Milliken Valve, LLC (DE limited liability company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  

Henry Pratt

International,

LLC

 

Jingman Pratt Valve Co., Ltd. (Peoples Republic of China limited liability
company)

 

Limited

liability

company

interest

  n/a   n/a   n/a   uncertificated   n/a  



--------------------------------------------------------------------------------

SCHEDULE II

 

Name and Address of Pledgor

 

 

Type of Person

 

 

 

Jurisdiction of Formation

of Pledgor

 

 

 

Jurisdiction of Formation

Identification Number

 

 

 

Address of Chief

Executive Office

 

Mueller Water Products, Inc.

1200 Abernathy Road

Atlanta, GA 30328

  Corporation   Delaware   4033400  

1200 Abernathy Road

Atlanta, GA 30328

Mueller Group, LLC

1200 Abernathy Road

Atlanta, GA 30328

 

Limited Liability

Company

  Delaware   3067786  

1200 Abernathy Road

Atlanta, GA 30328

MCO 1, LLC

1200 Abernathy Road

Atlanta, GA 30328

 

Limited Liability

Company

  Alabama   474-135  

1200 Abernathy Road

Atlanta, GA 30328

MCO 2, LLC

1200 Abernathy Road

Atlanta, GA 30328

 

Limited Liability

Company

  Alabama   474-134  

1200 Abernathy Road

Atlanta, GA 30328

Mueller Co. Ltd.

500 1200 Abernathy Road

Atlanta, GA 30328

  Limited Partnership   Alabama   504-532  

1200 Abernathy Road

Atlanta, GA 30328

Mueller International, Inc.

1200 Abernathy Road

Atlanta, GA 30328

  Corporation   Delaware   3437273  

1200 Abernathy Road

Atlanta, GA 30328

Mueller International Finance, Inc.

1200 Abernathy Road

Atlanta, GA 30328

  Corporation   Delaware   3459441  

1200 Abernathy Road

Atlanta, GA 30328

Anvil International, LP

1200 Abernathy Road

Atlanta, GA 30328

  Limited Partnership   Delaware   3067111  

1200 Abernathy Road

Atlanta, GA 30328

Henry Pratt Company, LLC

1200 Abernathy Road

Atlanta, GA 30328

 

Limited Liability

Company

  Delaware   2198696  

1200 Abernathy Road

Atlanta, GA 30328



--------------------------------------------------------------------------------

Name and Address of Pledgor

 

 

Type of Person

 

 

 

Jurisdiction of Formation

of Pledgor

 

 

 

Jurisdiction of Formation

Identification Number

 

 

 

Address of Chief

Executive Office

 

Henry Pratt International, LLC

1200 Abernathy Road

Atlanta, GA 30328

  Limited Liability Company   Delaware   3624310  

1200 Abernathy Road

Atlanta, GA 30328

Anvil 1, LLC

1200 Abernathy Road

Atlanta, GA 30328

  Limited Liability Company   Delaware   4100970  

1200 Abernathy Road

Atlanta, GA 30328

Anvil 2, LLC

1200 Abernathy Road

Atlanta, GA 30328

  Limited Liability Company   Delaware   4100931  

1200 Abernathy Road

Atlanta, GA 30328



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGE AGREEMENT SUPPLEMENT

THIS PLEDGE AGREEMENT SUPPLEMENT (as from time to time amended, revised,
modified, supplemented or amended and restated, this “Supplement”), dated as of
                 ,          is made by                             , a
                     corporation (the “Pledgor”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent for each of the Lenders
(as described in the Pledge Agreement referred to below) now or hereafter party
to the Credit Agreement (as defined in the Pledge Agreement referred to below).
All capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Pledge Agreement (as defined below).

WHEREAS, the Pledgor is required under the terms of that certain Amended and
Restated Securities Pledge Agreement dated as of May 27, 2007 executed by the
Pledgor (among others), or to which the Pledgor has been joined as a party
pursuant to a Pledge Joinder Agreement, in favor of the Administrative Agent for
the benefit of the Secured Parties (as from time to time amended, revised,
modified, supplemented or amended and restated, the “Pledge Agreement”), to
cause certain Pledged Interests held by it and listed on Annex A to this
Supplement (the “Additional Interests”) to be specifically identified as subject
to the Pledge Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement (as defined in
the Pledge Agreement referred to above) by the Secured Parties was the
obligation of the Pledgor to pledge to the Administrative Agent for the benefit
of the Secured Parties the Additional Interests, whether then owned or
subsequently acquired or created; and

WHEREAS, the Pledgor has acquired rights in the Additional Interests and desires
to pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Pledge Agreement;

NOW, THEREFORE, the Pledgor hereby agrees as follows with the Administrative
Agent, for the benefit of the Secured Parties:

The Pledgor hereby reaffirms and acknowledges the pledge and collateral
assignment to, and the grant of security interest in, the Additional Interests
contained in the Pledge Agreement and pledges and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a first priority
lien and security interest in, the Additional Interests and all of the
following:

(a)      all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;



--------------------------------------------------------------------------------

(b)      all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;

(c)      all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(d)      all proceeds of any of the foregoing.

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Interests constitute “Pledged Interests” under
and are subject to the Pledge Agreement, and the items of property referred to
in clauses (a) through (d) above (the “Additional Collateral”) shall
collectively constitute “Collateral” under and are subject to the Pledge
Agreement. Each of the representations and warranties with respect to Pledged
Interests and Collateral contained in the Pledge Agreement is hereby made by the
Pledgor with respect to the Additional Interests and the Additional Collateral,
respectively. The Pledgor further represents and warrants that Annex A attached
to this Supplement contains a true, correct and complete description of the
Additional Interests, and that all other documents required to be furnished to
the Administrative Agent pursuant to Section 2(c) of the Pledge Agreement in
connection with the Additional Collateral have been delivered or are being
delivered simultaneously herewith to the Administrative Agent. The Pledgor
further acknowledges that Schedule I to the Pledge Agreement shall be deemed, as
to it, to be supplemented as of the date hereof to include the Additional
Interests as described on Annex A to this Supplement.

IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by its authorized officer as of the day and year first above written.

 

PLEDGOR:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent for the Secured Parties

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ANNEX A

(to Pledge Agreement Supplement of                      dated                  ,
20    )

Additional Interests

 

Name of

Pledgor

 

  

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

  

Class or Type
of Pledged
Interest

 

  

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

 

  

Total Amount
of Class or
Type
Outstanding

 

  

Total Amount
Pledged

 

  

Certificate
Number (if
applicable)

 

  

Par Value (if
applicable)

 

  

Name of
Transfer
Agent (if any)

 



--------------------------------------------------------------------------------

EXHIBIT B

PLEDGE JOINDER AGREEMENT

THIS PLEDGE JOINDER AGREEMENT (the “Pledge Joinder Agreement”), dated as of
                 , 20     is made by and between
                                        , a                              (the
“Joining Pledgor”), and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) under that certain Amended and Restated
Credit Agreement dated as of May 24, 2007 among MUELLER WATER PRODUCTS, INC.
(the “Borrower”), the Administrative Agent and the Lenders (as from time to time
amended, revised, modified, supplemented, or amended and restated, the “Credit
Agreement”). All capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement.

WHEREAS, the Joining Pledgor is a Material Subsidiary and required by the terms
of the Credit Agreement to become a “Guarantor” under the Credit Agreement and
be joined as a party to the Pledge Agreement as a Pledgor (as defined in the
Pledge Agreement); and

WHEREAS, the Joining Pledgor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement; and

NOW, THEREFORE, the Joining Pledgor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Pledge Agreement):

1.        Joinder.    The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, including without
limitation the grant pursuant to Section 1 of the Pledge Agreement of a security
interest to the Administrative Agent for the benefit of the Secured Parties in,
and collateral assignment and pledge to the Administrative Agent of, the Pledged
Interests and other property constituting Collateral (as defined in Section 1 of
the Pledge Agreement) of such Pledgor or in which such Pledgor has or may have
or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, as security for the payment and performance of the Secured Obligations
(as defined in the Pledge Agreement), all with the same force and effect as if
the Joining Pledgor were a signatory to the Pledge Agreement.

2.        Affirmations.    The Joining Pledgor hereby acknowledges and reaffirms
as of the date hereof with respect to itself, its properties and its affairs
each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Pledgor contained in the Pledge Agreement.

3.        Supplemental Schedules.    Attached to this Pledge Joinder Agreement
are duly completed schedules (the “Supplemental Schedules”) supplementing as
thereon indicated the respective Schedules to the Pledge Agreement. The Joining
Pledgor represents and warrants that



--------------------------------------------------------------------------------

the information contained on each of the Supplemental Schedules with respect to
such Joining Pledgor and its properties and affairs is true, complete and
accurate as of its Applicable Date (as defined in the Pledge Agreement).

4.        Severability.    The provisions of this Pledge Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Pledge Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

5.        Counterparts.    This Pledge Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Joinder Agreement to produce or account for more than one such counterpart
executed by the Joining Pledgor. Without limiting the foregoing provisions of
this Section 5, the provisions of Section 11.10 of the Credit Agreement shall be
applicable to this Pledge Joinder Agreement.

6.        Delivery.    The Joining Pledgor hereby irrevocably waives notice of
acceptance of this Pledge Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Pledge Joinder
Agreement and the Pledgor’s joinder as a party to the Pledge Agreement as herein
provided.

7.        Governing Law; Venue; Waiver of Jury Trial.    The provisions of
Section 27 of the Pledge Agreement are hereby incorporated by reference as if
fully set forth herein.

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

JOINING PLEDGOR:

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE I

 

Name of

Pledgor

 

 

 

Name,
Jurisdiction of
Formation

and Type of
Entity of
Pledged
Subsidiary

 

 

Class or Type

of Pledged
Interest

 

  

Total Amount
of Class or
Type of

Pledged
Interests
Authorized

 

  

Total Amount
of Class or
Type
Outstanding

 

  

Total Amount
Pledged

 

  

Certificate
Number (if
applicable)

 

  

Par Value (if
applicable)

 

  

Name of

Transfer
Agent (if any)

 

 

 

Delivered Pursuant to Pledge Joinder Agreement of:
                                                             

Applicable Date:                          , 20    



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE II

 

Name and Address of Pledgor

 

 

Type of Person

 

 

 

Jurisdiction of Formation

of Pledgor

 

  

 

Jurisdiction of Formation

Identification Number

 

  

 

Address of Chief

Executive Office

 

 

 

Delivered Pursuant to Pledge Joinder Agreement of:
                                                                 

Applicable Date:                          , 20    



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF MORTGAGE

See attached.

 

I-1

Form of Mortgage



--------------------------------------------------------------------------------

PREPARED BY AND WHEN

RECORDED MAIL TO:

Elizabeth W. Goode, Esq.

Helms Mulliss & Wicker, PLLC

201 North Tryon Street

Charlotte, North Carolina 28202

 

A CREDIT LINE DEED OF TRUST, MORTGAGE, OPEN-END MORTGAGE,

DEED OF TRUST, DEED TO SECURE DEBT, SECURITY AGREEMENT,

FIXTURE FILING, ASSIGNMENT OF LEASES AND RENTS

AND

FINANCING STATEMENT

Dated and effective as of                     , 2005

between

ANVIL INTERNATIONAL, INC.,

a Delaware corporation (formerly known as Supply Sales Co.),

Grantor

and

BANK OF AMERICA, N.A.,

as Agent

Beneficiary

IF THE STATE IS GEORGIA, THE MAXIMUM AMOUNT OF INDEBTEDNESS SECURED BY THIS
INSTRUMENT AT ANY ONE TIME IS $            , THE MAXIMUM AMOUNT OF ORIGINAL
PRINCIPAL INDEBTEDNESS.

IF THE PROPERTY TO BE ENCUMBERED BY THIS INSTRUMENT IS LOCATED IN PENNSYLVANIA,
THE FOLLOWING SHALL BE APPLICABLE. THIS INSTRUMENT IS INTENDED TO BE AN OPEN END
MORTGAGE AS DEFINED IN 42 PA.C.S.A. § 8143, AND SHALL BE ENTITLED TO
THE BENEFITS OF SUCH STATUTE. THE MAXIMUM AMOUNT OF INDEBTEDNESS SECURED BY THIS
INSTRUMENT AT ANY TIME IS $            , PLUS AMOUNTS PROVIDED IN SECTION
2.3(    ) OF THIS INSTRUMENT.

THIS INSTRUMENT SECURES FUTURE ADVANCES.

THIS INSTRUMENT SECURES DEBT WHICH INCLUDES FUTURE ADVANCES BY BENEFICIARY
AND/OR CERTAIN SECURED CREDITORS TO GRANTOR, THE BORROWER AND/OR ANY OTHER LOAN
PARTY INCLUDING, AMONG OTHER THINGS, TERM LOANS, SWING LINE LOANS, REVOLVING
LOANS AND REIMBURSEMENT OF ADVANCES OR DRAWS MADE UNDER LETTERS OF CREDIT AND
BANKERS’ ACCEPTANCES.

TO THE EXTENT THAT THIS DOCUMENT IS A DEED OF TRUST, THE TRUSTEE IS PRLAP, INC.
OR THE INDIVIDUAL TRUSTEES, AS APPLICABLE.



--------------------------------------------------------------------------------

THIS INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE
REAL ESTATE DESCRIBED HEREIN AND IS TO BE RECORDED IN THE DEED RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OR OF FIXTURE FILINGS.
REFER TO PAGE TWO OF THIS INSTRUMENT FOR ADDITIONAL INFORMATION CONCERNING THE
DEBTOR AND SECURED PARTY.

THIS INSTRUMENT ENCUMBERS REAL AND PERSONAL PROPERTY LOCATED

IN THE STATE OF ALABAMA AND OTHER STATES. NOTWITHSTANDING

ANYTHING TO THE CONTRARY HEREIN CONTAINED, THE RECOVERY OF

AGENT AS BENEFICIARY UNDER THIS DEED OF TRUST WITH

RESPECT TO THE MORTGAGED PROPERTY LOCATED IN ALABAMA

SHALL BE LIMITED TO THE PRINCIPAL AMOUNT OF $            

TOGETHER WITH ACCRUED INTEREST ON SUCH AMOUNT AND

OTHER COSTS AND FEES OF RECOVERY AS PROVIDED HEREIN.

THIS IS A CREDIT LINE DEED OF TRUST

IF THE STATE IS TENNESSEE, THIS DEED OF TRUST

SECURES OBLIGATORY ADVANCES AND IS MADE FOR

COMMERCIAL PURPOSES, MAXIMUM PRINCIPAL

INDEBTEDNESS FOR TENNESSEE RECORDING

TAX PURPOSES IS $            .

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN CONTAINED, MAXIMUM PRINCIPAL
INDEBTEDNESS WITH RESPECT TO THE MORTGAGED PROPERTY LOCATED IN NORTH CAROLINA
SHALL BE $1,195,000,000.



--------------------------------------------------------------------------------

Table of Contents

 

          Page    ARTICLE I       DEFINITIONS   

1.1

  

Definitions

   4

1.2

  

Defined Terms

   12    ARTICLE II       GRANT   

2.1

  

Grant

   13

2.2

  

Defeasance and Reconveyance

   13

2.3

  

Provisions Concerning Particular States

   14

2.4

  

Credit Agreement

   16    ARTICLE III       WARRANTIES AND REPRESENTATIONS   

3.1

  

Title to Mortgaged Property and Lien of this Instrument

   17

3.2

  

Intentionally Omitted

   17

3.3

  

Intentionally Omitted

   17

3.4

  

Powers of Termination and Rights of Reverter

   17

3.5

  

Wetlands

   17

3.6

  

Intentionally Omitted

   18

3.7

  

Property Condition

   18    ARTICLE IV       AFFIRMATIVE COVENANTS   

4.1

  

Payment and Performance

   19

4.2

  

Compliance with Laws

   19

4.3

  

Lien Status

   19

4.4

  

Payment of Impositions and Other Amounts

   19

4.5

  

Repair

   20

4.6

  

Insurance

   20

4.7

  

Restoration Following Casualty

   21

4.8

  

Application of Proceeds

   22

4.9

  

Intentionally Omitted

   23

4.10

  

Leases

   23

4.11

  

Intentionally Omitted

   23

4.12

  

Taxes

   23

4.13

  

Collection Costs

   24

4.14

  

Intentionally Omitted

   24

4.15

  

Intentionally Omitted

   24

4.16

  

Creation and Recordation of Additions and Betterments

   24

4.17

  

Consents

   24

4.18

  

Intentionally Omitted

   24

4.19

  

Intentionally Omitted

   24

4.20

  

Proceeds of Sales of Assets

   24

4.21

  

Change of Name or Address

   24

4.22

  

Environmental Assessment Reports

   25



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

4.23

  

Transfer of License

   25

4.24

  

Operation of Mortgaged Property

   25    ARTICLE V       NEGATIVE COVENANTS   

5.1

  

Use Violations

   26

5.2

  

Waste

   26

5.3

  

Transfer of Mortgaged Property; Partial Release

   26

5.4

  

Rights of Reverter and Powers of Termination

   26    ARTICLE VI       DEFAULT AND FORECLOSURE   

6.1

  

Remedies

   27

6.2

  

No Conditions Precedent to Exercise of Remedies

   50

6.3

  

Release of and Resort to Collateral

   51

6.4

  

Waivers

   51

6.5

  

Discontinuance of Proceedings

   52

6.6

  

Application of Proceeds

   52

6.7

  

Cooperation

   52    ARTICLE VII       CONDEMNATION   

7.1

  

General

   54

7.2

  

Rebuilding, Restoration and Repair

   54

7.3

  

California Provisions

   55    ARTICLE VIII       SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND
RENTS   

8.1

  

Assignment

   56

8.2

  

Collection of Rents

   57

8.3

  

Beneficiary’s Powers of Attorney

   58

8.4

  

Grantor Remains Liable

   59

8.5

  

Grantor’s Representations and Warranties

   60

8.6

  

Grantor’s Covenants

   60

8.7

  

Effect of Release of Mortgaged Property

   61

8.8

  

Hold Harmless

   61    ARTICLE IX       CONCERNING THE TRUSTEE IN EACH DEED OF TRUST STATE   

9.1

  

No Required Action

   63

9.2

  

Certain Rights

   63

9.3

  

Retention of Moneys

   63

9.4

  

Successor Trustees

   64

9.5

  

Perfection of Appointment

   64

9.6

  

Succession Instruments

   64

9.7

  

No Representation by Trustee

   64

9.8

  

Individual Beneficiary

   65



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

9.9

  

Individual Trustees

   65

9.10

  

Mortgage States and Deed to Secure Debt States

   66    ARTICLE X       MISCELLANEOUS   

10.1

  

Performance at Grantor’s Expense

   67

10.2

  

Survival of Obligations

   67

10.3

  

Further Assurances

   67

10.4

  

Recording and Filing

   67

10.5

  

Notices

   67

10.6

  

No Waiver; Remedies

   69

10.7

  

Beneficiary’s and Secured Creditors’ Right to Perform the Obligations

   69

10.8

  

Covenants Running with the Land

   70

10.9

  

Successors and Assigns

   70

10.10

  

Severability

   70

10.11

  

Entire Agreement and Modification

   71

10.12

  

APPLICABLE LAW

   71

10.13

  

No Partnership; Control in Grantor

   73

10.14

  

Headings

   74

10.15

  

Intentionally Omitted

   74

10.16

  

Pronouns and Plurals

   74

10.17

  

WAIVER OF TRIAL BY JURY

   74

10.18

  

Assignment

   74

10.19

  

No Merger

   74

10.20

  

Enforceability of Lien

   74

10.21

  

Intentionally Omitted

   74

10.22

  

Best Efforts/Approvals

   74

10.23

  

Usury Savings Clause

   75

10.24

  

Payment of Prior Encumbrances

   76

10.25

  

Replacement of Notes

   77

10.26

  

Related Credit Arrangements

   77

10.27

  

[Intentionally Omitted.]

   77

10.28

  

Illinois Waiver of Redemption

   77

10.29

  

Illinois Limitation on Indebtedness

   77

10.30

  

California Waivers

   77

10.31

  

Service Charges

   78

10.32

  

Statute of Limitations

   78

10.33

  

Waiver for Deed of Trust

   79

10.34

  

Statutory Notice-Insurance

   79

10.35

  

Indebtedness Secured Hereby Not Limited by Statement for Tax and Registration

     

Authorities

   80

10.36

  

SPECIAL GEORGIA PROVISIONS; WAIVER OF GRANTOR’S RIGHTS

   80

EXHIBIT A Land

   95



--------------------------------------------------------------------------------

THIS INSTRUMENT IS A CREDIT LINE DEED OF TRUST, MORTGAGE, OPEN-END MORTGAGE,
DEED OF TRUST, DEED TO SECURE DEBT, SECURITY AGREEMENT, FIXTURE FILING,
ASSIGNMENT OF LEASES AND RENTS AND FINANCING STATEMENT OF BOTH REAL AND PERSONAL
PROPERTY, INCLUDING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN, AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES, DEEDS OF TRUST OR DEEDS TO SECURE DEBT OF REAL ESTATE ARE RECORDED.
ADDITIONALLY, THIS INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A
MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT, BUT ALSO AS A FINANCING
STATEMENT OR FIXTURE FILING COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON
THE REAL PROPERTY DESCRIBED HEREIN. THE NAMES OF THE GRANTOR (DEBTOR/MORTGAGOR)
AND THE TRUSTEE AND BENEFICIARY (SECURED PARTY/MORTGAGEE), THE MAILING ADDRESS
OF THE GRANTOR (DEBTOR/MORTGAGOR), THE MAILING ADDRESSES OF THE TRUSTEE AND
BENEFICIARY (SECURED PARTY/MORTGAGEE), AND A STATEMENT INDICATING THE TYPES, OR
DESCRIBING THE ITEMS OF COLLATERAL, ARE SET FORTH BELOW ON PAGE 2 AND IN
SECTIONS 1.1 AND 8.1 OF THIS INSTRUMENT, RESPECTIVELY. THIS INSTRUMENT CONTAINS
AFTER-ACQUIRED PROPERTY PROVISIONS AND SECURES OBLIGATIONS CONTAINING PROVISIONS
FOR CHANGES IN INTEREST RATES, EXTENSIONS OF TIME FOR PAYMENT AND OTHER
MODIFICATIONS IN THE TERMS OF THE OBLIGATIONS. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN CONTAINED, TO THE EXTENT THE MORTGAGED PROPERTY IS LOCATED IN
THE STATE OF ARIZONA, CALIFORNIA, NORTH CAROLINA, TENNESSEE OR TEXAS, THIS
INSTRUMENT SHALL BE DEEMED TO BE AND SHALL BE ENFORCEABLE AS A DEED OF TRUST AND
AS A SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FINANCING STATEMENT.
TO THE EXTENT THE MORTGAGED PROPERTY IS LOCATED IN THE STATE OF ALABAMA,
ILLINOIS, MINNESOTA, NEW JERSEY OR PENNSYLVANIA, THIS INSTRUMENT SHALL BE DEEMED
TO BE AND SHALL BE ENFORCEABLE AS AN OPEN-END MORTGAGE AND/OR MORTGAGE AND AS A
SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FINANCING STATEMENT. TO
THE EXTENT THE MORTGAGED PROPERTY IS LOCATED IN THE STATE OF GEORGIA, THIS
INSTRUMENT SHALL BE DEEMED TO BE AND SHALL BE ENFORCEABLE AS A DEED TO SECURE
DEBT AND AS A SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS. THIS
INSTRUMENT SECURES FUTURE ADVANCES MADE PURSUANT TO THE PROVISIONS HEREOF AND
THE CREDIT AGREEMENT REFERRED TO BELOW.

THIS DEED OF TRUST IS BEING USED FOR MULTIPLE JURISDICTIONS AND TO THE EXTENT
ANY PROVISION STATES THAT IT APPLIES TO THE MORTGAGED PROPERTY LOCATED IN A
PARTICULAR STATE, SUCH PROVISION SHALL ONLY BE APPLICABLE TO THE MORTGAGED
PROPERTY LOCATED IN SUCH STATE.



--------------------------------------------------------------------------------

A CREDIT LINE DEED OF TRUST, MORTGAGE, OPEN-END MORTGAGE,

DEED OF TRUST, DEED TO SECURE DEBT, SECURITY AGREEMENT,

FIXTURE FILING, ASSIGNMENT OF LEASES AND RENTS AND

FINANCING STATEMENT

A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW THE BENEFICIARY TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE GRANTOR UNDER THIS DEED OF
TRUST.

THIS CREDIT LINE DEED OF TRUST, MORTGAGE, OPEN-END MORTGAGE, DEED OF TRUST, DEED
TO SECURE DEBT, SECURITY AGREEMENT, FIXTURE FILING, ASSIGNMENT OF LEASES AND
RENTS, AND FINANCING STATEMENT (hereinafter referred to as this “Deed of Trust”
or this “Mortgage”), is entered into as of the 3rd day of October, 2005, by and
among ANVIL INTERNATIONAL, INC., a Delaware corporation (formerly known as
Supply Sales Co.), the mortgagor, grantor and trustor hereunder (herein called
“Grantor”), whose address for all purposes hereunder is c/o Mueller Group, LLC,
500 W. Eldorado Street, Decatur, Illinois 62522; PRLAP, INC., a North Carolina
corporation, the trustee hereunder to the extent that this Deed of Trust
operates as a deed of trust (for all Deed of Trust States other than Arizona,
California, Tennessee and Texas) (herein called “Trustee”), whose address for
all purposes hereunder is 1400 Best Plaza Drive, Richmond, Virginia 23227;
STEWART TITLE & TRUST OF PHOENIX, INC., a Delaware corporation, the individual
trustee hereunder to the extent this Deed of Trust operates as a deed of trust
in the State of Arizona (herein called the “Arizona Individual Trustee”), with
an address of 244 W. Osborn, Phoenix, Arizona 85013; STEWART TITLE OF
CALIFORNIA, INC., a California corporation, the individual trustee hereunder to
the extent this Deed of Trust operates as a deed of trust in the State of
California (herein called the “California Individual Trustee”), with an address
of 7675 Mission Valley Road, San Diego, California 92108; KIM A. BROWN, a
resident of Davidson County, Tennessee, the individual trustee hereunder to the
extent this Deed of Trust operates as a deed of trust in the State of Tennessee
(herein called the “Tennessee Individual Trustee”), with an address of
Sherrard & Roe, P.L.C., Suite 2000, 424 Church Street, Nashville, Tennessee
37219; PRLAP, INC., a Texas corporation, the individual trustee hereunder to the
extent this Deed of Trust operates as a deed of trust in the State of Texas
(herein called the “Texas Individual Trustee”) whose address for all purposes
hereunder is 901 Main Street, Bank of America Plaza, Dallas, Texas 75202-3714;
and BANK OF AMERICA, N.A., a national banking association, acting in its
capacity as Agent for the Secured Creditors (as defined herein), under the
Credit Agreement defined herein, the mortgagee hereunder to the extent that this
Deed of Trust operates as a mortgage, the grantee hereunder to the extent that
this Deed of Trust operates as a deed to secure debt and the beneficiary
hereunder to the extent this Deed of Trust operates as a deed of trust (herein
called “Beneficiary”, which term shall include each of its successors and
assigns), whose address for all purposes hereunder is 100 N. Tryon Street, 14th
Floor, NC1-007-14-24, Charlotte, North Carolina 28255, Attention: Agency
Management Officer. Beneficiary shall hold the interests and exercise the rights
granted hereunder in trust as Agent for the benefit of and as security for the
Secured Creditors, as more fully provided in the Credit Agreement. The Grantor
is a subsidiary of the Borrower (as defined in Section 1.1) and will materially
benefit from the Loans to be advanced under the Credit Agreement. This Deed of
Trust secures



--------------------------------------------------------------------------------

the Obligations (as defined below in Section 1.1) and any modifications,
extensions and renewals of the Obligations, it being the intention of the
parties hereto that this Deed of Trust shall be deemed an open and continuing
lien instrument to secure all such Obligations now existing or hereafter arising
regardless of the extinguishment and payment of any one or more obligations owed
to the Secured Creditors. This Deed of Trust secures future advances and
re-advances made by the Secured Creditors to the Borrower, the Grantor or to any
other Loan Party under the Credit Agreement and the other Loan Documents and
hereunder, and each future advance and re-advance, whether or not evidenced by a
note, and each note or other instrument evidencing the same, shall be secured
hereby. All provisions of this Deed of Trust shall apply to each future advance
and re-advance as well as to all other Obligations secured hereby, whether or
not evidenced by a note, and all such advances and re-advances and other
Obligations, and any modifications, extensions and renewals of the Obligations
shall have the same lien priority as if made on the date this Deed of Trust is
recorded.

This Deed of Trust secures the Obligations, and any modifications, extensions
and renewals of the Obligations, which shall be construed in all cases to
consist of, among other obligations, the covenants of the Grantor or any other
Loan Party set forth in, and the amounts advanced to or for the account, use or
benefit of the Borrower or the Grantor or any other Loan Party from time to time
pursuant to the Loan Documents (as defined below), the aggregate amount of the
Secured Indebtedness (as defined below) actually outstanding at any particular
time being subject to fluctuations up or down due to further advances and
re-advances of loan proceeds and/or future repayments of such loan proceeds from
time to time over the term of such Secured Indebtedness and/or changes in the
rate of interest charged in respect of Secured Indebtedness bearing interest at
a floating rate (all of which advances, re-advances and repayments are hereby
declared to be contemplated by the Grantor and the Beneficiary at the time this
Deed of Trust is executed).



--------------------------------------------------------------------------------

WITNESSETH:

ARTICLE I

DEFINITIONS

1.1      Definitions:    As used herein, the following terms shall have the
following meanings:

Agent:    Initially Bank of America, N.A. in its capacity as Administrative
Agent for the Secured Creditors and any successor Administrative Agent pursuant
to the Credit Agreement and such Administrative Agent’s successors.

Arizona Individual Trustee:    Stewart Title & Trust of Phoenix, Inc., a
Delaware corporation, whose address is 244 W. Osborn, Phoenix, Arizona 85013,
and any successor or substitute Arizona Individual Trustee to the extent and
subject to the limitations described in Section 9.9 hereof.

Assignment:    The assignment and delivery to Beneficiary as security for the
payment and performance of the Obligations of all of the rights, titles,
interests and estates of Grantor in and to all of the following: (a) the Leases,
(b) the Rents, (c) the Fixtures and (d) the Personalty.

Bankers’ Acceptance:    As defined in the Credit Agreement.

Bankruptcy Code:    The Bankruptcy Code, 11 U.S.C. § 101, et seq., as the same
may be amended from time to time.

Beneficiary:    Bank of America, N.A., as Agent for the Secured Creditors, and,
if Bank of America, N.A. is not permitted to act as Beneficiary in any State,
then in that State the Individual Beneficiary to the extent and solely for the
purpose described in Section 9.8, and each of their successors and assigns.

Borrower:    Mueller Group, LLC, a Delaware limited liability company, its
successors and assigns, in its capacity as Borrower under the Credit Agreement.

Buildings:    Any and all buildings, parking structures, utility sheds,
workrooms, air conditioning towers, open parking areas, and other structures or
improvements, and any and all additions, alterations, betterments or
appurtenances thereto, now or at any time hereafter situated, placed or
constructed upon the Land or any part thereof.

California Individual Trustee:    Stewart Title of California, Inc., a
California corporation, whose address is 7675 Mission Valley Road, San Diego,
California 92108, and any successor or substitute California Individual Trustee
to the extent and subject to the limitations described in Section 9.9 hereof.

Commitments:    The commitments by the Lenders to make the term loans, swing
line loans and the revolving loans as set forth in the Credit Agreement (which
includes commitments to issue Letters of Credit and Bankers’ Acceptances as more
particularly set forth therein).



--------------------------------------------------------------------------------

Credit Agreement:    The Credit Agreement dated as of October 3, 2005, among the
Borrower, the Lenders, and the Agent, which agreement is incorporated by
reference in this Deed of Trust and which provides for the making of term loans,
swing line loans and revolving loans and the issuance of, and participation in,
Letters of Credit and Bankers’ Acceptances as contemplated therein (as the same
may be amended, modified, extended, renewed, restated, supplemented and/or
amended and restated from time to time), provided, however, that references
herein to sections or provisions of, schedules or exhibits to, or capitalized
terms or phrases contained in, the Credit Agreement shall have the respective
meanings defined or provided in the Credit Agreement as it exists on the date
hereof, and as it may be amended, modified, extended, renewed, restated,
supplemented and/or amended and restated from time to time.

Debtor Relief Laws:    As defined in the Credit Agreement.

Deed to Secure Debt State:    Any state defined as a “Deed to Secure Debt State”
in Section 2.3 hereof.

Deed of Trust State:    Any state defined as a “Deed of Trust State” in
Section 2.3 hereof.

Default:    As defined in the Credit Agreement.

Default Rate:    As defined in the Credit Agreement.

Environmental Laws:    As defined in the Credit Agreement.

Equipment:    All of the Grantor’s right, title and interest in and to all
“equipment”, as such term is defined in Article 9 of the UCC (as defined below),
now or hereafter existing, now owned or hereafter acquired by the Grantor, which
are now or hereafter located or to be located upon, within or about the Land and
the Buildings, or which are used in or related to the operation of the Mortgaged
Property, including, but not limited to, all machinery, equipment, furnishings,
fixtures, electrical equipment, vehicles and computer and other electronic
data-processing and other office equipment, any movable walls and partitions and
any and all additions, substitutions and replacements of any of the foregoing,
wherever located, together with all attachments, components, parts, equipment
and accessories installed thereon or affixed thereto.

Event of Default:    As defined in the Credit Agreement.

Exhibits:    The exhibits attached hereto and incorporated herein by this
reference.

Expenses:    All out-of-pocket costs and expenses (including reasonable fees and
expenses of counsel and court costs) incurred and all advances made, by the
Beneficiary and/or Trustee, as applicable, or any trustee, co-trustee or agent
of the Beneficiary and/or Trustee pursuant to the provisions of, or in
furtherance of the Beneficiary’s and/or Trustee’s duties or rights under, the
Loan Documents, including, without limitation, expenses of retaking, holding,
preparing for sale or lease, selling and/or leasing the Mortgaged Property, but
excluding any of the same specifically described in the Loan Documents as being
the responsibility of the Beneficiary.

Facility Termination Date:    As defined in the Credit Agreement.



--------------------------------------------------------------------------------

Financing Statement:    As defined in Section 8.5 below.

Fixtures:    Goods (as defined in the UCC) now owned or the ownership of which
is hereafter acquired by Grantor which is so related to the Land and Buildings
forming part of the Mortgaged Property that it is deemed a fixture or real
property under the laws of the State, including, without limitation, all
building or construction materials intended for construction, reconstruction,
alteration or repair of or installation on the Mortgaged Property, construction
equipment, appliances, machinery, plant equipment, fittings, apparatuses,
fixtures and other items now owned or the ownership of which is hereafter
acquired by Grantor and now or hereafter attached to, installed on or in, or
used in connection with (temporarily or permanently), any of the Buildings or
the Land, or which in some fashion are deemed to be fixtures to the Land or
Buildings under the laws of the State, including, but not limited to, the items
described in the definition of Equipment, furnaces, boilers, heaters, engines,
devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire and theft protection apparatus and equipment, water
tanks, air and water pollution control, waste disposal, heating, ventilating,
plumbing, lighting, refrigerating, laundry, incinerating, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, disposals, dishwashers, refrigerators
and ranges, recreational equipment and facilities of all kinds, carpet, moveable
or immoveable walls or partitions, built-in oxygen and vacuum systems and water,
gas, electrical, storm and sanitary sewer facilities, utility lines and
equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Grantor’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof.
Notwithstanding the foregoing, “Fixtures” shall not include any property which
tenants are entitled to remove pursuant to their Leases.

Governmental Authority:    As defined in the Credit Agreement.

Grantor:    The above-defined Grantor and any and all subsequent owners of the
Mortgaged Property.

Hazardous Materials:    As defined in the Credit Agreement.

Highest Lawful Rate:    As defined in Section 10.23 hereof.

Impositions:    All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, standby fees, levies, claims, charges and assessments, general
and special, ordinary and extraordinary, foreseen and unforeseen of any kind and
nature whatsoever which at any time prior to or after the execution hereof may
be assessed, levied or imposed upon the Mortgaged Property or the Rents or the
ownership, use, occupancy or enjoyment thereof, and any interest, costs or
penalties with respect to any of the foregoing.

Indebtedness:    As defined in the Credit Agreement.



--------------------------------------------------------------------------------

Individual Beneficiary:    Any individual who shall be hereafter named of record
as Individual Beneficiary, and who shall be co-Beneficiary hereunder to the
extent and subject to the limitations described in Section 9.8 hereof.

Individual Trustees:    To the extent the Mortgaged Property is located in the
State of Arizona, the Arizona Individual Trustee; to the extent the Mortgaged
Property is located in the State of California, the California Individual
Trustee; to the extent the Mortgaged Property is located in the State of
Tennessee, the Tennessee Individual Trustee; and to the extent the Mortgaged
Property is located in the State of Texas, the Texas Individual Trustee.

Inventory:    All of the Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to all inventory in all of its forms, wherever
located, now or hereafter existing, including, but not limited to, (i) goods in
which the Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which the Grantor has an
interest or right as consignee or consignor) and (ii) goods that are returned to
or repossessed by the Grantor, and all accessions thereto and products thereof
and documents therefor.

Land:    The real estate owned in fee by the Grantor and described in Exhibit
“A” attached hereto, and all rights, titles and interests appurtenant thereto.

Laws:    As defined in the Credit Agreement.

L/C-BA Obligations:    As defined in the Credit Agreement.

L/C Issuer:    Each of Bank of America and JPMorgan Chase Bank, N.A., each in
its capacity as an issuer of Letters of Credit and Bankers’ Acceptances in
accordance with the Credit Agreement, or any successor issuer of Letters of
Credit and Bankers’ Acceptances thereunder. At any time there is more than one
L/C Issuer, all singular references to the L/C Issuer shall mean any L/C Issuer,
either L/C Issuer, each L/C Issuer, the L/C Issuer that has issued the
applicable Letter of Credit, or both L/C Issuers, as the context may require.

Leases:    Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) through which Grantor
directly or indirectly grants a possessory interest in and to, or the right to
occupy and use, all or any portion of the Mortgaged Property that constitutes
real property together with any renewals or extensions thereof and all leases,
subleases, licenses, concessions or other agreements in substitution therefor.

Lenders:    As defined in the Credit Agreement, and specifically the L/C Issuer
and any successor L/C Issuer, the Swing Line Lender and any successor Swing Line
Lender and each other lender which may hereafter become a party to the Credit
Agreement pursuant to the terms thereof.

Letter of Credit:    As defined in the Credit Agreement.

Loan:    As defined in the Credit Agreement.



--------------------------------------------------------------------------------

Loan Documents:    As defined in the Credit Agreement, which includes without
limitation the Guaranty executed by the Grantor and other Guarantors and any
Related Credit Arrangements.

Loan Parties:    Collectively, the Borrower, each Guarantor, including without
limitation the Grantor, and each other Person providing Collateral (as defined
in the Credit Agreement) pursuant to a Security Instrument.

Material Adverse Effect:    As defined in the Credit Agreement.

Mechanic’s Liens:    As defined in Section 4.4 hereof.

Mortgage State:    Each state defined as a “Mortgage State” in Section 2.3
hereof.

Mortgaged Property or Mortgaged Properties:    The Land, Buildings, Fixtures,
Personalty, Leases and Rents together with:

(i)      all rights, privileges, tenements, licenses, hereditaments,
rights-of-way, easements, utility use, air rights, appendages, division rights,
and appurtenances in any way appertaining thereto, and all right, title,
interest or estate of Grantor in and to any streets, ways, alleys, roadbeds,
inclines, tunnels, culverts, strips or gores of land adjoining or serving the
Land or any part thereof;

(ii)     all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein;

(iii)    all of Grantor’s right, title and interest in and to any awards,
remuneration, settlements or compensation hereafter to be made by any insurer,
governmental authority or other person or entity as a result of the destruction,
loss, theft, taking by eminent domain or other involuntary conversion of
whatever nature (whether occurring prior to or after the date of this Deed of
Trust) of any of the Land, Buildings, Fixtures, Leases, Rents or Personalty,
including those for any condemnation and vacation of, or change of grade in, any
streets affecting the Land or the Buildings;

(iv)    any and all other security and collateral of any nature whatsoever, now
or hereafter given by Grantor to secure the payment and performance of the
Obligations;

(v)     all water and water rights (whether riparian, appropriative, or
otherwise and whether or not appurtenant) in or hereafter relating to or used in
connection with the Land, including, without limitation, any surface water
management permits, any consumption use permits or general permits;

(vi)    any right, title, interest or estate hereafter acquired by Grantor in
any of the foregoing and in and to the Land, Buildings, Fixtures, Personalty
(except as otherwise provided herein), Leases and Rents. To the extent permitted
by law, all of the Fixtures are to be deemed and held to be a part of and
affixed to the Land. In the event the estate of the Grantor in and to any of the
Land and Buildings is a leasehold estate, this conveyance shall include and the
lien, security interest and assignment created hereby



--------------------------------------------------------------------------------

shall encumber and extend to all other, further or additional title, estates,
interest or rights which may exist now or at any time be acquired by Grantor in
or to any portion of the property demised under the lease creating such
leasehold estate and including Grantor’s rights, if any, to purchase the
property demised under such lease and, if fee simple title to any of such
property shall ever become vested in Grantor, such fee simple interest shall be
encumbered by this Deed of Trust in the same manner as if Grantor had fee simple
title to such property as of the date of execution hereof;

(vii)    all of Grantor’s right, title and interest in and to any and all funds
deposited by or on behalf of Grantor with any city, county, public body or
agency, irrigation, sewer or water district or company, gas or electric company,
telephone company, and any other body or agency for the installation, or to
secure the installation, of any utility pertaining to the Land, Buildings,
Fixtures and all betterments, additions, alterations, appurtenances,
substitutions, replacements and revisions thereof and thereto;

(viii)   all of Grantor’s right, title and interest in and to (i) all oil, gas
and other minerals located in, on or under the Land, (ii) all oil, gas or
mineral leases, royalty agreements and other contracts that have been or in the
future are entered into with respect to the Land or with respect to any oil, gas
or other minerals located in, on or under the Land (“Mineral Leases”), and
(iii) all rents, profits, royalties and income at any time arising from the
Mineral Leases or from the sale of oil, gas or other minerals located in, on or
under the Land;

(ix)     all shrubs, trees, plants, lawn and other landscaping; and

(x)      all proceeds and products of the foregoing. As used in this Deed of
Trust, the term “Mortgaged Property”, including each component thereof, shall be
expressly interpreted as meaning all or, where the context permits or requires,
any portion of the above, and all or, where the context permits or requires, any
interest of Grantor therein.

Notes:    The Notes as defined in the Credit Agreement, and any notes issued in
replacement, substitution, renewal or refinance of the same.

Obligations:    All advances to, and debts, liabilities, obligations, covenants
and duties of any Loan Party arising under any Loan Document or otherwise with
respect to any Loan, Letter of Credit or Bankers’ Acceptance, or arising under
any Related Credit Arrangement, including, without limitation, the Secured
Indebtedness, in each case whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. To the extent the State is Minnesota, the foregoing definition
of the Obligations is subject to the limitations set forth in
Section 6.1(d)(vi)(D)(2). To the extent the State is Tennessee, the foregoing
definition of the Obligations is subject to the limitations set forth in
Section 2.3(g). To the extent the State is California, the foregoing definition
is subject to the limitations set forth in Section 2.3(h).



--------------------------------------------------------------------------------

Parcel:    A single parcel of real property identified as a unit in Exhibit “A”
hereto. For purposes of legal description and real property title records, a
Parcel may be comprised of more than one lot.

Permitted Encumbrances:    Those title exceptions which specifically relate to
the Mortgaged Property and are shown in Schedule B, Part I on Stewart Title
Guaranty Insurance Company Loan Proforma Policy, submitted to and approved by
Agent, the Liens permitted by Subsections 8.01(a), (c), (d), (g) and (i) of the
Credit Agreement, and such other title exceptions submitted in writing to, and
approved by Agent.

Personalty:    All of the right, title and interest of Grantor in and to all
tangible and intangible personal property including all furniture, furnishings,
Equipment, machinery, goods, tools, supplies, appliances, construction
contracts, architect’s contracts, technical services agreements, contract
rights, franchises, licenses, certificates, operating rights, approvals,
consents, authorizations and permits, and all other personal property (other
than Inventory, accounts receivable, and Fixtures) of any kind or character (as
defined in and subject to the provisions of the UCC) which are now or hereafter
located or to be located upon, within or about the Land and the Buildings, or
which are used in or related to the construction of the Buildings or the use,
occupancy or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof; and
all insurance proceeds and condemnation proceeds received by Grantor with
respect to the Mortgaged Property to the extent provided herein, all of which,
including replacements thereof and additions thereto and proceeds thereof,
shall, to the fullest extent permitted by law and for the purposes of this Deed
of Trust, be deemed to be part and parcel of, and appropriated to the use of,
the real property described herein, and, whether affixed or annexed thereto or
not, be deemed conclusively to be real property and conveyed by this Deed of
Trust. Grantor agrees to execute and deliver, from time to time, such further
instruments and documents as may be required by Beneficiary to confirm the lien
of this Deed of Trust on any of the foregoing properties or interests therein.
Furthermore, with respect to any of the above-described personal property
represented by a contract, agreement or other instrument or consisting of a
permit, certificate or similar item issued by a governmental authority, then, to
the extent that the granting of the lien or security interest or exercise of
Beneficiary’s rights under this Deed of Trust would constitute a breach or
violation of the terms of such instrument, or any Law applicable to such permit,
certificate or similar item that would impose material liability on the Grantor
or that would result in a revocation or forfeiture of such item of personal
property, such personal property shall not constitute “Personalty” hereunder.

Related Credit Arrangements:    Collectively, Related Swap Contracts and Related
Treasury Management Arrangements.

Related Swap Contract:    All Swap Contracts that are entered into or maintained
with a Lender or Affiliate of a Lender that are not prohibited by the express
terms of the Loan Documents.

Related Treasury Management Arrangements:    All arrangements for the delivery
of treasury management services to or for the benefit of any Loan Party which
are entered into or



--------------------------------------------------------------------------------

maintained with a Lender or Affiliate of a Lender and which are not prohibited
by the express terms of the Loan Documents.

Rents:    All of the rents, revenues, income, proceeds, profits, security and
other types of deposits, and other benefits paid or payable and to become due or
payable to Grantor by parties to the Leases for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying any
portion or portions of the Mortgaged Property.

Required Lenders:    As defined in the Credit Agreement.

Restoration Work:    As defined in Section 4.8 hereof.

Secured Creditors:    Collectively, the Agent, the Lenders, and specifically
including the L/C Issuer and the Swing Line Lender or any successor L/C Issuer
or successor Lender making Swing Line Loans, and each of their successors or
assigns and each Lender or an Affiliate of a Lender party to any Related Credit
Arrangement.

Secured Indebtedness:    (a) Subject to Subsections 2.3(g), (h) and
Section 6.1(d)(vi)(D)(2) below, the principal, interest, premium (if any) and
other sums (including, without limitation the L/C-BA Obligations) owing or
payable by the Grantor or the Borrower pursuant to the Loan Documents, which
includes present advances, re-advances and future advances to be incurred within
the terms specified in the Credit Agreement, including without limitation,
indebtedness to the Lenders under the Credit Agreement in the maximum principal
amount of One Billion One Hundred Ninety-Five Million Dollars
($1,195,000,000.00) outstanding at any one time as evidenced by the Notes and
the Credit Agreement; (b) any and all additional advances made by Beneficiary to
protect or preserve the Mortgaged Property (as defined above) or the security
title, security interest and lien hereof on the Mortgaged Property or to repair
or maintain the Mortgaged Property, or to complete improvements on the Mortgaged
Property (whether or not Grantor remains the owner of the Mortgaged Property at
the time of such advances and whether or not the Beneficiary or the Lenders
remain the owner of the Obligations and this Deed of Trust) in accordance with
the provisions hereof; and (c) any and all expenses incident to effecting the
collection, performance and/or satisfaction of the Obligations secured hereby
and the foreclosure hereof by action in court or by exercise of the power of
sale herein contained. The Credit Agreement provides that the interest rate and
the payment terms of the indebtedness may be adjusted as provided therein.

State:    The State in which the Mortgaged Property is situated. For example,
with respect to the portion of the Mortgaged Property situated in California,
the term “State” shall mean the State of California.

Subsidiary:    As defined in the Credit Agreement.

Swap Contract:    means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap



--------------------------------------------------------------------------------

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

Tennessee Individual Trustee:    Kim A. Brown, a resident of Nashville, Davidson
County, Tennessee, whose address is Sherrard & Roe, P.L.C., Suite 2000, 424
Church Street, Nashville, Tennessee, 37219, and any successor or substitute
Tennessee Individual Trustee to the extent and subject to the limitations
described in Section 9.9 hereof.

Texas Individual Trustee:    PRLAP, Inc., a Texas corporation, whose address is
901 Main Street, Bank of America Plaza, Dallas, Texas 75202-3714, and any
successor or substitute Texas Individual Trustee, to the extent and subject to
the limitations described in Section 9.9 hereof.

Transfer:    As defined in Section 5.3 below.

Trustee:    PRLAP, Inc., a North Carolina corporation, its successors and
assigns, or the Individual Trustees, as applicable and any successor Trustee
hereunder.

UCC:    The Uniform Commercial Code as adopted in the State.

1.2      Defined Terms:    The terms “Administrative Agent,” “Affiliate”,
“Business Day,” “GAAP,” “Lien,” and “Person,” together with any other
capitalized term used herein but not otherwise defined herein, shall have the
same respective meanings given to them in the Credit Agreement as it existed on
the date hereof, and as it may be amended, modified, extended, renewed,
restated, supplemented and/or amended and restated from time to time.



--------------------------------------------------------------------------------

ARTICLE II

GRANT

2.1      Grant:    NOW THEREFORE, for and in consideration of Ten Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Grantor, and to secure the Grantor’s and the
other Loan Parties’ full and faithful performance and satisfaction of the
Obligations, Grantor, intending to be legally bound hereby, has GIVEN,
ALIENATED, REMISED, GRANTED, BARGAINED, MORTGAGED, SOLD, RELEASED, CONVEYED,
ASSIGNED, TRANSFERRED, WARRANTED, SET OVER AND CONFIRMED WITH MORTGAGE COVENANTS
and by these presents does GIVE, ALIENATE, REMISE, GRANT, BARGAIN, MORTGAGE,
SELL, RELEASE, CONVEY, ASSIGN, TRANSFER, WARRANT, SET OVER AND CONFIRM WITH
MORTGAGE COVENANTS AND GRANT A SECURITY INTEREST IN unto Trustee, its successors
in trust and its assigns forever, in trust, for the benefit of Beneficiary to
the extent the Mortgaged Property is situated in a Deed of Trust State, or unto
Beneficiary to the extent the Mortgaged Property is situated in a Deed of Trust
State, or unto Beneficiary to the extent the Mortgaged Property is situated in a
Mortgage State or a Deed to Secure Debt State, with POWER OF SALE and right to
entry and possession for the benefit of Beneficiary, all of the Mortgaged
Property, whether now owned or hereafter acquired, subject only to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property and (except as
otherwise set forth herein) all parts, rights, members and appurtenances thereof
for the use, benefit and behoof of the Trustee and its successors and assigns in
trust, for the benefit of Beneficiary to the extent the Mortgaged Property is
situated in a Deed of Trust State, or for the use, benefit and behoof of the
Beneficiary and its successors and assigns to the extent the Mortgaged Property
is situated in a Mortgage State or a Deed to Secure Debt State, in fee simple
forever, hereby releasing and waiving all rights under and by virtue of the
homestead exemption laws of the State, to the extent permitted by the applicable
Laws of such State; and Grantor hereby absolutely and irrevocably assigns to
Beneficiary the Leases and Rents for the purposes and upon the terms and
conditions herein set forth; and Grantor does hereby bind itself, its successors
and assigns to FOREVER WARRANT AND DEFEND the title to the Mortgaged Property
and every part thereof, subject only to the Permitted Encumbrances, unto
Trustee, in trust, for the benefit of Beneficiary to the extent the Mortgaged
Property is situated in a Deed of Trust State, or unto Beneficiary to the extent
the Mortgaged Property is situated in a Mortgage State or a Deed to Secure Debt
State, against every person whomsoever lawfully claiming or to claim the same or
any part thereof.

2.2      Defeasance and Reconveyance:

(a)      If the Secured Indebtedness shall have been paid in full and all the
other Obligations shall have been performed and discharged in full, and all of
the Commitments shall have been terminated in whole, and the Facility
Termination Date has occurred, then with respect to Mortgaged Property located
in any State except a Deed to Secure Debt State, the liens, security interests,
estates and rights granted by this Deed of Trust shall terminate; whereupon
(i) with respect to any Deed of Trust State except Tennessee and Texas and upon
surrender to Trustee of this Deed of Trust for cancellation (which shall be made
promptly upon request by Grantor), if required by applicable Laws,



--------------------------------------------------------------------------------

Beneficiary shall execute a request for reconveyance and thereafter the Trustee
shall reconvey, without warranty, the Mortgaged Property, or that portion
thereof then held hereunder; and (ii) with respect to any Mortgage State,
Tennessee and Texas, the Beneficiary promptly shall execute such documents in
recordable form as may be necessary to release and/or satisfy the Mortgaged
Property, or that portion thereof then held hereunder, from the lien of and
security interests created or purported to be created by this Deed of Trust; and

(b)      with respect to the Mortgaged Property located in a Deed to Secure Debt
State, the Beneficiary shall cancel and surrender this Deed of Trust.

To the extent permitted by applicable Laws, any reconveyance delivered hereunder
may describe the grantee as “the person or persons legally entitled thereto.”
Neither Beneficiary (nor Trustee, if applicable) shall have any duty to
determine the rights of persons claiming to be rightful grantees of any
reconveyance. Each reconveyance of Mortgaged Property or portions thereof shall
also operate as a reassignment of all future rents, issues and profits
appertaining to the Parcel(s) or portions thereof covered by such reconveyance
to the person or persons legally entitled thereto, unless its reconveyance
expressly provides otherwise.

2.3      Provisions Concerning Particular States:    Notwithstanding anything to
the contrary herein contained:

(a)      if the State is Alabama, Illinois, Minnesota, New Jersey or
Pennsylvania (each, a “Mortgage State”), this instrument shall be deemed to be
and shall be enforceable as a mortgage or open-end mortgage, and as an
assignment of leases and rents, security agreement and financing statement;

(b)      if the State is Arizona, California, North Carolina, Tennessee or Texas
(each, a “Deed of Trust State”), this instrument shall be deemed to be and shall
be enforceable as a deed of trust and as an assignment of leases and rents,
security agreement and financing statement;

(c)      if the State is Georgia (a “Deed to Secure Debt State”), (i) this
instrument shall be deemed to be and shall be enforceable as (A) a deed passing
title to the Beneficiary in the portion of the Mortgaged Property located in the
Deed to Secure Debt State, made under those provisions of the existing Laws of
the Deed to Secure Debt State relating to deeds to secure debt, and not as a
mortgage, and given to secure the Obligations and (B) an assignment of leases
and rents and security agreement given to secure the Obligations, and (ii) the
aggregate principal amount of the Indebtedness secured hereby shall not exceed
One Billion One Hundred Ninety-Five Million and No/100 Dollars
($1,195,000,000.00) at any time plus (a) interest and fees, (b) the amount of
additional advances made by Beneficiary to protect and preserve the Mortgaged
Property or the lien created hereby, to pay taxes and insurance premiums and to
repair, maintain and complete improvements on the Mortgaged Property and (c) all
expenses incident to collection;



--------------------------------------------------------------------------------

(d)      if the State is Illinois, pursuant to Illinois Revised Statutes 205
ILCS 5/5d and 765 ILCS 5/11, the parties intend that this Deed of Trust will
secure, in addition to the other Obligations described herein, a revolving
credit consisting of existing indebtedness as well as future advances (whether
or not now outstanding, whether obligatory or made at the option of the Secured
Creditors). It is anticipated that amounts advanced under the Credit Agreement
may be repaid and reborrowed from time to time, provided that the maximum
principal indebtedness outstanding at any one time under the Credit Agreement
and secured hereby shall not exceed One Billion One Hundred Ninety-Five Million
and No/100 Dollars ($1,195,000,000.00), exclusive of disbursements made for the
payment of taxes, special assessments, or insurance on the real property subject
to this Deed of Trust, with interest on such disbursements.

(e)      If the State is North Carolina the following provisions shall apply:
This Deed of Trust shall secure present and future obligations which may be
incurred hereunder, including, but not limited to, periodic advances and
readvances on a revolving basis which will be made from time to time, it being
understood and agreed by the parties hereto that all future advances and
readvances on a revolving basis shall be secured to the same extent as the
original advances made under the Credit Agreement. The amount of present
obligations secured hereby is $                                        . The
maximum principal amount, including present and future obligations, which may be
secured hereby at any one time is One Billion One Hundred Ninety-Five Million
and No/100 Dollars ($1,195,000,000.00). The time period within which such future
obligations may be incurred is the period between the date of this Deed of Trust
and the date fifteen (15) years from the date hereof. It shall not be necessary
at the time any future advance is made or obligation incurred for Grantor to
execute any form of written instrument or notation stipulating that such advance
or obligation is secured by this Deed of Trust.

(f)      If the State is Pennsylvania, the following provisions shall apply:
This Deed of Trust is an OPEN-END MORTGAGE as defined in 42 Pa. Con. Stat. Ann.
§ 8143 and secures advances made pursuant to the Notes and other Loan Documents.
The maximum total principal indebtedness outstanding hereunder at any one time
and secured hereby may not exceed One Billion One Hundred Ninety-Five Million
and No/100 Dollars ($1,195,000,000.00), plus accrued and unpaid interest and
protective advances made by Beneficiary pursuant to the terms of the Notes and
other Loan Documents. The Deed of Trust secures, and the Loan Documents executed
in connection herewith evidence, the obligation of Grantor to repay protective
advances made by Beneficiary pursuant to this Deed of Trust and the other Loan
Documents for, among other things, payment of taxes, assessments, maintenance
charges, insurance premiums, costs incurred for the protection of the Mortgaged
Property or the lien of the Deed of Trust, costs incurred by Beneficiary by
reason of the occurrence of an Event of Default, and advances made to complete
construction of any improvements at the Mortgaged Property. Beneficiary’s
address for receiving notices under 42 Pa. Con. Stat. Ann. § 8143 shall be Bank
of America, 100 N. Tryon Street, NC1-007-14-24, 14th Floor, Charlotte, North
Carolina 28255, Attention: Agency Services. Grantor waives all of Grantor’s
rights under 42 Pa. Con. Stat. Ann. § 8143(c).



--------------------------------------------------------------------------------

(g)      If the State is Tennessee (i) in addition to all other indebtedness
secured by this Deed of Trust, this Deed of Trust shall also secure all future
advances made by Beneficiary or any of the Secured Creditors to the Borrower or
the Grantor for any purpose to the same extent as if such advances were made at
the execution of this Deed of Trust, and (ii) any disbursements made by
Beneficiary or Secured Creditors for the payment of taxes, liens or insurance on
the Mortgaged Property encumbered by this Deed of Trust, together with interest
on such disbursements.

(h)      If the State is California, notwithstanding anything herein to the
contrary, (i) neither the terms “Obligations” nor “Secured Indebtedness” nor
“Loan Documents” shall include the Related Credit Arrangements or any debts,
liabilities or obligations thereunder, and (ii) the term “Secured Creditors”
shall not include any Affiliates of the Lenders party to Related Credit
Arrangements (other than in their capacities as Lenders).

Wherever herein contained, the phrase “Trustee and Beneficiary, as applicable”
or any similar phrase (1) shall be deemed to refer to Beneficiary (as mortgagee)
to the extent the Mortgaged Property is situated in any Mortgage State and
Trustee shall have no rights, powers or obligations in those States, (2) shall
be deemed to refer to Beneficiary (as grantee) to the extent the Mortgaged
Property is situated in a Deed to Secure Debt State and Trustee shall have no
right, power or obligations in those states, and (3) to the extent the Mortgaged
Property is situated in any Deed of Trust State, shall be deemed to refer to
(a) Trustee or the applicable individual trustee for the benefit of Beneficiary
and (b) if the context so requires or permits; and if Beneficiary so elects,
Beneficiary.

2.4      Credit Agreement:    The Credit Agreement includes term loans, swing
line loans, revolving loans, and in connection therewith there may be repayments
and disbursements of principal from time to time. It is expressly agreed that
the outstanding principal balance of the Indebtedness evidenced by the Notes and
governed by the Credit Agreement may, from time to time, be reduced to a zero
balance without such repayment operating to extinguish and release the lien,
security titles and security interests created by this Deed of Trust. This Deed
of Trust shall remain in full force and effect as to any subsequent future
advances and re-advances made after the zero balance without loss of priority
until the Obligations are paid in full and fully performed and satisfied, all of
the Commitments shall have been terminated in whole, the Facility Termination
Date has occurred, and the Credit Agreement and all other agreements between the
Borrower and the Secured Creditors for further advances have been terminated.
Grantor waives the operation of any applicable statute, law or regulation having
a contrary effect.



--------------------------------------------------------------------------------

ARTICLE III

WARRANTIES AND REPRESENTATIONS

For the consideration aforesaid and to protect the security of this Deed of
Trust, Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:

3.1      Title to Mortgaged Property and Lien of this Instrument:    Grantor has
good and record and marketable (or, if the State is Texas, Grantor has good and
indefeasible) title in fee to the Land, Buildings and Fixtures and good title to
the Personalty and Leases, in all cases free and clear of any Liens and claims
of Liens except the Permitted Encumbrances. This Deed of Trust constitutes a
valid lien and valid deed of trust, mortgage or deed to secure debt on the
Grantor’s fee interests in the Land, the Buildings and the Fixtures, and a valid
security agreement which creates a valid security interest in and to, and a
valid assignment of, the Fixtures, Personalty, Leases and Rents, all in
accordance with the terms hereof, in each case subject only to the Permitted
Encumbrances.

3.2      Intentionally Omitted.

3.3      Intentionally Omitted.

3.4      Powers of Termination and Rights of Reverter:    With respect to any
fee-owned Parcel of Mortgaged Property subject to a right of reverter or power
of termination, no event has occurred or is threatened, or is likely to occur by
virtue of the performance by Grantor of any of its Obligations under any of the
Loan Documents, which would enable the beneficiary of such right or power to
cause such reversion or termination.

3.5      Wetlands:    GRANTOR SHALL BE SOLELY RESPONSIBLE FOR AND AGREES TO
INDEMNIFY TRUSTEE, BENEFICIARY AND EACH SECURED CREDITOR, PROTECT AND DEFEND
WITH COUNSEL REASONABLY ACCEPTABLE TO BENEFICIARY, AND HOLD TRUSTEE, BENEFICIARY
AND EACH SECURED CREDITOR HARMLESS FROM AND AGAINST ANY CLAIMS (INCLUDING
WITHOUT LIMITATION THIRD PARTY CLAIMS FOR PERSONAL INJURY OR REAL OR PERSONAL
PROPERTY DAMAGE), ACTIONS, ADMINISTRATIVE PROCEEDINGS (INCLUDING INFORMAL
PROCEEDINGS) JUDGMENTS, DAMAGES, PUNITIVE DAMAGES, PENALTIES, FINES, COSTS,
LIABILITIES (INCLUDING SUMS PAID IN SETTLEMENTS OF CLAIMS), INTEREST OR LOSSES,
REASONABLE ATTORNEYS’ FEES (INCLUDING ANY FEES AND EXPENSES INCURRED IN
ENFORCING THIS INDEMNITY), CONSULTANT FEES, AND EXPERT FEES THAT ARISE DIRECTLY
OR INDIRECTLY FROM OR IN CONNECTION WITH THE PRESENCE ON THE MORTGAGED PROPERTY
OF WETLANDS, TIDELANDS OR SWAMP AND OVERFLOW LANDS, OR ANY BREACH OF THE
FOREGOING REPRESENTATION AND WARRANTY. THE PROVISIONS OF THIS SECTION 3.5 SHALL
SURVIVE THE TERMINATION AND RECONVEYANCE OF THIS DEED OF TRUST. THE FOREGOING
INDEMNITY SHALL INCLUDE WITHOUT LIMITATION OF THE FOREGOING INDEMNITY, THE
INDEMNITY OF EACH OF THE PARTIES



--------------------------------------------------------------------------------

INDEMNIFIED HEREIN WITH RESPECT TO CLAIMS, DEMANDS, LOSSES, DAMAGES (INCLUDING
CONSEQUENTIAL DAMAGES) LIABILITIES, CAUSES OF ACTION, JUDGMENTS, PENALTIES,
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS) AND
MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE
(WHETHER SOLE, CONTRIBUTORY, COMPARATIVE, OR OTHERWISE) OF SUCH AND/OR ANY OTHER
INDEMNIFIED PARTY OR FOR WHICH SUCH INDEMNIFIED PARTY MAY HAVE STRICT LIABILITY.

3.6      Intentionally Omitted.

3.7      Property Condition:    Except as otherwise disclosed to the Beneficiary
in writing, and except as would not reasonably be expected to have a Material
Adverse Effect (a) the Mortgaged Property is not part of a larger tract of
Mortgaged Property owned by Grantor or any of its affiliates or any Guarantor,
is not otherwise included under any unity of title or similar covenant with
other Mortgaged Property not owned by Grantor, and constitutes a separate tax
lot or lots with a separate tax assessment or assessments for the Mortgaged
Property and Buildings, independent of those for any other property or
improvements; (b) the Mortgaged Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property; (c) the Buildings comply with all Laws regarding access
and facilities for handicapped or disabled persons; (d) Grantor has not directly
or indirectly conveyed, assigned or otherwise disposed of or transferred (or
agreed to do so) any development rights, air rights or other similar rights,
privileges or attributes with respect to the Mortgaged Property, including those
arising under any zoning or property use ordinance or other Laws; (e) all
utility services necessary for the use of the Mortgaged Property and the
Buildings and the operation thereof for their intended purpose are satisfactory
for the current use of the Mortgaged Property; (f) except as otherwise provided
for in the Loan Documents, the Grantor has made no contract or arrangement of
any kind the performance of which by the other party thereto would give rise to
a lien on the Mortgaged Property; (g) the current and anticipated use of the
Mortgaged Property complies with all applicable zoning ordinances, regulations
and restrictive covenants affecting the Mortgaged Property without the existence
of any variance, non-complying use, nonconforming use or other special
exception, all use restrictions of any Governmental Authority having
jurisdiction have been satisfied, and no violation of any Laws or regulation
exists with respect thereto.



--------------------------------------------------------------------------------

ARTICLE IV

AFFIRMATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary as follows:

4.1      Payment and Performance:    Grantor will satisfy and perform the
Obligations, including the payment of any sums required thereby, in the manner
required under this Deed of Trust, the Credit Agreement and the other Loan
Documents.

4.2      Compliance with Laws:    Beneficiary and any other person or entity
designated by Beneficiary, including but not limited to any receiver, any
representative of a Governmental Authority, and any environmental consultant,
shall have the right, but not the obligation, to enter upon any of the Mortgaged
Property during normal business hours or at any time in the event of an
emergency (including without limitation in connection with any securitization,
participation or transfer of any of the Loan Documents or in connection with the
exercise of any remedies set forth in this Deed of Trust or the other Loan
Documents) to assess any and all aspects of the environmental condition of any
of the Mortgaged Property and its use, including but not limited to conducting
any environmental assessment or audit (the scope of which shall be determined in
Beneficiary’s reasonable discretion) and taking samples of soil, groundwater or
other water, air, or building materials, and conducting other invasive testing.
Grantor shall cooperate with and provide reasonable access to Beneficiary and
any such person or entity designated by Beneficiary. If an Event of Default
shall have occurred and be continuing, any such assessment and investigation
shall be at Grantor’s sole cost and expense.

4.3      Lien Status:    Grantor will defend and protect the lien, security
title and security interest status of this Deed of Trust subject only to the
Permitted Encumbrances. If Grantor shall fail to satisfy its obligations under
this Section 4.3, Beneficiary shall have the rights granted by Section 10.7
hereof to take such actions as Beneficiary deems necessary to defend and protect
the lien, security title and security interest status of this Deed of Trust,
subject as aforesaid. Grantor shall reimburse Beneficiary for any losses or
Expenses incurred by Beneficiary if an interest in the Mortgaged Property, other
than as permitted hereunder, is claimed by others.

4.4      Payment of Impositions and Other Amounts:

(a)      Grantor will duly pay and discharge, or cause to be paid and
discharged, the Impositions before the earlier of (i) the day any fine, penalty,
interest or late payment charge may be added thereto or imposed thereon or
(ii) the day any Lien may be filed for the non-payment thereof; provided,
however, that (1) Grantor may, if permitted by applicable Laws and in full
compliance therewith, pay the Impositions in installments whether or not
interest shall accrue on the unpaid balance of such Impositions, and (2) unless
an Event of Default, or any material Default, has occurred and is continuing,
Grantor shall not be required to pay and discharge or to cause to be paid and
discharged any such Impositions so long as (u) the validity or amount thereof
shall be contested diligently and in good faith by appropriate proceedings,
(v) the Mortgaged Property shall then be in no danger of being sold, forfeited
or lost pursuant to such contest, and (w) adequate reserves have been set aside
by Grantor to pay the Impositions, and any fine,



--------------------------------------------------------------------------------

penalty, interest or cost that may be added thereto or imposed thereon, in
accordance with GAAP, consistently applied by Grantor in connection therewith.

(b)      Notwithstanding the foregoing subsection (a), but subject to subsection
(c) below, Grantor (i) shall pay all lawful claims and demands of mechanics,
materialmen, laborers and others with respect to the Mortgaged Property before
the earlier of the day any Lien or claim of Lien may be filed for the
non-payment thereof, provided, such payment shall not be overdue for a period of
more than thirty (30) days; and (ii) shall not create or suffer or permit any
mechanic’s liens or claims of lien, materialmen’s liens or claims of lien, or
other liens or claims for lien made by parties claiming to have provided labor
or materials with respect to the Mortgaged Property (which liens and claims of
lien are herein referred to as “Mechanic’s Liens”) to attach to or be filed
against the Mortgaged Property, whether such Mechanic’s Liens are inferior or
superior to the lien of this Deed of Trust, except to the extent permitted by
subsection (c) below.

(c)      Notwithstanding the foregoing prohibition against Mechanic’s Liens
against the Mortgaged Property, Grantor, or any party obligated to Grantor to do
so, may in good faith and with reasonable diligence by appropriate proceedings
contest the validity or amount of any Mechanic’s Lien and defer payment and
discharge thereof during the pendency of such contest, provided: (i) that such
contest shall have the effect of preventing the sale or forfeiture of the
affected Parcels and any part thereof, or any interest therein, to satisfy any
such Mechanic’s Lien; (ii) that, within twenty (20) days after Grantor has been
notified of the filing of any Mechanic’s Lien, any affidavit claiming a
Mechanic’s Lien or any notice of intention to file a Mechanic’s Lien, in each
case in an amount in excess of $2,000,000, Grantor shall have notified
Beneficiary in writing of Grantor’s intention to contest such Mechanic’s Lien or
to cause such other party to contest such Mechanic’s Lien; (iii) that to the
extent required by applicable Laws in connection with such contest, Grantor
shall deposit with the court or other applicable Person such bonds or other
security as is so required; and (iv) that adequate reserves have been set aside
by Grantor, in accordance with GAAP, to pay in full such Mechanic’s Lien and all
interest which may be due in connection therewith.

4.5      Repair:    Except as would not reasonably be expected to have a
Material Adverse Effect, Grantor will maintain and preserve the Mortgaged
Property in good working order, repair, operating condition and appearance, and
will make all repairs, replacements, renewals, additions, betterments,
improvements and alterations thereof and thereto, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, which are necessary to keep same in such order and condition.

4.6      Insurance:    Grantor will maintain or cause to be maintained upon and
relating to the Mortgaged Property policies of liability and casualty insurance
in amounts and otherwise in accordance with Section 7.07 of the Credit Agreement
and this Section 4.6.

(a)      If, and to the extent that, the Mortgaged Property is located within an
area that has been or is hereafter designated or identified as an area having
special flood hazards as defined in the Federal Flood Disaster Protection Act of
1973, as such act may from time to time be amended and in effect, or pursuant to
any other national or state



--------------------------------------------------------------------------------

program of flood insurance, the Grantor shall carry flood insurance with respect
to the Mortgaged Property in an amount not less than the maximum amount
available under the Flood Disaster Protection Act of 1973 and the regulations
issued pursuant thereto, as amended from time to time, in form complying with
the “insurance purchase” requirement of that Act.

(b)      Each liability insurance policy required as set forth in Section 7.07
of the Credit Agreement shall name Beneficiary as an additional insured party
with respect to the Mortgaged Property, and each casualty insurance policy shall
name Beneficiary as a mortgagee and loss payee in a standard mortgagee
endorsement, as its interest may appear, and shall provide by way of
endorsements, riders or otherwise that (i) proceeds will be payable to
Beneficiary as its interest may appear; (ii) Beneficiary will be loss payee for
all proceeds payable if the proceeds payable are equal to or greater than
$5,000,000 in amount on a per occurrence or claim basis; (iii) such insurance
policy shall be renewed, if renewal is available, and shall not be canceled and
further, shall not be endorsed, altered or reissued to effect a change in
coverage in any manner materially adverse to the Beneficiary, for any reason and
to any extent whatsoever unless such insurer shall have first given Beneficiary
fifteen (15) days’ prior written notice thereof; (iv) such insurance policy
shall not be impaired by any act or neglect of Grantor or any use of the
Mortgaged Property for purposes more hazardous than are permitted by such
policy; and (v) Beneficiary may, but shall not be obliged to, make premium
payments to prevent any nonrenewal, cancellation, endorsement, alteration or
reissuance and such payments shall be accepted by the insurer to prevent same.

(c)      Beneficiary shall be furnished with an original certificate of
insurance and if requested by Beneficiary a certified copy of the original
policy and satisfactory evidence of renewal thereof not less than fifteen
(15) days prior to the expiration of the initial or each preceding renewal
policy together with receipts or other evidence that the premiums thereon have
been paid, with the original of each renewal policy or a certificate with a
duplicate of such renewal policy to follow as soon as available or, in any such
case, an appropriate broker’s certificate in respect thereto. In addition,
Grantor will promptly comply with any and all requirements of any insurer of any
portion of the Mortgaged Property and any and all rules and regulations of any
insurance commission or board of fire underwriters having jurisdiction over the
Mortgaged Property.

(d)      Without limiting any of the other provisions of this Section 4.6, all
losses under, and the proceeds payable under, any policies of insurance that
Grantor may elect to obtain, whether or not required hereunder, which insure,
cover or relate to the Mortgaged Property, or any portion thereof, or any use or
operation or business carried out thereon shall be payable to Beneficiary and,
shall be applied in the same manner and to the same extent as provided herein
with respect to any insurance required to be carried by Grantor under this Deed
of Trust.

4.7      Restoration Following Casualty:    If any acts or occurrences of any
kind or nature, ordinary or extraordinary, foreseen or unforeseen, shall result
in damage to or loss or destruction of the Mortgaged Property, and the
reasonably estimated cost to repair such damage is in excess of $5,000,000,
Grantor will give prompt notice thereof to Beneficiary. If (a) no



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing and (b) the Beneficiary
will not incur any liability to any other person as a result of any use by
Beneficiary or Grantor or release of insurance proceeds to Grantor, then Grantor
will so certify to Beneficiary, and will certify that it will, and shall, within
90 days following reaching an agreement with the insurer under the casualty
insurance policy relating thereto with regard to the disbursement of insurance
proceeds commence and thereafter continue diligently to completion, to restore,
repair, replace and rebuild such Mortgaged Property as nearly as possible to its
condition and character immediately prior to such damage, loss or destruction
with such alterations, modifications and/or betterments reasonably deemed
necessary or desirable by Grantor in its business judgment. If the conditions
set forth in such certificate of Grantor are not in all material respects
satisfied with respect to a casualty, or if Grantor fails to deliver such a
certificate to Beneficiary within 180 days following the casualty, or if Grantor
shall otherwise fail to restore, repair, replace or rebuild such Mortgaged
Property as provided herein, the insurance proceeds related thereto shall be
promptly paid to Beneficiary and applied to the outstanding balance of the
Obligations.

4.8      Application of Proceeds:    Insurance proceeds to be used for repair or
restoration work (“Restoration Work”), which proceeds are equal to or greater
than $5,000,000 on a per occurrence or claim basis, initially shall be paid to
Beneficiary, and Beneficiary may at Beneficiary’s option, either endorse such
proceeds to Grantor or elect to control the disbursement of same by paying such
proceeds to Grantor from time to time as the Restoration Work progresses,
subject to the following conditions: (a) each request for payment by Grantor
shall be made on at least ten (10) days prior notice to Beneficiary and shall be
accompanied by a certificate by an officer of Grantor, stating that: (i) all of
the Restoration Work done to date has been completed in substantial compliance
with the plans and specifications, if any, therefor; and (ii) the sum requested
is justly required to reimburse Grantor for payments by Grantor to, or is justly
due to, the contractor, subcontractors, materialmen, laborers, engineers,
architects or other Persons rendering services or materials for the Restoration
Work; (b) an Event of Default has not occurred and is not continuing since the
hazard, casualty or contingency giving rise to payment of the insurance proceeds
occurred; (c) in the case of the request for the final disbursement, such
request is accompanied by a copy of any certificates of occupancy or other
certificate if required by any Law to render occupancy of the damaged portion of
the Mortgaged Property lawful; and (d) if, in Beneficiary’s reasonable judgment,
the amount of such insurance proceeds will not be sufficient to complete the
Restoration Work (which determination may be made prior to or from time to time
during the performance of the Restoration Work), Grantor shall maintain adequate
reserves in conformity with GAAP equal to an amount of money which when added to
such insurance proceeds will be sufficient, in Beneficiary’s reasonable
judgment, to complete the Restoration Work. Insurance proceeds to be used for
Restoration Work, which proceeds are less than $5,000,000 on a per occurrence or
claim basis, initially shall be paid to Grantor and shall be used by Grantor to
perform such Restoration Work in accordance with its certificate delivered
pursuant to Section 4.7. In the event Grantor elects to restore, repair, replace
or rebuild the Mortgaged Property and subsequently fails to comply in any
material respect with any of the conditions set forth herein to disbursement of
insurance proceeds, any proceeds remaining to be disbursed, whether held by
Grantor, Beneficiary or an insurance company, shall be paid to Beneficiary and,
at its option, applied to the outstanding balance of the Obligations.



--------------------------------------------------------------------------------

4.9      Intentionally Omitted.

4.10    Leases:

(a)      Grantor shall keep, observe and perform, or cause to be kept, observed
and performed, using its “reasonable” commercial business judgment, all of the
material terms, covenants, provisions and agreements imposed upon or assumed by
Grantor under any Leases, now or hereafter in effect, including any amendments
or supplements to such Leases covering any part of the Mortgaged Property that
is affected by the terms, covenants, provisions and agreements imposed upon or
assumed by Grantor in such Leases;

(b)      If Grantor shall, in any manner, fail to comply with subsection
(a) above, Grantor agrees that upon the occurrence and during the continuance of
an Event of Default, Beneficiary may (but shall not be obligated to) take, upon
ten (10) days’ written notice to Grantor (or upon lesser notice, or without
notice, if Beneficiary reasonably deems that the same is required to protect its
interest in the Mortgaged Property), any action which Beneficiary shall
reasonably deem necessary or desirable to keep, observe and perform or cause to
be kept, observed or performed any such terms, covenants, provisions or
agreements and to enter upon the Mortgaged Property and take all action thereon
as may be necessary therefor, or to prevent or cure any default by Grantor in
the performance of or compliance with any of Grantor’s covenants or obligations
under said Leases. Beneficiary may rely on any notice of default received from
any tenant unless, in connection with any such default or alleged default
Grantor in good faith notifies Beneficiary of Grantor’s election to contest such
default by appropriate procedures and diligently pursues such contest. Grantor
shall promptly deliver to Beneficiary a copy of any notice relating to defaults
received from any tenant that is a party, or the trustee, receiver or successor
for or to a party, to any of said Leases. Beneficiary may expend such sums of
money as are reasonable and necessary for any such purposes, and Grantor hereby
agrees to pay to Beneficiary, immediately upon demand, all sums so expended by
Beneficiary, together with interest thereon from the date of such payment at the
Default Rate, and until so paid by Grantor, all sums so expended by Beneficiary
and the interest thereon shall be added to the Obligations secured by the lien
and legal operation and effect of this Deed of Trust; and

(c)      Grantor will not, without the prior written consent of the Beneficiary,
amend, modify, terminate or cancel any of the Leases of any part of the
Mortgaged Property except in accordance with Grantor’s customary business
practices.

4.11    Intentionally Omitted.

4.12    Taxes:    Grantor shall pay, together with interest, fines, and
penalties, if any, any documentary stamp, recording, transfer, mortgage,
intangibles (including without limitation all recurring intangible taxes) or
other taxes or fees whatsoever due under the Laws of the State in connection
with the making, execution, delivery, filing of record, recordation, assignment,
release, or discharge of any of the Loan Documents or in connection with any
advances made thereunder. This obligation shall survive the repayment of the
Obligations and shall continue for



--------------------------------------------------------------------------------

so long as Beneficiary could be assessed for such taxes or fees, or for
penalties or interest with respect to such taxes or fees.

4.13    Collection Costs:    In the event a Default or an Event of Default has
occurred, whether or not an action or other proceeding is subsequently
commenced, as well as for any legal advice sought in response to or in
connection with any request made by the Grantor for any review or approval by
the Beneficiary, any forbearance, any modification or interpretation of the Loan
Documents, or any estoppel statement (other than to the extent that certain
types of fees or charges may be limited by statutory provisions, such as
California Civil Code Section 2924c and 2924d), or in the event that this Deed
of Trust is foreclosed, or in the event this Deed of Trust is put into the hands
of an attorney for collection, suit, action or foreclosure, or in the event of
the foreclosure of any mortgage prior to or subsequent to this Deed of Trust, in
which proceeding Beneficiary is made a party, or in the event of the bankruptcy
of the Grantor or the Borrower or any other Loan Party, or an assignment by the
Grantor or the Borrower or any other Loan Party for the benefit of creditors,
Grantor, its successors and assigns, shall be chargeable with and agrees to pay
all costs of legal advice or counsel and of collection and defense, including an
amount as attorneys’ fees not to exceed such amount as may be permitted by the
Laws of the applicable State including reasonable actual attorneys’ fees for all
appellate proceedings and post-judgment action involved therein, which shall be
due and payable at once together with all required service or use taxes; the
payment of which charges, fees and taxes together with all costs and expenses,
shall be secured hereby, and may be recovered in any suit or action hereupon or
hereunder.

4.14    Intentionally Omitted.

4.15    Intentionally Omitted.

4.16    Creation and Recordation of Additions and Betterments:    Grantor shall
arrange for timely recording or filing, as required, of all documents having to
do with additions to or betterments of any portion of the Mortgaged Property,
and the covenants and agreements set forth in this Deed of Trust shall apply to
all such additions and betterments.

4.17    Consents:    Grantor will obtain and maintain the consent or approval of
any Person whose consent or approval is required to the granting of a Lien on
any interest in the Mortgaged Property to the Beneficiary.

4.18    Intentionally Omitted.

4.19    Intentionally Omitted.

4.20    Proceeds of Sales of Assets:    Subject to Laws, all proceeds of any
sale of all or any part of the Mortgaged Property shall be applied in accordance
with the Credit Agreement.

4.21    Change of Name or Address:    Within ten (10) days following any change
in Grantor’s name or address (as specified in the Loan Documents), Grantor shall
give written notice of such change to Beneficiary, and shall promptly execute
(and acknowledge, as necessary) all documents and agreements reasonably required
by Beneficiary or the Secured



--------------------------------------------------------------------------------

Creditors to confirm or maintain the security interests granted herein or in the
other Loan Documents.

4.22    Environmental Assessment Reports:    The Grantor agrees, upon reasonable
request of the Beneficiary, in the event Beneficiary has reason to believe that
a change in the environmental condition of the Mortgaged Property has occurred,
to provide the Beneficiary (at the Grantor’s expense) with a current
environmental assessment report of the Mortgaged Property within a reasonable
time after such request. Such assessment report shall be in a form satisfactory
to the Beneficiary and from an environmental engineer or consultant reasonably
satisfactory to the Beneficiary.

4.23    Transfer of License:    If Beneficiary acquires title to the Mortgaged
Property, Grantor shall execute, deliver and file or use its best efforts to
cause the tenant under the Lease of the Mortgaged Property to execute, deliver
and file all documents and statements requested by Beneficiary to effect the
transfer of the licenses and other governmental authorizations necessary for the
continued use and operation of the Mortgaged Property, subject to any required
approval of governmental regulatory authorities, and shall provide to
Beneficiary all information and records required in connection therewith.

4.24    Operation of Mortgaged Property:    Grantor will comply with the
requirements set forth in the Credit Agreement as to the operation of the
Mortgaged Property.



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

Grantor hereby covenants and agrees with Beneficiary that, until all of the
Obligations shall have been fully paid, performed, satisfied and discharged, all
of the Commitments shall have been terminated in whole and the Facility
Termination Date has occurred:

5.1      Use Violations:    Grantor will not use, maintain, operate or occupy,
or allow the use, maintenance, operation or occupancy of, any portion of the
Mortgaged Property in any manner which would result in a violation of
Section 4.2 above or make void, voidable or cancelable, or substantially
increase the premium of, any insurance then in force with respect thereto.

5.2      Waste:    Grantor will not commit or permit any waste of the Mortgaged
Property or permit any nuisance to be maintained thereon.

5.3      Transfer of Mortgaged Property; Partial Release:    Except as expressly
permitted in Section 8.05 of the Credit Agreement, Grantor will not, without the
prior written consent of Beneficiary in accordance with the Credit Agreement,
permit any of the Mortgaged Property to be sold, transferred, conveyed,
mortgaged, pledged, encumbered, disposed of, leased or removed at any time (any
or all of the foregoing being referred to herein as a “Transfer”). If such
Transfer is consented to by Beneficiary or is otherwise permitted pursuant to
Section 8.05 of the Credit Agreement, then, upon compliance with the conditions
imposed by Beneficiary and the Credit Agreement and upon at least ten (10) days’
prior notice to Beneficiary, Grantor shall have the right to obtain from the
Trustee and the Beneficiary, as applicable, the release or reconveyance of such
transferred portions of the Mortgaged Property. As a condition of any such
release or reconveyance, (i) Grantor shall pay all trustees’ fees, recording
fees, escrow fees, attorneys’ fees and other costs and expenses incurred by
Beneficiary and/or Trustee in connection with any release or reconveyance given
hereunder; and (ii) Grantor shall deliver to Beneficiary such evidence as
Beneficiary reasonably requests that (A) such release or reconveyance of any
portion of the Mortgaged Property can be done in compliance with all applicable
subdivision and other Laws and regulations, and (B) Beneficiary’s and the
Secured Creditors’ rights and remedies with respect to the remaining Mortgaged
Property under the Loan Documents will not be impaired by such release or
reconveyance.

5.4      Rights of Reverter and Powers of Termination:    With respect to any
fee-owned Parcel of Mortgaged Property subject to a right of reverter or power
of termination, and so long as such right or power is or may be enforceable,
Grantor:

(a)      will not take or omit to take any action or change the use of such
Parcel or otherwise so as to enable the beneficiary of such right or power to
enforce or obtain the benefit of such reversion or termination; and

(b)      will not file for or otherwise initiate any proceedings to abandon such
Parcel.



--------------------------------------------------------------------------------

ARTICLE VI

DEFAULT AND FORECLOSURE

6.1      Remedies:    If an Event of Default shall have occurred, and all or any
portion of the Obligations then remaining unpaid shall have been declared due
and payable in accordance with the Loan Documents, then, without notice or
demand, which are hereby expressly waived to the extent permitted under
applicable Laws, the Trustee or Beneficiary, as applicable, may exercise any or
all of the following rights, remedies and recourses:

(a)      Entry Upon Mortgaged Property:    Except to the extent prohibited by
applicable Laws, enter upon all or any part of the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Trustee or Beneficiary, as applicable, may invoke any and all
legal remedies to dispossess Grantor, including without limitation one or more
actions for forcible entry and detainer, trespass to try title and writ of
restitution. Nothing contained in the foregoing sentence shall, however, be
construed to impose any greater obligation or any prerequisites to acquiring
possession of the Mortgaged Property after an Event of Default than would have
existed in the absence of such sentence.

(b)      Operation of Mortgaged Property:

(i)      To the extent permitted by applicable Laws, by itself or by the
appointment of a receiver in accordance with applicable Laws, hold, lease,
manage, operate or otherwise use or permit the use of all or any portion of the
Mortgaged Property, either by itself or by other persons, firms or entities, in
such manner, for such time and upon such other terms as Trustee or Beneficiary,
as applicable, may deem to be prudent and reasonable under the circumstances
(making such repairs, alterations, additions and improvements thereto and taking
any and all other action with reference thereto, from time to time, as
Beneficiary shall reasonably deem necessary or desirable), and apply all Rents
and other amounts collected by Trustee or Beneficiary in connection therewith in
accordance with the provisions of Section 6.6 below.

(ii)     To the extent permitted by applicable Laws, as attorney-in-fact or
agent of the Grantor, or in its own name as Beneficiary or by the appointment of
a receiver in accordance with applicable Laws and under the powers herein
granted, hold, operate, manage, and control all or any portion of the Mortgaged
Property and conduct the business, if any, thereof, either personally or by its
agents, and to exercise the powers described in Section 8.3 hereof. Such
remedies may be exercised cumulatively and concurrently, and in this respect
Beneficiary shall be entitled to avail itself of the benefits and rights stated
in Section 6.3 below.

(c)      Foreclosure: Institute a proceeding, judicial or otherwise, for the
complete foreclosure of this Deed of Trust to the fullest extent permitted by
applicable Laws; or (ii)



--------------------------------------------------------------------------------

institute a proceeding or proceedings, judicial or otherwise, for the partial
foreclosure of this Deed of Trust, as permitted by applicable Laws for the
portion of the Obligations then due and payable, with this Deed of Trust then
continuing unimpaired and without loss of priority so as to secure the balance
of the Obligations.

(d)      Special State Provisions:

(i)      Alabama.    To the extent the Mortgaged Property is situated in the
State of Alabama, the following provisions shall apply in addition to all other
rights and remedies hereunder: Upon the occurrence of an Event of Default, the
Beneficiary may, at its option, enter upon and take possession of the Mortgaged
Property and after, or without, taking such possession of the same, sell the
Mortgaged Property at public outcry, in front of the front or main courthouse
door of the county wherein the Land is located, to the highest bidder for cash,
either in person or by auctioneer, after first giving notice of the time, place,
and terms of such sale, together with a description of the property to be sold,
by publication once a week for three (3) successive weeks in a newspaper
published in said county, and, upon the payment of the purchase money, the
Beneficiary or any person conducting said sale for it is authorized and
empowered to execute to the purchaser at said sale a deed to the real estate so
purchased in the name and on behalf of Grantor, and the certificate of the
holder of the mortgage indebtedness, appointing said auctioneer to make such
sale, shall be prima facie evidence of his authority in the real estate, or the
equity of redemption from this Deed of Trust may be foreclosed by suit in any
court of competent jurisdiction as now provided by applicable Laws in the case
of past due mortgages. The Beneficiary, or the then holder of the Obligations
hereby secured, may bid at such sale and become the purchaser of the Mortgaged
Property if the highest bidder therefor, all in accordance with
Section 35-10-11, et seq., Code of Alabama 1975. The proceeds of any such sale
shall be applied (A) to the expenses incurred in making the sale and in all
prior efforts to effect collection of the indebtedness(es) secured hereby,
including a reasonable attorney’s fee, or reasonable attorneys’ fees, as
permitted by applicable Laws for such services as may be, or have been,
necessary in any one or more of the foreclosure of this Deed of Trust, of the
collection of said Obligations, and of the pursuit of any efforts theretofore
directed to that end, including, but without limitation to, the defense of any
proceedings instituted by the Grantor, or anyone liable for said
indebtedness(es) or interested in the Mortgaged Property to prevent or delay, by
any means, the exercise of said power of sale on the foreclosure of this Deed of
Trust; (B) to the payment of whatever sum or sums Beneficiary may have paid out
or become liable to pay, in carrying out the provisions of this Deed of Trust,
together with interest thereon; (C) to the payment and satisfaction of the
Obligations and interest thereon specifically referred to hereinabove to the day
of sale and any other indebtedness secured by this Deed of Trust; and (D) the
balance, if any, shall be paid over to Grantor, or Grantor’s successors or
assigns, or persons legally entitled thereto. In any event, the purchaser under
any foreclosure sale, as provided herein, shall be under no obligation to see to
the proper application of the purchase money.



--------------------------------------------------------------------------------

(ii)     Arizona.    To the extent the Mortgaged Property is situated in the
State of Arizona, the following provisions shall apply in addition to all other
rights and remedies hereunder:

 (A)      If an Event of Default shall have occurred, without further notice,
Beneficiary may declare all sums hereby to be immediately due and payable in
full, and may accelerate all such indebtedness, and Beneficiary shall have the
right to cause Trustee to sell the Mortgaged Property or any part thereof as set
forth herein and as provided by Arizona Revised Statutes, Sections 33-807 et
seq. To invoke the power of sale hereunder, Beneficiary or its agent shall
execute a Statement of Breach or Nonperformance and deliver the same to Trustee.
Trustee shall thereafter record and give notice of Trustee’s sale in the manner
required by Arizona Revised Statutes, Section 33-808 and, after the lapse of
such time as may then be required by law, Trustee shall sell the Mortgaged
Property in the manner required by law at public auction at the time and place
fixed by it in such notice to the highest bidder for cash in lawful money of the
United States, payable at the time provided by applicable law or by a credit bid
of Beneficiary. Trustee in its discretion may postpone or continue the sale from
time to time and from place to place by giving notice of postponement or
continuance by public declaration at the time and place last appointed for the
sale. Trustee shall deliver to any purchaser its deed conveying the property so
sold, but without any covenant or warranty, expressed or implied. Any person,
including Grantor, Trustee or Beneficiary, may purchase the Mortgaged Property
at such sale. The purchaser at the Trustee’s sale shall be entitled to immediate
possession of the Mortgaged Property as against Grantor, Trustee or other
persons in possession and shall have a right to the summary proceedings to
obtain possession provided in Arizona Revised Statutes, Section 12-1271,
together with costs and reasonable attorneys’ fees. Each provision of law
relating to deeds of trust is and shall remain applicable to the respective
rights and obligations of Grantor, Beneficiary and Trustee, and no term or
provision hereof shall limit or restrict such rights or obligations. The
omission of any express provision restating the applicable law herein shall not
constitute or render the same inapplicable or waive the same. After deducting
all costs, fees and expenses of Trustee and of this trust, including, without
limitation, the cost of any environmental survey or study and the cost of
evidence of title in connection with any Trustee’s sale and reasonable
attorneys’ fees of Beneficiary and Trustee, Trustee shall apply the proceeds of
sale to payment of all sums then secured hereby and all other sums due under the
terms hereof, with accrued interest; and the remainder, if any, to the person or
persons legally entitled thereto, or as provided in Arizona Revised Statutes,
Section 33-812. To the fullest extent permitted by law, an action may be
maintained by Beneficiary to recover a deficiency judgment for any balance due
hereunder. In any action by Beneficiary to recover a deficiency judgment for any
balance due under the Notes upon the foreclosure of this Deed of



--------------------------------------------------------------------------------

Trust or in any action to recover the Obligations secured hereby, and as a
material inducement to making the loan evidenced by the Notes, Grantor
acknowledges and agrees that the successful bid amount made at any judicial or
non-judicial foreclosure sale, if any, shall be conclusively deemed to
constitute the fair market value of the Mortgaged Property, that such bid amount
shall be binding against Grantor in any proceeding seeking to determine or
contest the fair market value of the Mortgaged Property and that such bid amount
shall be the preferred alternative means of determining and establishing the
fair market value of the Mortgaged Property. Grantor hereby waives and
relinquishes any right to have the fair market value of the Mortgaged Property
determined by a judge or jury in any action seeking a deficiency judgment or any
action on the Obligations secured hereby, including, without limitation, a
hearing to determine fair market value pursuant to Arizona Revised Statutes,
Sections 12-1566, 33-814, 33-725 and 33-727. In lieu of sale pursuant to the
power of sale conferred hereby, this Deed of Trust may be foreclosed in the same
manner provided by law for the foreclosure of mortgages on real property. In any
such judicial foreclosure, Beneficiary shall recover its reasonable attorneys’
fees together with all costs and expenses, including without limitation, all
court costs, experts’ fees, cost of evidence of title and cost of any
environmental survey or study. Beneficiary shall have all rights and remedies
available to it hereunder and at law or in equity, and all remedies shall be
cumulative and may be pursued concurrently or consecutively to the extent
permitted by law.

 (B)      If an Event of Default shall have occurred Beneficiary may at any
time, without notice, either by person, agent or a receiver to be appointed by a
court, and without regard to the adequacy of any security for the Obligations or
the solvency of the Grantor, enter upon, take possession of and manage the
Mortgaged Property or any part thereof, in his own name sue for or otherwise
collect Rents, including that past due and unpaid, and apply the same to costs
and expenses of operation and collection including receiver’s fees and
reasonable attorneys’ fees of Beneficiary and Trustee and upon any Obligation,
in such order as Beneficiary may determine. The entering upon and taking
possession of the Mortgaged Property, the collection of such Rents, and the
application thereof as aforesaid, shall not cure or waive any default or notice
of Trustee’s sale hereunder or invalidate any act done pursuant to such notice.
Beneficiary expressly shall have all rights provided for in Arizona Revised
Statutes, Section 33-702B and Arizona Revised Statutes, Section 33-807 or such
similar provisions as may be enacted hereafter.

 (C)      If an Event of Default shall occurred, Grantor agrees that a receiver
may be appointed upon the application of Beneficiary to take charge of the
Mortgaged Property and to do such things as shall be authorized by the court,
and that all costs and expenses of the receiver or of the receivership, less any
income derived from the Mortgaged Property



--------------------------------------------------------------------------------

collected by such receiver, together with such receiver’s own compensation,
shall be secured by this Deed of Trust. Beneficiary’s right to a receiver shall
be absolute and unconditional once a Default exists, and such receiver may be
obtained in an action to appoint such receiver, in any judicial foreclosure, any
suit for specific performance or in any other lawsuit to enforce this Deed of
Trust in any manner. Notwithstanding the foregoing, Grantor agrees that
Beneficiary shall have the absolute and unconditional right to the appointment
of a receiver in any independent and/or separate action brought by Beneficiary
regardless of whether Beneficiary seeks any relief in such action other than the
appointment of a receiver. In that respect, Grantor waives any express or
implied requirement under common law or Arizona Revised Statutes, Sections
12-1241 or 33-702 that a receiver may be appointed only ancillary to other
judicial or non-judicial relief.

 (D)      At any time or from time to time, without liability therefore and
without notice, upon written request of Beneficiary, without affecting the
personal liability of any person for payment of the Obligations secured hereby,
Trustee may reconvey without warranty any part of the Mortgaged Property,
consent to the making of any map or plat thereof, join in granting any easement
thereon or in any extension agreement or agreement subordinating the lien or
charge hereof. Such actions shall not affect the priority of this Deed of Trust
over any other Encumbrance unless expressly so intended and stated in writing.
Time is of the essence hereof. Acceptance of payment of money after its due date
shall not constitute any waiver under this Deed of Trust, the Notes or
Beneficiary’s right to require prompt payment of all other sums when due. No
extension of time for payment or renewal of Obligations or the release from any
personal liability of any person directly or contingently liable for any
indebtedness secured hereby shall affect the lien or priority of this Deed of
Trust. The taking by Beneficiary of any other collateral for the Obligations
shall in no way affect or impair the lien or priority of the Deed of Trust and
Beneficiary may resort for the payment of the Obligations in such order and
manner as Beneficiary may determine. Any forbearance by Beneficiary in
exercising any remedy or right hereunder shall not be a waiver of or preclude
the subsequent exercise of any such remedy or right. Grantor hereby waives trial
by jury in any litigation arising out of or in any way related to or connected
with the loan secured hereby or this Deed of Trust to the fullest extent
permitted by applicable law.

 (E)      The term “Beneficiary” shall include the Agent, acting on behalf of
the owners and holders of the Notes and other Obligations secured hereby whether
or not named as Beneficiary herein. The term “Grantor” shall mean all persons
named as Grantor herein, whether one or more, and Grantor’s obligations shall be
joint and several. “Trustee” shall include all successor trustees. Any Grantor
that has signed this Deed of Trust as a surety or accommodation party or that
has subjected its property



--------------------------------------------------------------------------------

to this Deed of Trust to secure the debt of another expressly waives the
benefits of Arizona Revised Statutes, Sections 12-1641, 12-1642, 12-1643 and
44-142 and Arizona Rules of Civil Procedure, Rule 17(f) or such similar
provisions as may be enacted or adopted hereafter.

 (F)      Trustee accepts this Deed of Trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law. Trustee
may, but is not obligated to, notify any party hereto of any pending sale under
any other Deed of Trust or of any action or proceeding in which Grantor,
Beneficiary or Trustee shall be a party, unless brought by Trustee. Beneficiary
may appoint a successor or Trustee in the manner prescribed by law. Grantor and
Beneficiary authorize Trustee, in the event any demand or notice is made or
tendered to it concerning this Deed of Trust or the Mortgaged Property, to hold
any money and documents and to withhold action or performance until an action
shall be brought in a court of competent jurisdiction to determine the rights
asserted or the propriety of the demand, notice or action requested and Trustee
shall be without liability or responsibility for awaiting such court action. A
successor Trustee herein shall, without conveyance from the predecessor Trustee,
succeed to all its predecessor’s title, estate, rights, powers and duties.
Trustee may resign at any time by mailing or delivering notice thereof to
Beneficiary and Grantor and, having so resigned, shall be relieved of all
further liability and responsibility to Grantor, Beneficiary or otherwise
hereunder. Trustee shall not be liable for any action taken in its discretion
and in good faith or upon advice of counsel or upon any information supplied or
direction given by Beneficiary.

 (G)      This Deed of Trust, together with the Notes, other Loan Documents, and
any other contract, instrument or agreement executed by Grantor and/or
Beneficiary which now or at any time secures the Obligations, constitutes the
entire understanding of the parties, each of whom has been, or has had the
opportunity to be, represented by counsel of each party’s choosing, and have
been bargained for and are negotiated agreements that set forth the entire
agreement with respect to the terms thereof, and there are no oral or written
statements, representations, agreements or understandings which modify, amend or
vary, or purport to modify, amend or vary any of the terms of such documents.

 (H)      Notwithstanding any provision hereof to the contrary, the parties
intend that this document constitute security for the payment and performance of
the Obligations as provided elsewhere herein, and shall be a “deed of trust” as
defined in Arizona Revised Statutes, Section 33-801. If despite that intention a
court of competent jurisdiction shall determine that this document does not
qualify as a “trust deed” or “deed of trust” within the meaning and purview of
Chapter 6.1, Title 33, Arizona Revised Statutes, then, ab initio, this
instrument shall be deemed a realty mortgage under Arizona Revised Statutes,
Section 33-702, and shall be enforceable



--------------------------------------------------------------------------------

as such, the Grantor shall be deemed a “mortgagor”, the Beneficiary shall be
deemed a “mortgagee”, the Trustee shall have no capacity but shall be
disregarded and all references to the “Trustee” herein shall be deemed to refer
to the “mortgagee” to the extent not consistent with interpreting this
instrument as though it were a realty mortgage. As a realty mortgage, Grantor as
mortgagor shall be deemed to have conveyed the Mortgaged Property ab initio to
the Beneficiary as mortgagee, such conveyance as a security to be void upon
condition that Grantor pay and perform all its Obligations.

(I)      Any person or legal entity appointed as the trustee or the successor
trustee of this Deed of Trust shall satisfy the qualifications set forth in
Arizona Revised Statutes, Section 33-803. Any appointment of a successor trustee
by the Beneficiary shall be in accordance with Arizona Revised Statutes,
Section 33-804.

(iii)    California.    To the extent the Mortgaged Property is situated in the
State of California, the following provisions shall apply in addition to all
other rights and remedies hereunder:

 (A)      Beneficiary may elect to cause the Mortgaged Property or any part
thereof to be sold under the power of sale herein granted in any manner
permitted by applicable law. In connection with any sale or sales hereunder,
Beneficiary may elect to treat any of the Mortgaged Property which consists of a
right in action or which is property that can be severed from the real property
covered hereby or any improvements thereon without causing structural damage
thereto as if the same were personal property, and dispose of the same in
accordance with applicable law, separate and apart from the sale of real
property. Any sale of any personal property hereunder shall be conducted in any
manner permitted by Section 9601 of Division 9 of the California Uniform
Commercial Code (“CUCC”), or any other applicable section of the CUCC. Where the
Mortgaged Property consists of real and personal property or fixtures, whether
or not such personal property is located on or within the real property,
Beneficiary may elect in its discretion to exercise its rights and remedies
against any or all of the real property, personal property, and fixtures in such
order and manner as is now or hereafter permitted by applicable law.

 (B)      Without limiting the generality of the foregoing, Beneficiary may, in
its sole and absolute discretion and without regard to the adequacy of its
security, elect to proceed against any or all of the real property, personal
property and fixtures in any manner permitted under Section 9604(a) of the CUCC;
and if the Beneficiary elects to proceed in the manner permitted under
Section 9604(a)(1)(B) of the CUCC, the power of sale herein granted shall be
exercisable with respect to all or any of the real property, personal property
and fixtures covered hereby, as



--------------------------------------------------------------------------------

designated by Beneficiary, and the Trustee is hereby authorized and empowered to
conduct any such sale of any real property, personal property and fixtures in
accordance with the procedures applicable to real property.

 (C)      Where the Mortgaged Property consists of real property and personal
property, any reinstatement of any Obligations secured hereby, following default
and an election by the Beneficiary to accelerate the maturity of said
Obligation, which is made by Grantor or any other person or entity permitted to
exercise the right of reinstatement under Section 2924c of the California Civil
Code or any successor statute, shall, in accordance with the terms of
Section 9604(a)(3)(C) of the CUCC, not prohibit the Beneficiary from conducting
a sale or other disposition of any personal property or fixtures or from
otherwise proceeding against or continuing to proceed against any personal
property or fixtures in any manner permitted by the CUCC; nor shall any such
reinstatement invalidate, rescind or otherwise affect any sale, disposition or
other proceeding held, conducted or instituted with respect to any personal
property or fixtures prior to such reinstatement or pending at the time of such
reinstatement. Any sums paid to Beneficiary in effecting any reinstatement
pursuant to Section 2924c of the California Civil Code shall be applied to the
Obligations and to the Beneficiary’s and Trustee’s reasonable costs and expenses
in the manner required by Section 2924c.

 (D)      Should Beneficiary elect to sell any portion of the Mortgaged Property
which is real property or which is personal property or fixtures that
Beneficiary has elected under Section 9604(a)(1)(B) of the CUCC to sell together
with real property in accordance with the laws governing a sale of real
property, Beneficiary or Trustee shall give such notice of default and election
to sell as may then be required by law. Thereafter, upon the expiration of such
time and the giving of such notice of sale as may then be required by law, and
without the necessity of any demand on Grantor, Trustee, at the time and place
specified in the notice of sale, shall sell said real property or part thereof
at public auction to the highest bidder for cash in lawful money of the United
States (or cash equivalents acceptable to Trustee to the extent permitted by
applicable law), payable at the time of sale. Trustee may, and upon request of
Beneficiary shall, from time to time, postpone any sale hereunder by public
announcement thereof at the time and place noticed therefor.

 (E)      If the Mortgaged Property consists of several lots, parcels or items
of property, Beneficiary may: (i) designate the order in which such lots,
parcels or items shall be offered for sale or sold, or (ii) elect to sell such
lots, parcels or items through a single sale, or through two or more successive
sales, or in any other manner Beneficiary deems in its best interest. Any
person, including Grantor, Trustee or Beneficiary, may



--------------------------------------------------------------------------------

purchase at any sale hereunder, and Beneficiary shall have the right to purchase
at any sale hereunder by crediting upon the bid price the amount of all or any
part of the Obligations hereby secured. Should Beneficiary desire that more than
one sale or other disposition of the Mortgaged Property be conducted,
Beneficiary may, at its option, cause the same to be conducted simultaneously,
or successively, on the same day, or at such different days or times and in such
order as Beneficiary may deem to be in its best interests, and no such sale
shall terminate or otherwise affect the lien of this Deed of Trust on any part
of the Mortgaged Property not sold until all of the Obligations secured hereby
have been fully paid. In the event Beneficiary elects to dispose of the
Mortgaged Property through more than one sale, Grantor agrees to pay the costs
and expenses of each such sale and of any judicial proceedings wherein the same
may be made, including reasonable compensation to Trustee and Beneficiary, their
agents and counsel, and to pay all expenses, liabilities and advances made or
incurred by Trustee in connection with such sale or sales, together with
interest on all such advances made by Trustee at the Default Rate.

 (F)      Upon any sale hereunder, Trustee shall execute and deliver to the
purchaser or purchasers a deed or deeds conveying the property so sold, but
without any covenant or warranty whatsoever, express or implied, whereupon such
purchaser or purchasers shall be let into immediate possession; and the recitals
in any such deed or deeds of facts, such as default, the giving of notice of
default and notice of sale, and other facts affecting the regularity or validity
of such sale or disposition, shall be conclusive proof of the truth of such
facts and any such deed or deeds shall be conclusive against all persons as to
such facts recited therein.

 (G)      Each Lease of a real property interest in the Land or the
Improvements, or any part thereof, entered into after the date hereof
(collectively the “Real Property Leases”), shall make provision for the
attornment of the lessee thereunder to any person succeeding to the interest of
Grantor as the result of any foreclosure or conveyance in lieu of foreclosure
hereunder, said provision to be in form and substance approved by Beneficiary.
Without limiting the foregoing entered into by Beneficiary and subject to any
non-disturbance agreement entered into by Beneficiary, at any time prior to the
consummation of any foreclosure sale under this Deed of Trust or within thirty
(30) days following any foreclosure sale, Beneficiary (if prior to or at the
consummation of the foreclosure sale) or the purchaser at the foreclosure sale
(if after the foreclosure sale) may elect, by written notice to any one or more
lessees of the Mortgaged Property or by announcement at the foreclosure sale, to
declare that the Real Property Lease of such lessee(s) shall be prior and
superior to the lien of this Deed of Trust and to recognize the right of any
such lessee(s) to continue to occupy their leased premises following foreclosure
of this Deed of Trust strictly in accordance with the terms of the applicable
lease(s) (excluding the effect of any amendment or modification to any such Real
Property Lease which has not been



--------------------------------------------------------------------------------

approved by Beneficiary in writing), but only upon and subject to the condition
that such lessee(s) shall not be in default under the applicable Real Property
Lease(s) and shall attorn to Beneficiary or such purchaser, as applicable, in
which event such Real Property Lease(s) shall survive such foreclosure sale and
shall be and remain in full force and effect; provided that nothing herein shall
be construed to require Beneficiary or such purchaser to elect to recognize any
Real Property Lease or lessee, nor shall Beneficiary or such purchaser, by
reason of making any election to recognize any Real Property Lease or lessee,
assume any liability or responsibility to the lessee to cure any default of the
prior landlord thereunder or to perform any obligation of the prior landlord
under the applicable Real Property Lease which accrued or was otherwise required
to be performed prior to the acquisition of fee title to the Mortgaged Property
by Beneficiary or such purchaser upon foreclosure of this Deed of Trust. In the
absence of either an election by Beneficiary to declare a Real Property Lease to
be prior and superior to this Deed of Trust, or the execution by Beneficiary of
a subordination and nondisturbance agreement with respect to a Real Property
Lease, such Real Property Lease shall, if entered into or materially amended
after the recordation of this Deed of Trust, be junior and subordinate to the
lien of this Deed of Trust and shall terminate effective as of the date of any
foreclosure sale hereunder.

(iv)      Georgia.    To the extent that the Mortgaged Property is situated in
the State of Georgia, the following provisions shall apply in addition to all
other rights and remedies hereunder: Such foreclosure proceedings shall include,
without limitation, non-judicial foreclosure pursuant to a private power of sale
in accordance with Official Code of Georgia § 44-14-160 et seq., as amended,
modified and/or superseded from time to time, in accordance with the following:
upon the occurrence of an Event of Default, the Beneficiary shall have the right
to sell the Mortgaged Property situated in the State of Georgia or any part of
the Mortgaged Property situated in the State of Georgia at public sale or sales
before the door of the courthouse of the county in which such Mortgaged Property
or any part of such Mortgaged Property is situated, to the highest bidder for
cash, in order to pay the Obligations secured hereby and accrued interest
thereon and insurance premiums, liens, assessments, taxes and charges, including
utility charges, if any, with accrued interest thereon, and all expenses of the
sale and of all proceedings in connection therewith, including reasonable
attorneys’ fees, if incurred, after advertising the time, place and terms of
sale once a week for four (4) weeks immediately preceding such sale (but without
regard to the number of days) in a newspaper in which Sheriff’s sales are
advertised in said county. At any such public sale, the Beneficiary may execute
and deliver to the purchaser a conveyance of the Mortgaged Property or any part
of such Mortgaged Property in fee simple, with full warranties of title (or
without warranties if the Beneficiary shall so elect) and to this end, Grantor
hereby constitutes and appoints the Beneficiary the agent and attorney-in-fact
of Grantor to make such sale and conveyance, and thereby to divest Grantor of
all right, title, interest, equity and



--------------------------------------------------------------------------------

equity of redemption that Grantor may have in and to such Mortgaged Property and
to vest the same in the purchaser or purchasers at such sale or sales, and all
the acts and doings of said agent and attorney-in-fact are hereby ratified and
confirmed and any recitals in said conveyance or conveyances as to facts
essential to a valid sale shall be binding upon Grantor. The aforesaid power of
sale and agency hereby granted are coupled with an interest and are irrevocable,
are granted as cumulative of the other remedies provided hereby or by law for
collection of the Obligations secured hereby and shall not be exhausted by one
experience thereof but may be exercised until full payment of all Obligations
secured hereby. In the event of any such foreclosure sale by Beneficiary,
Grantor shall be deemed a tenant holding over and shall forthwith deliver
possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of Laws applicable to tenants holding over.
In addition to and cumulative of the remedies provided in this subsection
(d)(iv), the Beneficiary may foreclose or cause to be foreclosed the lien,
security title and security interest of this instrument, in whole or in part,
through judicial foreclosure or in any other manner as may at any time be
authorized under the Laws of the State of Georgia. Beneficiary may adjourn from
time to time any sale by it to be made under or by virtue of this Deed of Trust
by announcement at the time and place appointed for such sale or for such
adjourned sale or sales; and, except as otherwise provided by any provision of
applicable Laws, Beneficiary, without further notice or publication, may make
such sale at the time and place to which the same shall be so adjourned. Upon
the completion of any sale or sales made by Beneficiary under or by virtue of
this subsection (d)(iv), Beneficiary, or an officer of any court empowered to do
so, shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold. Beneficiary is hereby irrevocably appointed the true and lawful
attorney of Grantor, in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the Mortgaged Property and rights so
sold and for that purpose Beneficiary may execute all necessary instruments of
conveyance, assignment and transfer, and may substitute one or more persons with
like power, Grantor hereby ratifying and confirming all that its said attorney
or such substitute or substitutes shall lawfully do by virtue hereof. Any such
sale or sales made under or by virtue of this subsection (d)(iv), whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Grantor in and to the properties and rights so
sold, and shall be a perpetual bar both at law and in equity against Grantor and
against any and all persons claiming or who may claim the same, or any part
thereof from, through or under Grantor. Upon any sale made under or by virtue of
this subsection (d)(iv) (whether made under the power of sale herein granted or
under or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale) Beneficiary may bid for and acquire the Mortgaged Property
or any part thereof and in lieu of paying cash therefor may make settlement for
the purchase



--------------------------------------------------------------------------------

price by crediting upon the Obligations the net sales price after deducting
therefrom the expenses of the sale and the costs of the action and any other
sums which Beneficiary is authorized to deduct under this Deed of Trust. No
recovery of any judgment by Beneficiary and no levy of an execution under any
judgment upon the Mortgaged Property or upon any other property of Grantor shall
affect in any manner or to any extent, the lien and title of this Deed of Trust
upon the Mortgaged Property or any part thereof, or any liens, titles, rights,
powers and remedies of Beneficiary hereunder, but such liens, titles, rights,
powers and remedies of Beneficiary shall continue unimpaired as before. Grantor
agrees to the fullest extent permitted by applicable Laws, that upon the
occurrence of an Event of Default, neither Grantor nor anyone claiming through
or under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
Laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed of Trust, or the absolute sale of the Mortgaged
Property, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereat, and Grantor, for itself and all who
may at any time claim through or under it, hereby waives to the full extent that
it may lawfully so do, the benefit of all such Laws, and any and all right to
have the assets comprised in the security intended to be created hereby
marshalled upon any foreclosure of the lien or title hereof. Beneficiary, at its
option, is authorized to foreclose this Deed of Trust subject to the rights of
any tenants of the Mortgaged Property, and the failure to make any such tenants
parties to any such foreclosure proceedings and to foreclose their rights will
not be, nor be asserted to be by Grantor, a defense to any proceedings
instituted by Beneficiary to collect the sums secured hereby.

(v)      Illinois.    To the extent the Mortgaged Property is situated in the
State of Illinois, the following provisions shall apply. In addition to all
other rights and remedies hereunder:

 (A)      The Beneficiary shall have the benefit of all of the provisions of the
Illinois Mortgage Foreclosure Law, 735 ILCS 5/15-1101 et seq. (1994) (the
“Act”), including all amendments thereto which may become effective from time to
time after the date hereof. In the event any provision of the Act which is
specifically referred to herein may be repealed, Beneficiary shall have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference.

 (B)      Wherever provision is made in the Deed of Trust for insurance policies
to bear mortgage clauses or other loss payable clauses or endorsements in favor
of the Beneficiary, or to confer authority upon the Beneficiary to settle or
participate in the settlement of losses under policies of insurance or to hold
and disburse or otherwise control use of insurance proceeds, from and after the
entry of judgment of foreclosure, all such rights and powers of the Beneficiary
shall continue in the Beneficiary as judgment creditor or mortgagee until
confirmation of sale.



--------------------------------------------------------------------------------

  (C)      (a) All advances, disbursements and expenditures made or incurred by
the Beneficiary before and during a foreclosure, and before and after judgment
of foreclosure, and at any time prior to sale, and, where applicable, after
sale, and during the pendency of any related proceedings, for the following
purposes, in addition to those otherwise authorized by this Deed of Trust or by
the Act (collectively, the “Protective Advances”), shall have the benefit of all
applicable provisions of the Act, including those provisions of the Act
hereinbelow referred to:

all advances by the Beneficiary in accordance with the terms of the Deed of
Trust to: (1) preserve, maintain, repair, restore or rebuild the improvements
upon the Mortgaged Property; (2) preserve the lien of the Deed of Trust or the
priority thereof; or (3) enforce the Deed of Trust, as referred to in
Subsection (b)(5) of Section 15-1302 of the Act.

(vi)     Minnesota.    To the extent the Mortgaged Property is situated in the
State of Minnesota, the following provisions shall apply in addition to all
other rights and remedies hereunder:

  (A)      Upon the occurrence of an Event of Default, the Beneficiary may (and
is hereby authorized and empowered to) foreclose this Deed of Trust by action or
advertisement, pursuant to the statutes of the State of Minnesota in such case
made and provided, power being expressly granted to sell the Mortgaged Property
at public auction and convey the same to the purchaser in fee simple and, out of
the proceeds arising from such sale, to pay all Obligations with interest, and
all legal costs and charges of such foreclosure and the maximum attorneys’ fees
permitted by law, which costs, charges and fees the Grantor agrees to pay.

  (B)      Upon the occurrence of any Event of Default, the Beneficiary may, in
addition to all other rights in the Deed of Trust, at its option, at any time:

  (1)      in the name, place and stead of the Grantor and without becoming a
mortgagee in possession (a) enter upon, manage and operate the Mortgaged
Property or retain the services of one or more independent contractors to manage
and operate all or any part of the Mortgaged Property; (b) make, enforce, modify
and accept surrender of the Leases; (c) obtain or evict tenants, collect, sue
for, fix or modify the Rents and enforce all rights of the Grantor under the
Leases; and (d) perform any and all other acts that may be necessary or proper
to protect the security of this Deed of Trust;

  (2)      without regard to waste, adequacy of the security or solvency of the
Grantor, apply for, and the Grantor hereby



--------------------------------------------------------------------------------

consents to, the appointment of a receiver of the Mortgaged Property, whether or
not foreclosure proceedings have been commenced, and whether or not a
foreclosure sale has occurred. The receiver shall have authority to make Leases
for terms which extend beyond the receivership; and

   (3)      with or without exercising the rights set forth above, give or
require the Grantor to give notice to any or all tenants under the Leases
authorizing and directing them to pay all Rents under the Leases directly to the
Beneficiary.

  (C)      The exercise of any of the foregoing rights or remedies and the
application of the Rents pursuant to this Section, shall not cure or waive any
Event of Default (or notice of default) or invalidate any act done pursuant to
such notice.

  (D)      Future Advances.

   (1)      To the extent that this Deed of Trust secures future advances other
than the advances evidenced by the Notes, the amount of such advances is not
currently known. The acceptance of this Deed of Trust by the Beneficiary,
however, constitutes an acknowledgment that the Beneficiary is aware of the
provisions of Minnesota Statutes § 287.05, Subd. 5, and intends to comply with
the requirements contained therein.

   (2)      The maximum principal amount of indebtedness secured by this Deed of
Trust at any one time shall be $5,000,000.00 plus amounts exempt from or not
subject to mortgage registry tax (“MRT”) and amounts on which MRT has been paid.

   (3)      The representations contained in this Section are made solely for
the benefit of county recording authorities in determining MRT payable as a
prerequisite to the recording of this Deed of Trust. The Grantor acknowledges
that such representations do not constitute or imply an agreement by the
Beneficiary to make any future advances to Grantor.

  (E)      Anything in the Deed of Trust to the contrary notwithstanding, all
Rents collected by the Beneficiary or the receiver each month shall be applied
as follows:

   (1)      to payment of all reasonable fees of the receiver approved by the
court;



--------------------------------------------------------------------------------

  (2)      to payment of all tenant security deposits then owing to tenants
under any of the Leases pursuant to the provisions of Minn. Stat. §504B.178;

  (3)      to payment of all prior or current real estate taxes and special
assessments with respect to the Mortgaged Property, or if this Deed of Trust or
any other instrument relating to the Obligations requires periodic escrow
payments for such taxes and assessments, to the escrow payments then due;

  (4)      to payment of all premiums then due for the insurance required with
respect to the Mortgaged Property, or if this Deed of Trust or any other
instrument relating to the Obligations requires periodic escrow payments for
such premiums, to the escrow payments then due;

  (5)      to payment of expenses incurred for normal maintenance of the
Mortgaged Property;

  (6)      if received prior to any foreclosure sale of the Mortgaged Property
pursuant to this Deed of Trust, to the Beneficiary for payment of the
Obligations, but no such payment made after acceleration of the indebtedness
secured hereby shall affect such acceleration;

  (7)      if received during or with respect to the period of redemption after
a foreclosure sale of the Mortgaged Property pursuant to this Deed of Trust:

  (a)      if the purchaser at the foreclosure sale is not the Beneficiary,
first to the Beneficiary to the extent of any deficiency of the sale proceeds to
repay the indebtedness secured hereby, second to the purchaser as a credit to
the redemption price, but if the Mortgaged Property is not redeemed, then to the
purchaser of the Mortgaged Property;

  (b)      if the purchaser at the foreclosure sale is the Beneficiary, to the
Beneficiary to the extent of any deficiency of the sale proceeds to repay the
indebtedness secured hereby and the balance to be retained by the Beneficiary as
a credit to the redemption price, but if the Mortgaged Property is not redeemed,
then to the Beneficiary, whether or not any such deficiency exists.

  (F)      The rights and powers of the Beneficiary and receivers under this
Deed of Trust and the application of rents under this Section shall continue
until expiration of the redemption period from any



--------------------------------------------------------------------------------

foreclosure sale, whether or not any deficiency remains after a foreclosure
sale.

  (G)      Grantor represents and warrants that as of the date of this Deed of
Trust, the Mortgaged Property is not in agricultural use as defined in Minn.
Stat. § 40A.02, Subd. 3 and is not used for agricultural purposes.

(vii)    North Carolina.    To the extent the Mortgaged Property is situated in
the State of North Carolina, the following provisions shall apply in addition to
all other rights and remedies hereunder:

  (A)      Power of Sale.    The Trustee is hereby granted a POWER OF SALE and
may sell the Mortgaged Property (together with the Leases, Rents and Personalty
related thereto), or such part or parts thereof or interests therein as the
Trustee or Beneficiary, as the case may be, may select after first having given
such notice of hearing as to commencement of foreclosure proceedings and
obtained such findings or leave of court as then may be required by applicable
Laws and then having given such notice and advertised the time and place of such
sale in such manner as then may be provided by applicable Laws, and upon such
sale and any resale and upon compliance with the Laws then relating to
foreclosure proceedings, to convey title to the purchaser.

  (B)      Proceeds of Sale.    Following a foreclosure sale, the Trustee shall
deliver to the purchaser the Trustee’s deed (and bill of sale as to any
personalty) conveying that portion of the Mortgaged Property so sold without any
covenant or warranty, expressed or implied. The recitals in the Trustee’s deed
shall be prima facie evidence of the statements made therein. The Trustee shall
apply the proceeds of such sale in the following order: (a) to all costs and
expenses of the sale, including but not limited to, reasonable Trustee’s fees of
not more than one percent (1%) of the gross sales price and costs of title
evidence; (b) to all sums secured by this Deed of Trust; and (c) the excess, if
any, to the Person or Persons legally entitled thereto.

  (C)      Trustee’s Fees.    If a foreclosure proceeding is commenced by the
Trustee but terminated prior to its completion, the Trustee’s fees will be
reasonable based on standard hourly rates actually incurred.

(viii)    Pennsylvania.    To the extent the Mortgaged Property is situated in
the Commonwealth of Pennsylvania, the following provisions shall apply. In
addition to all other rights and remedies hereunder:

  (A)      Beneficiary may (1) institute and maintain an action of mortgage
foreclosure against any or all of the Mortgaged Property, (2) institute and
maintain an action on the Loan Documents, (3) sell any of the Mortgaged
Property, or (4) take such other action at law or in equity for



--------------------------------------------------------------------------------

the enforcement of any Loan Document as the law may allow. Beneficiary may
proceed in any such action to final judgment and execution thereon for (1) all
sums due herein or under any Loan Document, together with interest on such sums
as provided herein, all costs of suit and reasonable attorneys’ fees, or, at
Beneficiary’s option (2) all amounts due under the Loan Documents without
acceleration, together with interest as provided herein, all costs of suit and
reasonable attorneys’ fees. Interest at the Default Rate shall be due on any
judgment obtained by Beneficiary from the date of judgment until actual payment
is made of the full amount of the judgment by the Sheriff or otherwise.

  (B)      Beneficiary may, without releasing Grantor from any obligation under
any Loan Document or under any Lease or waiving any Event of Default:
(i) collect (or, continue to collect) any or all of the Rents, including any
Rents past due and unpaid, (ii) perform any obligation or exercise any right or
remedy of Grantor under any Lease, or (iii) enforce any obligation of any tenant
of any of the Mortgaged Property. Beneficiary shall not be obligated to do any
of the foregoing, even if Beneficiary may have performed any obligation or
exercised any remedy of landlord or have enforced any obligation of a tenant.
Beneficiary may exercise any right under this paragraph whether or not
Beneficiary shall have entered into possession of any of the Mortgaged Property;
and nothing herein contained shall be construed as constituting Beneficiary a
“mortgagee in possession,” unless Beneficiary shall have entered into and shall
remain in actual possession of the Mortgaged Property. Grantor hereby authorizes
and instructs each and every present and future tenant of any of the Mortgaged
Property to perform all obligations (in addition to the payment of Rents) of
that tenant for the direct benefit of Beneficiary, as if Beneficiary were the
landlord under the Lease with that tenant, immediately upon receipt of a demand
by Beneficiary to perform such obligations. No tenant shall have any
responsibility to ascertain whether such demand is permitted hereunder or
whether an Event of Default shall have occurred; Grantor hereby waives any
right, claim or demand it may now or hereafter have against any such tenant by
reason of such performance of obligations for the benefit of Beneficiary; and
any such performance for the benefit of Beneficiary shall discharge the
obligations of the tenant to make such performance for the benefit of Grantor.
Grantor shall indemnify Beneficiary and hold Beneficiary harmless from any and
all liability under any Lease and from any and all claims and demands which may
be asserted against Beneficiary by reason of any alleged obligations to perform
any provision of any Lease.

  (C)      Beneficiary may, without releasing Grantor from any obligation under
any Loan Document or under any Lease or waiving any Event of Default, enter upon
and take possession of any of the Mortgaged Property, with or without legal
action and by force if necessary, or have a



--------------------------------------------------------------------------------

receiver appointed without proof of depreciation or inadequacy of the value of
the Mortgaged Property or other security, proof of the insolvency of Grantor or
proof of fraud or waste. Beneficiary or said receiver may manage and operate any
of the Mortgaged Property; make, cancel, enforce or modify Leases or any other
contract relating to the operation or management of any of the Mortgaged
Property; obtain and evict tenants; establish or change the amount of any Rents;
make additions, repairs, improvements and/or alterations to any of the Mortgaged
Property; and perform any other acts which Beneficiary deems proper to protect
the security of this Deed of Trust. Any Lease or other contract made by
Beneficiary shall survive the cure of any Event of Default or payment of the
Obligations, except to the extent that such Lease or contract provides
otherwise. Beneficiary may apply the Rents received by Beneficiary to the
payment of any or all of the following, in such order and amounts as
Beneficiary, in its sole discretion, may elect: all costs and expenses, whenever
and by whomever incurred, of operation, alteration and management of the
Mortgaged Property and of collection of the Rents (including attorneys’ fees,
administration expenses, management fees and brokers’ commissions), liens on any
of the Mortgaged Property, Impositions, claims, insurance premiums, other
carrying charges, invoices of persons who have supplied goods or services to or
for the benefit of any of the Mortgaged Property, costs and expenses of
maintenance, repair, restoration, alteration or improvement of any of the
Mortgaged Property, or the Obligations. Beneficiary may, in its sole discretion,
determine the method by which, and extent to which, the Rents will be collected
and obligations of tenants and other contract parties enforced; and Beneficiary
may waive or fail to enforce any right or remedy of the landlord under a Lease
or of Grantor or Beneficiary under any other contract. Beneficiary shall not be
accountable for any Rents or other sums it does not actually receive. Grantor
hereby appoints Beneficiary as its attorney-in-fact to perform all acts which
Grantor is required or permitted to perform under any and all Leases.

  (D)      Beneficiary may disaffirm and cancel any Lease which is subordinate
to this Mortgage at any time before the expiration of sixty days after
Beneficiary acquires the legal title to the Mortgaged Property by any transfer
pursuant to the exercise of a remedy hereunder or otherwise, even though
Beneficiary shall have enforced such Lease, collected Rents thereunder or taken
any action that might be deemed by law to constitute an affirmance of the Lease.
Such disaffirmance shall be made by notice addressed to the tenant at the
Mortgaged Property or, at Beneficiary’s option, such other address of the tenant
as may be provided in that tenant’s Lease.

  (E)      Beneficiary may take possession of any of the Mortgaged Property and
may sell such property pursuant to the provisions of the applicable Uniform
Commercial Code and exercise such other rights and



--------------------------------------------------------------------------------

remedies with respect to such property as may be provided to a secured party by
said Code. Grantor shall, if Beneficiary so requests, assemble any such property
and make it available to Beneficiary at a place or places designated by
Beneficiary.

(ix)      Tennessee.    To the extent the Mortgaged Property is situated in the
State of Tennessee, the following provisions shall apply in addition to all
other rights and remedies hereunder: Upon the occurrence of an Event of Default
and at the request of Beneficiary, Trustee, or his successor or substitute,
after publishing notice of the time and place of sale at least three
(3) different times in some newspaper published in a county in which the
Mortgaged Property is located, the first of which publications shall be at least
twenty (20) days prior to said sale, shall proceed to sell the Mortgaged
Property, at public auction for cash. Any sale made by Trustee hereunder may be
as an entirety or in such parcels as Beneficiary may request. To the extent
permitted by applicable Laws, any sale may be adjourned by announcement at the
time and place appointed for such sale without further notice except as may be
required by applicable Laws. The sale by Trustee of less than the whole of the
Mortgaged Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Mortgaged Property shall be sold; and, if the
proceeds of such sale of less than the whole of the Mortgaged Property shall be
less than the aggregate of the indebtedness secured hereby and the expense of
executing this trust as provided herein, this Deed of Trust and the lien hereof
shall remain in full force and effect as to the unsold portion of the Mortgaged
Property just as though no sale had been made; provided, however, that Grantor
shall never have any right to require the sale of less than the whole of the
Mortgaged Property but Beneficiary shall have the right, at its sole election,
to request Trustee to sell less than the whole of the Mortgaged Property.
Trustee may, after any request or direction by Beneficiary, sell not only the
real property but also the Personalty and other interests which are a part of
the Mortgaged Property, or any part thereof, as a unit and as a part of a single
sale, or may sell any part of the Mortgaged Property separately from the
remainder of the Mortgaged Property. It shall not be necessary for Trustee to
have taken possession of any part of the Mortgaged Property or to have present
or to exhibit at any sale any of the Personalty. If the Mortgaged Property is
located in two or more counties, it may all be sold in one of the counties if
Trustee so elects. Otherwise, the sale shall occur in the county in which the
Mortgaged Property is located unless Trustee, in his reasonable discretion,
elects to conduct the sale elsewhere. The sale shall be held at such location in
the county as the foreclosure notice may specify. The power of sale granted
herein shall not be exhausted by any sale held hereunder by Trustee or his
substitute or successor, and such power of sale may be exercised from time to
time and as many times as Beneficiary may deem necessary until all of the
Mortgaged Property has been duly sold and all of the Obligations have been fully
paid, performed and satisfied. In the event any sale hereunder is not completed
or is defective in the opinion of Beneficiary, such sale shall not exhaust the
power of sale hereunder and Beneficiary shall have the right to cause a
subsequent sale or sales to be made



--------------------------------------------------------------------------------

hereunder. Any and all statements of fact or other recitals made in any deed or
deeds or other conveyances given by Trustee or any successor or substitute
appointed hereunder as to nonpayment of the Obligations or as to the occurrence
of any Default, or as to Beneficiary’s having declared all of said Obligations
to be due and payable, or as to the request to sell, or as to notice of time,
place and terms of sale and the properties to be sold having been duly given, or
as to the refusal, failure or inability to act as Trustee or any substitute or
successor trustee, or as to the appointment of any substitute or successor
trustee, or as to any other act or thing having been duly done by Beneficiary or
by such Trustee, substitute or successor, shall be taken as prima facie evidence
of the truth of the facts so stated and recited. Trustee is hereby released from
all obligations imposed by statute which can be waived, including any
requirement of qualification or bond. It is agreed that Beneficiary, in the
event of any sale of the Mortgaged Property, may bid and buy as any third person
might, but Beneficiary shall not be required to present cash at the sale except
to the extent, if any, by which Beneficiary’s bid exceeds the amount of the
Obligations, including all expenses of collection and sale provided for herein.
Trustee may delegate, in his sole discretion, any authority possessed under this
Deed of Trust, including the authority to conduct a foreclosure sale. Without
limiting the foregoing, Trustee may retain a professional auctioneer to preside
over the bidding, and the customary charge for the auctioneer’s services shall
be paid from sale proceeds as an expense of sale. If prior to or at any
foreclosure sale a third party represents to the Trustee in writing that such
party holds the next junior lien to this Deed of Trust (whether by judgment
lien, junior deed of trust, or otherwise), the Trustee may disburse surplus
proceeds to such third party in an amount not to exceed the amount of lien
alleged by the third party in its written statement to the Trustee. A
foreclosure sale may be adjourned by Trustee and may be reset at a later time
and/or date by announcement at the time and place of the originally advertised
sale and without any further publication. The foreclosure sale of the Mortgaged
Property shall be conducted for cash to be tendered upon the conclusion of the
bidding; provided, however, (i) Trustee may accept a check issued or certified
by a local bank as consideration for the sale and (ii) if, in his sole
discretion, Trustee announces before or after bidding that, upon the failure of
the high bidder to complete the sale for cash within one (1) hour, the Mortgaged
Property may be sold to the second highest bidder, and if the high bidder should
subsequently fail to complete the purchase within that time, then Trustee may,
at his option, close the sale of the Mortgaged Property to the second highest
bidder. Beneficiary or Trustee may, after default, advise third parties of the
amount (or estimated amount) of principal, interest and expenses that will be
outstanding as of the date of any foreclosure sale and may share any other
available information regarding the Mortgaged Property. Following the occurrence
of an Event of Default hereunder, any “release” provision included herein or in
any other document whereby Beneficiary agreed to release all or part of the
Mortgaged Property upon the payment of less than all of the Obligations shall
become void and Beneficiary shall no longer be obligated to release any of the
Mortgaged Property until all of the Obligations have been paid, performed and
satisfied in full. Grantor agrees



--------------------------------------------------------------------------------

that Grantor will not bid at any sale hereunder and will not allow others to bid
on Grantor’s behalf unless, at the time of sale, Grantor has cash sufficient to
pay at the sale the amount of his bid.

(x)      Texas.    To the extent the Mortgaged Property is situated in the State
of Texas, the following provisions shall apply in addition to all other rights
and remedies hereunder: Such foreclosure proceedings shall include without
limitation non-judicial foreclosure pursuant to a power of private sale in
accordance with Section 51.002 of the Texas Property Code, as amended,
supplemented and/or superseded from time to time, in accordance with the
following: upon the occurrence of an Event of Default, it shall thereupon, or at
any time thereafter, be the duty of the Trustee, at the request of Beneficiary
(which request is hereby conclusively presumed), to enforce this Deed of Trust
by selling, in one or more sales as Trustee may elect, the Mortgaged Property
situated in the State of Texas and then subject to the lien hereof; and after
advertising the time, place and terms of the sale of the Mortgaged Property then
subject to the lien hereof, and mailing and filing notices as required by
Section 51.002 of the Texas Property Code, as then amended, supplemented and/or
superseded, and otherwise complying with said statute, the Trustee shall sell
the Mortgaged Property then subject to the lien hereof, at public auction in
accordance with such notices on the first Tuesday in any month between the hours
of 10:00 a.m. and 4:00 p.m. to the highest bidder for cash in lawful money of
the United States, selling all of the Mortgaged Property as an entirety or in
such parcels as the Trustee may elect, and make due conveyance to the purchaser
or purchasers, with general warranty binding Grantor, its successors and
assigns. The Beneficiary may, at its option, accomplish all or any of the
aforesaid in such manner as permitted or required by Section 51.002, Property
Code of the State of Texas relating to the sale of real estate or by Chapter 9
of the Texas Business and Commerce Code relating to the sale of collateral after
default by a debtor (as said section and chapter now exist or may be hereinafter
amended or succeeded), or by any other present or subsequent articles or
enactments relating to same. In the event of a foreclosure of the Mortgaged
Property, the Grantor expressly acknowledges and agrees that the fair market
value of the Mortgaged Property shall be deemed to be the value determined by an
appraisal obtained by the Beneficiary prior to or on such foreclosure date. The
Grantor expressly waives any right or remedy set forth in Section 51.003,
Property Code of the State of Texas with respect to such fair market value. The
recitals in the conveyance to the purchaser or purchasers of the Mortgaged
Property shall be full and conclusive evidence of the truth of the matter
therein stated, and all prerequisites to such sale shall be presumed to have
been performed and such sale and conveyance shall be conclusive against Grantor,
its successors and assigns. Said sale shall forever be a bar against the
Grantor, its successors and assigns, and all other persons claiming under the
Grantor. This Deed of Trust shall be effective as a mortgage as well as a deed
of trust and upon the occurrence of an Event of Default may be foreclosed as to
any of the Mortgaged Property in any manner permitted by applicable Laws. To the
extent, if any, required to cause this Instrument to be so effective as a
mortgage, as well as a deed of trust, Grantor



--------------------------------------------------------------------------------

hereby mortgages the Mortgaged Property to Trustee and Beneficiary. In addition
to and cumulative of the remedies provided in this subsection (d)(x), the
Beneficiary may foreclose or cause to be foreclosed the lien and security
interest of this Deed of Trust, in whole or in part, through judicial
foreclosure or in any other manner as may at any time be authorized under the
Laws of the State of Texas. Beneficiary shall have the right to bid for the
Mortgaged Property situated in Texas and to become the purchaser at any sale
made pursuant to this subsection (d)(x), if it is the highest bidder therefor,
and in lieu of paying cash therefor may make settlement for the purchase price
by crediting against the Obligations the amount of the bid made, after deducting
therefrom the expenses of the sale, the cost of any enforcement proceeding
hereunder and any other sums which Trustee or Beneficiary is authorized to
deduct under the terms hereof, to the extent necessary to satisfy such bid. If
foreclosure is commenced by the Trustee, the Beneficiary may at any time before
the sale direct the Trustee to abandon the sale, and may at any time or times
thereafter direct the Trustee to again commence foreclosure; or, irrespective of
whether foreclosure is commenced by the Trustee, the Beneficiary may at any time
after an Event of Default institute suit for foreclosure of the lien of this
Deed of Trust. If Beneficiary should institute suit for foreclosure of the lien
of this Deed of Trust, Beneficiary may at any time before the entry of final
judgment dismiss the same, and require the Trustee to sell all or any part of
the Mortgaged Property situated in Texas in accordance with the provisions of
this Deed of Trust. No single sale or series of sales by the Trustee or by any
substitute or successor Trustee under this Deed of Trust and no judicial
foreclosure shall extinguish the lien or exhaust the power of sale under this
Deed of Trust except with respect to the items of property sold, but such lien
and power shall exist for so long as, and may be exercised in any manner
provided by law or as provided in this Deed of Trust as often as the
circumstances require to give Beneficiary full relief hereunder. Grantor agrees
for itself and its trustees, receivers, successors and assigns that if any of
them shall hold possession of the Mortgaged Property or any part thereof
subsequent to foreclosure of the lien hereof, Grantor, or the parties so holding
possession, shall become and be considered as tenants at will of the purchaser
or purchasers at such foreclosure sale or sales; and any such tenant failing or
refusing to surrender possession upon demand shall be guilty of forcible
detainer and shall be liable to such purchaser or purchasers for rental on said
premises, and shall be subject to eviction and removal, forcible or otherwise,
with or without process of law, all damages which may be sustained by any such
tenant as a result thereof being hereby expressly waived.

No remedy herein conferred upon or reserved to the Beneficiary is intended to be
exclusive of any other remedy, but every remedy herein provided shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity, or by statute; and every power and
remedy given by this Deed of Trust to the Beneficiary may be exercised from time
to time and as often as may be deemed expedient. No delay or omission by the
Beneficiary to exercise any right or power arising from any default shall impair
any such right or power or shall be construed to be a waiver of any default or
an acquiescence therein. In case the Beneficiary shall have



--------------------------------------------------------------------------------

proceeded to enforce any right under this Deed of Trust by foreclosure, entry or
otherwise, and such proceeding shall have been discontinued or abandoned because
of waiver or for any other reason, or shall have been determined adversely,
then, and in such and every case, the Grantor and the Beneficiary shall
severally and respectively be restored to their former positions and rights
hereunder in respect of the Mortgaged Property, and all rights, remedies and
powers of the Beneficiary shall continue as though no such proceedings had been
taken.

(e)      Sale:    To the extent permitted by applicable Laws, sell or offer for
sale the Mortgaged Property, in such portions, order and parcels as Trustee or
Beneficiary, as the case may be, may determine, with or without having first
taken possession of same, to the highest bidder for cash in lawful money of the
United States at public auction in accordance with applicable Laws, or the UCC,
and in the event of a sale, by foreclosure or otherwise, of less than all of the
Mortgaged Property, this Deed of Trust shall continue as a lien and security
interest on the remaining portion of the Mortgaged Property. Trustee or
Beneficiary, as the case may be, may postpone any sale by public announcement at
the time and place noticed for the sale. If the Mortgaged Property consists of
several lots, Parcels or items of property, Trustee or Beneficiary, as the case
may be, may, in its sole discretion and to the extent permitted by applicable
Laws: (i) designate the order in which such lots, parcels or items shall be
offered for sale or sales, or (ii) elect to sell such lots, parcels or items
through a single sale, or through two or more successive sales or in any other
manner Trustee or Beneficiary, as the case may be, deems in its best interest.
Should Trustee or Beneficiary, as the case may be, desire that more than one
sale or other disposition of the Mortgaged Property or any portion thereof be
conducted simultaneously, or successively, on the same day, or at such different
days or times and in such order as Trustee or Beneficiary, as the case may be,
may deem to be in its best interests, no such sale shall terminate or otherwise
affect the lien and security interest of this Deed of Trust on any part of the
Mortgaged Property not sold until all the Obligations have been fully satisfied
and all Commitments of the Lenders under the Credit Agreement have been fully
terminated, and the Facility Termination Date has occurred. Grantor shall pay
the Expenses of any sale of the Mortgaged Property, whether one or more, and of
any judicial proceedings wherein the same may be made, including reasonable
compensation to Trustee and Beneficiary, their agents and counsel, and shall pay
all expenses, liabilities and advances made or incurred by Trustee or
Beneficiary, as the case may be, in connection with such sale or sales, together
with interest on all such advances made by Trustee or Beneficiary, as the case
may be, at the Default Rate. Upon any sale hereunder, Trustee or Beneficiary, as
the case may be, shall execute and deliver to the purchaser or purchasers a deed
or deeds conveying the property so sold, but without any covenant or warranty
whatsoever, express or implied, whereupon such purchaser or purchasers shall be
let into immediate possession; and the recitals in any such deed or deeds of
facts, such as default, the giving of notice of default and notice of sale, and
other facts affecting the regularity or validity of such sale or disposition,
shall be conclusive proof of the truth of such facts; and any such deed or deeds
shall be conclusive against all persons as to such facts recited therein.

(f)      Trustee or Receiver:    Prior to, upon or at any time after,
commencement of foreclosure of the lien, security title and security interest
provided for herein or any legal



--------------------------------------------------------------------------------

proceedings pursuant hereto, make application to a court of competent
jurisdiction for appointment of a receiver of the Mortgaged Property. Such
application may be made as a matter of strict right and without notice to
Grantor (unless notice is required by applicable Laws and such right of notice
may not be waived) or regard to the adequacy of the Mortgaged Property or
insolvency of the Borrower, the Grantor or any other Loan Party or any person
who may be legally or equitably liable to pay the Obligations and without giving
bond to Grantor (unless bond is required by applicable Laws and such right of
bond may not be waived), and Grantor does hereby irrevocably consent to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property all upon such terms as may be approved
by the court, and shall apply the Rents in accordance with the provisions of
this Deed of Trust.

  (g)      Separate Sales:    To the extent permitted by applicable Laws, the
Mortgaged Property may be sold in one or more Parcels and in such manner and
order as Trustee and Beneficiary, as applicable, in their sole discretion, may
elect, it being expressly understood and agreed that the right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.

  (h)      Other:    Exercise any and all other rights, remedies and recourses
granted under the Loan Documents or now or hereafter existing in equity or at
law, by virtue of statute or otherwise, including, without limitation, the
right, in the Deed of Trust States, to bring an action in any court of competent
jurisdiction to foreclose this instrument as a realty mortgage or enforce any of
the terms hereof.

  (i)      Remedies Cumulative, Concurrent and Nonexclusive:    Trustee and
Beneficiary shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including specifically those granted
by the UCC in effect and applicable to the Mortgaged Property) and, except as
limited by applicable Laws, the same (a) shall be cumulative and concurrent;
(b) may be pursued separately, successively or concurrently against Grantor the
Borrower and/or any of the other Loan Parties or against all or any portion of
the Mortgaged Property, at the sole discretion of Trustee or Beneficiary, as the
case may be; (c) may be exercised as often as occasion therefor shall arise, it
being agreed by Grantor that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy or recourse; and (d) are intended to be, and shall be
nonexclusive.

  (j)      Collection of Costs and Expenses:    The Trustee and the Beneficiary
shall be entitled to receive all costs and expenses of the sale or repossession
of the Mortgaged Property including the Trustee’s fees and reasonable attorneys’
fees or receivers reasonable fee or commission, if any, title and abstracting
charges, reasonable attorneys’ fees and a reasonable auctioneer’s fees, and all
other costs and expenses incurred in exercising its remedies hereunder.

6.2      No Conditions Precedent to Exercise of Remedies:  Neither Grantor nor
any of the other Loan Parties shall be relieved of any obligation it has under
the Loan Documents by reason of (i) the release, regardless of consideration, of
any of the Mortgaged Property or any



--------------------------------------------------------------------------------

other collateral held pursuant to the Loan Documents or the addition of any
other property to the Mortgaged Property or any other such collateral; (ii) any
agreement or stipulation between any subsequent owner of all or any portion of
the Mortgaged Property and Beneficiary extending, renewing, rearranging or in
any other way modifying the terms of the Loan Documents without first having
obtained the consent of, given notice to or paid any consideration to the
Grantor or any of the other Loan Parties, and in such event the Grantor shall
continue to be liable to make payment according to the terms of any such
extension or modification agreement unless expressly released and discharged in
writing by Beneficiary; or (iii) any other acts or occurrence, save and except
the full payment and performance of all of the Obligations, and the termination
of the Commitments of the Lenders under the Credit Agreement and the occurrence
of the Facility Termination Date.

6.3      Release of and Resort to Collateral:    To the fullest extent permitted
by applicable Laws, Beneficiary may release, regardless of consideration, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Obligations, to the fullest extent permitted by applicable Laws,
Beneficiary may resort to any other security therefor held by Trustee in such
order and manner as Beneficiary may elect, and such resort may be taken
concurrently or successively and in one or several consolidated or independent
judicial actions or lawfully taken non-judicial proceedings, or both.

6.4      Waivers:    To the extent not prohibited by applicable Laws, Grantor
hereby irrevocably and unconditionally WAIVES and RELEASES (a) all benefits that
might accrue to Grantor by virtue of any present or future law exempting the
Mortgaged Property from attachment, levy or sale on execution or providing for
any appraisement, valuation, homestead exemption, stay of execution, exemption
from civil process, redemption or extension of time for payment; (b) except as
otherwise provided in the Loan Documents, all notices of any demand,
presentment, Event of Default, intent to accelerate or acceleration or the
election by Trustee or Beneficiary, as applicable, to exercise or the actual
exercise of any right, remedy or recourse provided for under the Loan Documents;
(c) any right to a marshalling of assets or a sale in inverse order of
alienation; (d) any restrictions or conditions upon the exercise by the Trustee
or the Beneficiary, as applicable, of the remedies set forth in Section 6.1;
(e) in Illinois, any equity of redemption, statutory right of redemption and all
other rights and exemptions of every kind; (f) in Tennessee and Texas, the
exemption of homestead; and (g) in Tennessee, the equity and statutory rights of
redemption. The Grantor expressly waives and relinquishes any right or remedy
that it may have or be able to assert by reason of the provisions of Chapter 34
of the Business and Commerce Code of the State of Texas pertaining to the rights
and remedies of sureties. The Grantor waives any right or remedy which Grantor
may have or be able to assert pursuant to (i) the rights or remedies set forth
in North Carolina Gen. Stat. § 26.7, et seq. and (ii) the provisions of North
Carolina Gen. Stat. § 45-45.1. Furthermore, Grantor, for itself and for all
persons now or hereafter claiming through or under it or who may at any time
hereafter become holders of liens junior to the lien of this Deed of Trust,
hereby expressly waives and releases all rights to direct the order in which any
of the Mortgaged Property shall be sold in the event of any sale or sales
pursuant hereto and to have any of the Mortgaged Property and/or any other
property now or hereafter constituting security for any of the Obligations
marshaled upon any



--------------------------------------------------------------------------------

foreclosure of this Deed of Trust or upon the foreclosure or exercise of
remedies with respect to any other security for any of the Obligations.

6.5      Discontinuance of Proceedings:    To the extent permitted by applicable
Laws, in case Trustee or Beneficiary, as the case may be, shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon same for any reason, Trustee or
Beneficiary, as the case may be, shall have the unqualified right so to do and,
in such an event, the Grantor, the Borrower, the other Loan Parties, Trustee and
Beneficiary shall be restored to their former positions with respect to the Loan
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Trustee and Beneficiary shall continue as if same had
never been invoked.

6.6      Application of Proceeds:

  (a)      To the extent permitted by applicable Laws, all proceeds received
from the sale or other dispositions of the Mortgaged Property, including but not
limited to, the Rents and other income generated by the holding, leasing,
operating or other use of the Mortgaged Property, pursuant to Article 6 of this
Deed of Trust shall be applied by the Trustee and/or Beneficiary (or the
receiver, if one is appointed), as applicable, to the extent that funds are so
available therefrom, in accordance with the following priorities:

  First:      to the costs and expenses of the sale or possession of the
Mortgaged Property including the Trustee’s or receiver’s reasonable fee or
commission, if any, title and abstracting charges, reasonable attorneys’ fees
and a reasonable auctioneer’s fee if such expense has been incurred; and

  Second:      to the payment and satisfaction of the Obligations, including
without limitation any obligation relating to indemnification for environmental
liabilities or obligations, in accordance with the provisions set forth in
Section 9.03 of the Credit Agreement.

  (b)      If the Trustee and/or Beneficiary shall be ordered, in connection
with any bankruptcy, insolvency or reorganization of the Grantor or any other
Loan Party, to restore or repay to or for the account of the Grantor or any
other Loan Party or any of their creditors any amount theretofore received under
this Section 6.6, the amount for such restoration or repayment shall be deemed
to be an Obligation so as to place the Trustee and/or Beneficiary in the
position they would have been in had such amount never been received by any
party hereto.

6.7      Cooperation:    If an Event of Default shall occur, Grantor will use
its best efforts to cooperate with Trustee and Beneficiary and promptly do all
things reasonably required of it toward obtaining all necessary authority and
permission from any governmental authority or otherwise to accomplish any
disposition, abandonment or change in use of the Mortgaged Property (or any
portion thereof) as Trustee or Beneficiary, as the case may be, may request in
connection with the exercise of its rights and powers hereunder and under the
other Loan Documents. Without limiting the generality of the foregoing,
following an Event of Default and reasonable advance notice to Grantor, Grantor
agrees to relocate operations located on the



--------------------------------------------------------------------------------

Mortgaged Property to accommodate the disposition, abandonment, change in use or
foreclosure by Trustee or Beneficiary, as the case may be, of any portion
thereof, provided that such relocation does not materially violate any Laws
applicable to Grantor or the Mortgaged Property.



--------------------------------------------------------------------------------

ARTICLE VII

CONDEMNATION

7.1      General:    Promptly following the date on which an executive officer
of Grantor obtains knowledge of the institution or the threatened institution of
any proceeding for the condemnation of all or any material portion of the
Mortgaged Property, Grantor shall notify Trustee and Beneficiary of such fact.
Grantor shall then, unless Beneficiary waives this requirement, file or defend
its claim in respect of such proceeding and prosecute same with due diligence to
its final disposition. Grantor may be the nominal party in such proceeding but
Beneficiary shall be entitled to participate in same and to be represented
therein by counsel of its own choice, and Grantor will deliver or cause to be
delivered to Beneficiary such instruments as may be reasonably requested by it
from time to time to permit such participation. All proceeds received from any
such condemnation proceeding shall be paid to Beneficiary and applied to reduce
the outstanding balance of the Obligations.

7.2      Rebuilding, Restoration and Repair:    If (a) no Event of Default shall
have occurred and be continuing, (b) only a portion of the Mortgaged Property is
taken, (c) Grantor elects to rebuild, restore or repair the remaining portion of
the Mortgaged Property, and (d) the Beneficiary will not incur any liability to
any other person as a result of such use or release of condemnation proceeds,
then Grantor will so certify to Beneficiary, and will certify that it will and
shall continue diligently to completion to restore, repair, replace and rebuild
such Mortgaged Property as nearly as possible to its condition and character
immediately prior to such condemnation (taking into account the portion of the
property condemned), with such alterations, modifications and/or betterments
reasonably deemed necessary or desirable by Grantor in its business judgment.
Grantor shall thereafter commence the rebuilding, restoration or repair within a
reasonable time period after the date of the disbursement of the award or
settlement, and complete same within a reasonable time thereafter. In the event
each of the conditions set forth above in the first sentence of this Section are
satisfied except that the cost of rebuilding, restoration or repair is in excess
of $5,000,000, the above provisions shall apply except that the proceeds shall
initially be paid to Beneficiary and Beneficiary may at Beneficiary’s option,
either endorse such proceeds to Grantor or control the disbursement of same in
accordance with Section 4.8 (with all references to insurance proceeds being
revised to be condemnation proceeds). Upon completion of such rebuilding,
restoration and repair in accordance with the preceding provisions, Grantor may
apply such amount or settlement to the costs of such rebuilding, restoration or
repair. If (i) there is a total condemnation of the Mortgaged Property, or
(ii) if Grantor elects not to rebuild, restore or repair as specified above, or
(iii) the requirements set forth above for rebuilding, restoration or repair
after a partial condemnation are not complied with in all material respects,
then Grantor shall pay to Beneficiary such award or settlement to be applied to
reduce the outstanding balance of the Obligations. At all times during which an
Event of Default shall have occurred and be continuing, Beneficiary shall be
entitled to receive direct and immediate payment of the proceeds of such
condemnation and Grantor shall take all action as the Beneficiary may reasonably
request to accomplish such payment. In the event Grantor shall receive any such
proceeds during the occurrence and continuance of an Event of Default, Grantor
shall immediately deliver the proceeds to Beneficiary for the benefit of the
Secured Creditors and pending such delivery, shall hold such proceeds in trust
for the benefit of the Secured Creditors and keep the same segregated from its
other funds.



--------------------------------------------------------------------------------

7.3      California Provisions:    Grantor hereby specifically, unconditionally
and irrevocably waives all rights of a property owner granted under California
Code of Civil Procedure Section 1265.225(a), which provide for allocation of
condemnation proceeds between a property owner and a lienholder, and any other
law or successor statute of similar import, to the extent that any of such
rights might be inconsistent in any respect with the agreements of the parties
set forth herein with respect to the occurrence of any condemnation or eminent
domain affecting any portion of the Mortgaged Property or the right of any party
to receive any proceeds thereof.



--------------------------------------------------------------------------------

ARTICLE VIII

SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS

8.1      Assignment:    (a) Grantor agrees that the indebtedness and obligations
secured by this Deed of Trust are further secured by security interests in all
fixtures, equipment, and other property covered by the UCC, if any, which are
used upon, in, or about the Mortgaged Property (or any part) or which are used
by Grantor or any other person in connection with the Mortgaged Property.
Grantor grants to Beneficiary a valid and effectual security interest in all
such personal property, together with all replacements, additions, and proceeds.
Grantor agrees that all property of every nature and description covered by the
lien and charge of this Deed of Trust together with all such property and
interests covered by this security interest are encumbered as a unit, and upon a
default by Grantor, all of the Mortgaged Property, at Beneficiary’s option, may
be foreclosed upon or sold in the same or different proceedings or at the same
or different time, subject to the provisions of applicable law. The filing of
any financing statement relating to any such property or rights or interests
will not be construed to diminish or alter any of Beneficiary’s rights or
priorities under this Deed of Trust. This Deed of Trust constitutes a financing
statement and, to the extent required under A.R.S. § 47-9501(A)(1)(b) because
portions of the Property may constitute fixtures, this Deed of Trust is to be
filed in the office where a mortgage for the Land would be recorded. Beneficiary
also will be entitled to proceed against all or portions of the Mortgaged
Property in accordance with the rights and remedies available under A.R.S. §
47-9604(A).

(b)      Subject to the terms and conditions hereinafter set forth, Grantor as
debtor does hereby irrevocably transfer, assign and deliver unto Beneficiary as
secured party for its benefit and the ratable benefit of the Secured Creditors,
as security for the payment and performance of the Obligations, and grant a
security interest in, all of the right, title and interest of Grantor in and to
all of the following (collectively, the “Collateral”) to the extent not validly
made part of the real property encumbered by this Deed of Trust as provided in
the definition of Personalty above:

 

  (a)

The Leases;

 

  (b)

The Rents;

 

  (c)

The Fixtures; and

 

  (d)

The Personalty.

This assignment of rentals and any other assignments required by the provisions
hereof shall terminate and become null and void upon release of this Deed of
Trust.

The Grantor authorizes Beneficiary to file, in form and substance satisfactory
to Beneficiary, such financing statements and such further assurances as
required by applicable Laws or as Beneficiary may, from time to time, consider
reasonably necessary to create, perfect and preserve Beneficiary’s security
interest herein granted, and Grantor will (or Beneficiary at its option may)
cause such statements and assurances to be recorded and filed at such times and
places as may be required or permitted by applicable Laws to so create, perfect
and preserve such security interest. Grantor authorizes Beneficiary to file one
or more financing statements, without the signature of Grantor, covering the
Collateral.



--------------------------------------------------------------------------------

Trustee and Beneficiary shall have, and Grantor grants to Trustee and
Beneficiary, all the rights, remedies and recourses with respect to the
Personalty, Fixtures, Leases and Rents afforded a secured party by the aforesaid
UCC in addition to, and not in limitation of, the other rights, remedies and
recourses afforded by the Loan Documents and at law.

This Deed of Trust shall be effective as a Financing Statement filed as a
fixture filing from the date of its filing for record covering the Fixtures and
Personalty and is to be filed for record in the real estate records of each
county where any part of the Mortgaged Property (including Fixtures) is
situated. The record owner of the real property described in Exhibit A is
Grantor. The addresses of Grantor, as Debtor, and Beneficiary, as Secured Party,
are as set forth herein. The above described goods are or are to become fixtures
related to the Land and Improvements of which the Grantor is record title owner
or lessee. This Deed of Trust shall also be effective as a financing statement
covering the Collateral and may be filed in any other appropriate filing or
recording office.

This instrument covers goods that are or are to become fixtures on the Land
described herein. This instrument shall be deemed to be a fixture filing and
financing statement and for such purpose the following information is set forth:

 

  (1)

Name and Address of Debtor: as set forth on page 2 hereof.

 

  (2)

Name and Address of Secured Party: as set forth on page 2 hereof.

 

  (3)

The mailing address of the Grantor/Debtor is the address of Grantor set forth on
page 2 hereof.

 

  (4)

The mailing address of the Beneficiary/Secured Party is set forth on page 2
hereof.

 

  (5)

Description of the types (or items) of property covered by this financing
statement: as set forth in Section 1.1 and this Section 8.1.

 

  (6)

Description of real estate to which collateral is attached or upon which it is
located: as set forth on Exhibit “A”.

 

  (7)

A carbon, photographic or other reproduction of this Deed of Trust or of any
financing statement relating to this Deed of Trust shall be sufficient as a
financing statement for any of the purposes referred to herein. Grantor is an
organization that is a corporation organized under the Laws of the State of
Delaware. Grantor’s organization identification number is 3067111.

 

  (8)

The record owner of the real estate to which the Collateral is attached or upon
which it is located is Grantor.

8.2      Collection of Rents:    Grantor absolutely, presently, unconditionally
and irrevocably assigns to Beneficiary, with or without taking possession of the
Land or the Buildings, the Rents, and hereby authorizes and empowers Beneficiary
to collect the Rents as the same shall become due, and does hereby irrevocably
direct each and all of the lessees,



--------------------------------------------------------------------------------

sublessees, licensees, or other occupants of the Mortgaged Property to pay to
Beneficiary, upon demand by Beneficiary, the Rents, provided that prior to the
occurrence of an Event of Default and so long as no Event of Default is
continuing, Grantor shall have a license to collect and receive all Rents, which
license shall be terminable in the sole and absolute discretion of Beneficiary,
without regard to the adequacy of its security and without notice to or demand
on Grantor, upon the occurrence of any Event of Default. Upon the termination of
Grantor’s license to collect the Rents, Grantor shall immediately turn over or
cause to be turned over to Beneficiary, or its agent or designee, promptly upon
receipt or collection, all Rents previously paid to Grantor or any managing or
collection agent of Grantor and not theretofore expended for the Mortgaged
Property, as well as all Rents which are collected or received by Grantor or any
managing or collection agent of Grantor after the termination of Grantor’s
license to collect the Rents. Any such Rents not turned over to Beneficiary as
required hereby shall be deemed to be held by Grantor in trust for Beneficiary.
The foregoing assignment shall not impose upon Beneficiary any duty to produce
Rents from the Mortgaged Property, and shall not cause Beneficiary to be a
“mortgagee-in-possession” for any purpose. Without limiting the application of
the provisions of real property law to the aforesaid assignment of the Rents to
Beneficiary, Beneficiary is hereby expressly granted a first priority security
interest in all of such items included as Rents for which perfection of a lien
or charge thereon may be governed by the provisions of Article 9/Division 9 of
the UCC. Without limiting any other provisions of this Deed of Trust,
Beneficiary shall be entitled to enforce this assignment of Rents and to
exercise all rights and remedies in accordance with any applicable provisions of
law, including without limitation Section 2938 of the California Civil Code.

8.3      Beneficiary’s Powers of Attorney:    Grantor does hereby irrevocably
constitute and appoint Beneficiary, while this Deed of Trust remains in force
and effect and an Event of Default shall have occurred and is continuing, its
true and lawful attorney-in-fact, coupled with an interest and with full power
of substitution, delegation and revocation, for Grantor and in its name, place
and stead, to enter and take possession of the Mortgaged Property after an Event
of Default by actual physical possession without the commencement of any action
to foreclose this Deed of Trust or to exercise any power of sale Beneficiary may
have hereunder and to do and perform any or all of the following actions, as
fully as Grantor could do if personally present, hereby ratifying and confirming
all that Beneficiary, as attorney or its substitute, shall lawfully do or cause
to be done by virtue hereof:

  (a)      to enter into subordination and non-disturbance agreements with
respect to any Leases or with any of the tenants or lessees under any of the
Leases;

  (b)      to demand, collect, sue for, attach, levy, recover, receive,
compromise and adjust, and make, execute and deliver receipts, releases,
discharges or other instruments for all Rents, issues, and other amounts that
may hereafter become due, owing or payable with respect to the Mortgaged
Property or any part thereof from any present or future tenants, lessees,
sublessees, licensees or other occupants thereof;

  (c)      to institute, prosecute to completion, or compromise and settle, all
summary proceedings, actions for rent or for removing any and all tenants,
lessees, sublessees, licensees or other occupants of the Mortgaged Property or
any part or parts thereof;



--------------------------------------------------------------------------------

  (d)      to enforce or enjoin or restrain the violation of any of the terms,
provisions and conditions of any of the Leases;

  (e)      to pay, from and out of any Rents and issues collected in respect of
the Mortgaged Property or any part thereof, or from or out of any other funds,
any taxes, assessments, water rates, sewer rates, or other government charges
levied, assessed, or imposed against the Mortgaged Property, or any portion
thereof, and also any and all other charges, costs and expenses which it may be
reasonably necessary or advisable for Beneficiary to pay in the management or
operation of the Mortgaged Property, including commissions for renting the
Mortgaged Property or any portion thereof, management and consulting fees, and
legal expenses incurred in enforcing claims, drafting and negotiating documents
or for any other services that may be required;

  (f)      to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

  (g)      to receive, indorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with subsection (f) above;

  (h)      to file any claims or take any action or institute any proceedings
which the Beneficiary may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Beneficiary with
respect to any of the Collateral, including without limitation the execution,
delivery and filing of financing statements, continuation statements, affidavits
or other security instruments and agreements necessary to perfect, confirm and
continue in effect the lien of this Deed of Trust with respect to the
Collateral; and

  (i)      to generally do, execute, and perform any other act, deed, matter or
thing whatsoever that ought to be done, executed and performed in and about or
with respect to the Mortgaged Property, the Leases and the Personalty, as fully
as Grantor might do; provided, however, that this Assignment shall not operate
to place upon Beneficiary any responsibility or obligation to take any of the
above actions or any action whatsoever with respect to the operation, control,
care, management or repair of the Mortgaged Property, and that any action taken
or failure or refusal to act by Beneficiary under this Deed of Trust shall be at
Beneficiary’s election and without any liability on its part.

8.4      Grantor Remains Liable:    Anything herein to the contrary
notwithstanding:

  (a)      Grantor shall remain liable under the Leases to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Deed of Trust had not been executed;

  (b)      the exercise by the Beneficiary of any of the rights hereunder shall
not release the Grantor from any of its duties or obligations under any of the
Leases; and

  (c)      the Beneficiary shall not have any obligation or liability under any
of the Leases to any person or entity under this Deed of Trust nor shall the
Beneficiary be



--------------------------------------------------------------------------------

obligated to perform any of the obligations or duties of the Grantor thereunder
or to take any action to collect or enforce any claims thereunder.

8.5      Grantor’s Representations and Warranties:    Grantor represents and
warrants that:

  (a)      This Deed of Trust creates a valid security interest in the
Collateral as security for the payment and performance of the Obligations. Upon
the filing of financing statements (the “Financing Statement”) under the UCC
naming the Grantor as debtor and the Beneficiary as secured party and covering
the Collateral, such security interests shall be perfected under the UCC and
such security interests are not subject to any prior lien, or to any agreement
purporting to grant to any Person, other than the Beneficiary, a security
interest in any of the Collateral, in each case other than with respect to the
Permitted Encumbrances. No further filings, recordings or other actions are
necessary to perfect or maintain the priority of such security interests other
than the filing of UCC continuation statements on or prior to the date required
by applicable Laws. The Financing Statements are in appropriate form and have
been duly filed pursuant to the UCC; and

  (b)      The chief place of business and chief executive office of the Grantor
are located at the address first specified above for the Grantor.

8.6      Grantor’s Covenants:    Grantor covenants and agrees with respect to
the Collateral that:

  (a)      It will cause the security interest in the Collateral to remain a
continuously perfected, first priority security interest free and clear of any
liens (other than the Beneficiary’s lien hereunder and the Permitted
Encumbrances), and from time to time, at its own expense, the Grantor will
promptly execute and deliver all further instruments and documents and take all
further action, that may be necessary or desirable, or that the Beneficiary may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Beneficiary to
otherwise enforce its rights and remedies hereunder with respect to the
Collateral. Without limiting the generality of the foregoing or of Section 4.3
hereof, the Grantor will: (i) execute and file such financing or continuation
statements, or amendments thereto, and such other collateral assignments,
security agreements, instruments or notices, as may be necessary or desirable,
or as the Beneficiary may reasonably request, in order to perfect and preserve
the security interests granted or purported to be granted hereby, and
(ii) defend the title to the Collateral and the Beneficiary’s lien thereon and
security interest therein against the claim of any person, firm, corporation, or
other entity claiming against or through Grantor and will maintain and preserve
such lien and security interest so long as this Deed of Trust shall remain in
effect;

  (b)      It authorizes the Beneficiary to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of the Grantor where permitted by
applicable Laws; and



--------------------------------------------------------------------------------

  (c)      It will furnish to the Beneficiary from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Beneficiary may reasonably
request, all in reasonable detail.

8.7      Effect of Release of Mortgaged Property:    The Grantor hereby consents
to, and hereby agrees that the rights of the Beneficiary and the security
interests hereunder, and the obligations of the Grantor hereunder, to the
fullest extent permitted by applicable Laws, shall not be affected by any and
all releases of any of the Mortgaged Property from the liens or security
interests created by this Deed of Trust or otherwise, whether for purposes of
sales or other dispositions of assets or for some other purpose, except to the
extent expressly provided herein, by any agreement extending the time or
otherwise altering the terms of payment of all or any part of the indebtedness
secured hereby, or subordinating, modifying or waiving any obligation, or
subordinating, modifying or otherwise dealing with the lien or charge hereof,
each such agreement to be in writing to be binding and effective, by exercising
or refraining from exercising or waiving any right Beneficiary may have
hereunder, or by accepting additional security of any kind or additional parties
to the Obligations secured hereby or instruments creating or evidencing such.

8.8      Hold Harmless:    GRANTOR HEREBY AGREES TO INDEMNIFY AND HOLD THE
TRUSTEE, THE BENEFICIARY, AND THE SECURED CREDITORS HARMLESS (A) FOR, FROM AND
AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE AND EXPENSE, INCLUDING REASONABLE
ATTORNEYS’ FEES, WHICH IT MAY OR SHALL INCUR UNDER OR IN CONNECTION WITH THE
EXERCISE BY BENEFICIARY OF ITS RIGHTS HEREUNDER IN RESPECT OF ANY OF THE LEASES,
OR BY REASON OF ANY ACTION TAKEN OR EXPENSES PAID OR INCURRED BY BENEFICIARY
UNDER AND IN ACCORDANCE WITH THE TERMS OF THIS DEED OF TRUST, AND (B) AGAINST
AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
GRANTOR BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKING ON ITS PART TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS AND CONDITIONS CONTAINED IN ANY
OF THE LEASES. SHOULD BENEFICIARY PAY OR INCUR ANY SUCH LIABILITY, LOSS, DAMAGE
OR EXPENSE, THE AMOUNT THEREOF, TOGETHER WITH INTEREST THEREON FROM THE DATE OF
SUCH PAYMENT AT THE DEFAULT RATE, SHALL BE PAYABLE BY GRANTOR TO BENEFICIARY
IMMEDIATELY UPON DEMAND THEREFOR; AND UNTIL SO PAID BY GRANTOR, ALL SUMS SO
EXPENDED BY BENEFICIARY, AND INTEREST THEREON, SHALL BE ADDED TO THE OBLIGATIONS
AND SECURED BY THE LIEN AND LEGAL OPERATION AND EFFECT OF THIS DEED OF TRUST. AT
ITS OPTION, BENEFICIARY MAY REIMBURSE ITSELF THEREFOR OUT OF ANY RENTS WHICH IT
HAS COLLECTED OR MAY COLLECT. THE FOREGOING INDEMNITY SHALL INCLUDE WITHOUT
LIMITATION OF THE FOREGOING INDEMNITY, THE INDEMNITY OF EACH OF THE PARTIES
INDEMNIFIED HEREIN WITH RESPECT TO CLAIMS, DEMANDS, LOSSES, DAMAGES (INCLUDING
CONSEQUENTIAL DAMAGES) LIABILITIES, CAUSES OF ACTION, JUDGMENTS, PENALTIES,
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT



--------------------------------------------------------------------------------

COSTS) AND MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE
NEGLIGENCE (WHETHER SOLE, CONTRIBUTORY, COMPARATIVE, OR OTHERWISE) OF SUCH
AND/OR ANY OTHER INDEMNIFIED PARTY OR FOR WHICH SUCH INDEMNIFIED PARTY MAY HAVE
STRICT LIABILITY.



--------------------------------------------------------------------------------

ARTICLE IX

CONCERNING THE TRUSTEE IN EACH DEED OF TRUST STATE

9.1      No Required Action:    Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested to do so by a written instrument
signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to it against any and all costs, expense and
liabilities arising therefrom. Trustee shall not be responsible for the
execution, acknowledgment or validity of the Loan Documents or for the proper
authorization thereof, or for the sufficiency of the lien and security interest
purported to be created hereby, and makes no representation in respect thereof
or in respect of the rights, remedies and recourses of Beneficiary.

9.2      Certain Rights:    With the approval of Beneficiary, Trustee shall have
the right to take any and all of the following actions: (a) to select, employ
and consult with counsel (who may be, but need not be, counsel for Beneficiary)
upon any matters arising hereunder, including the preparation, execution and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel; (b) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through its
agents or attorneys; (c) to select and employ, in and about the execution of its
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default or
misconduct of any such accountant, engineer or other expert, agent or
attorney-in-fact, if selected with reasonable care, or be otherwise responsible
or accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable, except for its gross
negligence or misconduct, in case of entry by it, or anyone entering by virtue
of the owners herein granted to it, upon the Mortgaged Property for debts
contracted or liability or damages incurred in the management or operation of
the Mortgaged Property. Trustee shall have the right to rely on any instrument,
document or signature authorizing or supporting any action taken or proposed to
be taken by it hereunder believed by it in good faith to be genuine. Trustee
shall be entitled to reimbursement for reasonable expenses incurred by it in the
performance of its duties hereunder and to reasonable compensation for such of
its services hereunder as shall be rendered. Grantor will, from time to time,
pay the reasonable compensation due to Trustee hereunder and reimburse Trustee
for, and save it harmless against, any and all liability and expenses which may
be incurred by it in the performance of its duties.

9.3      Retention of Moneys:    All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable Laws) and Trustee shall be
under no liability for interest on any moneys received by it hereunder.



--------------------------------------------------------------------------------

9.4      Successor Trustees:    Trustee may resign by the giving of sixty
(60) days written notice of such resignation in recordable form to Beneficiary.
If Trustee shall resign or become disqualified from acting in the execution of
this trust, or shall fail or refuse to execute the same when requested by
Beneficiary so to do, or if, for any reason and without cause, Beneficiary shall
prefer to appoint a substitute trustee or trustees to act instead of the
aforenamed Trustee, or any successor or substitute trustee, Beneficiary shall
have full power to appoint a substitute trustee or trustees and, if preferred,
several substitute trustees in succession, in each case who meet the applicable
Laws, who shall succeed to all the estates, properties, rights, powers and
duties of the aforenamed Trustee. Such appointment may be executed by any
authorized agent or officer of Beneficiary, and if such Beneficiary be a
corporation and such appointment be executed in its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the Board of Directors or any superior officer of the corporation. Such
appointment shall be duly recorded in the appropriate real estate records at any
time before or, if permitted by applicable law, upon sale of Mortgaged Property
by the successor appointed thereby. Grantor hereby ratifies and confirms any and
all acts which the aforementioned Trustee, or his successor or successors in
this trust, lawfully does by virtue hereof. Grantor shall reimburse Beneficiary
and/or Trustee for any Expenses incurred pursuant to the provisions of this
Section 9.4.

9.5      Perfection of Appointment:    Should any deed, conveyance or instrument
of any nature be required from Grantor by any successor Trustee to more fully
and certainly vest in and confirm to such new Trustee such estates, rights,
powers and duties, then, upon request by such Trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor and Grantor shall pay
for any Expenses incurred by Trustee pursuant to this Section 9.5.

9.6      Succession Instruments:    Any new Trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its
predecessor in the rights hereunder with like effect as if originally named as
Trustee herein; but nevertheless, upon the written request of Beneficiary or of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument in recordable form transferring to such successor Trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers and trusts
of the Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the successor Trustee so
appointed in its place.

9.7      No Representation by Trustee:    By accepting or approving anything
required to be observed, performed or fulfilled or to be given to Trustee or
Beneficiary pursuant to the Loan Documents, including but not limited to, any
officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal or insurance policy, neither Trustee nor
Beneficiary shall be deemed to have warranted, consented to, or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty, consent or affirmation with respect
thereto by Trustee or Beneficiary.



--------------------------------------------------------------------------------

9.8      Individual Beneficiary:

  (a)      Individual Beneficiary has been designated as co-Beneficiary
hereunder so that if the State is a state in which, under any present or future
Laws, Beneficiary may be deemed to be incompetent or unqualified to enforce its
rights for itself and as agent for the Secured Creditors because it is deemed to
be acting as trustee for the Secured Creditors under State Laws, then all the
acts required to be performed in such jurisdiction, in the enforcement of
Beneficiary’s rights hereunder, shall and will be performed by Individual
Beneficiary, acting alone. Therefore, notwithstanding any other term or
provision hereof or in any Loan Document to the contrary, Beneficiary alone
shall have and exercise the rights and powers granted herein and in each of the
Loan Documents and shall be charged with the performance of the duties herein
and therein declared on the part of Beneficiary to be had and exercised or to be
performed; provided, however, that if Beneficiary deems it necessary or
desirable for Individual Beneficiary to act in a State, Individual Beneficiary
shall have and exercise the rights and powers granted herein and therein and
shall be charged with the performance of the duties herein and therein declared
on the part of Beneficiary to be had and exercised or to be performed, but only
in such particular jurisdiction. The foregoing shall not relieve Beneficiary
from any liability or obligation of Beneficiary to any party under the Loan
Documents.

  (b)      Individual Beneficiary may execute and deliver, on behalf of
Beneficiary any writing, document or instrument which Beneficiary directs
Individual Beneficiary to execute and deliver, including, without limitation,
any writing, document or instrument of a purely ministerial nature.

  (c)      No action taken under this Section shall release Beneficiary from its
obligations hereunder or under the Loan Documents.

  (d)      The authority granted Individual Beneficiary hereby shall not give
Individual Beneficiary any rights under any of the Loan Documents, except as
expressly set forth in this Section 9.8.

9.9      Individual Trustees:    Individual Trustees have been designated
hereunder so that (a) if the State is Arizona, and Trustee is deemed to be
incompetent or unqualified to enforce its rights for itself and as trustee for
the Secured Creditors, then all the acts required to be performed in such State,
in the enforcement of Trustee’s rights hereunder, shall and will be performed by
Arizona Individual Trustee, acting alone; (b) if the State is California, and
Trustee is deemed to be incompetent or unqualified to enforce its rights for
itself and as trustee for the Secured Creditors, then all the acts required to
be performed in such State, in the enforcement of Trustee’s rights hereunder,
shall and will be performed by California Individual Trustee, acting alone;
(c) if the State is Tennessee, and Trustee is deemed to be incompetent or
unqualified to enforce its rights for itself and as trustee for the Secured
Creditors, then all the acts required to be performed in such State, in the
enforcement of Trustee’s rights hereunder, shall and will be performed by
Tennessee Individual Trustee, acting alone; and (d) if the State is Texas, and
Trustee is deemed to be incompetent or unqualified to enforce its rights for
itself and as trustee for the Secured Creditors, then all the acts required to
be performed in such State, in the



--------------------------------------------------------------------------------

enforcement of Trustee’s rights hereunder, shall and will be performed by Texas
Individual Trustee, acting alone.

9.10    Mortgage States and Deed to Secure Debt States:    Notwithstanding
anything to the contrary in this Deed of Trust, the provisions of this Article
IX regarding the Trustee shall not apply to any portion of the Mortgaged
Property located within a Mortgage State or a Deed to Secure Debt State.



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1    Performance at Grantor’s Expense:    The cost and expense of performing
or complying with any and all of the Obligations shall be borne solely by
Grantor and/or the other Loan Parties, and no portion of such cost and expense
shall be, in any way or to any extent, credited against any installment on or
portion of the Secured Indebtedness which may be payable by Grantor, the
Borrower and/or the other Loan Parties pursuant to the Loan Documents.

10.2    Survival of Obligations:    Each and all of the Obligations shall
survive the execution and delivery of the Loan Documents and the consummation of
the loans called for therein and shall continue in full force and effect with
respect to Grantor until the Obligations shall have been paid, performed and
satisfied in full, and all of the Commitments have been terminated and the
Facility Termination Date shall have occurred.

10.3    Further Assurances:    Grantor, upon the request of Trustee or
Beneficiary, will execute, acknowledge, and record and/or file such further
instruments and do such further acts as may be reasonably necessary, desirable
or proper to carry out more effectively the purpose of the Loan Documents and to
subject to the liens and security interests thereof any property intended by the
terms thereof to be covered thereby, including specifically but without
limitation, any renewals, additions, substitutions, replacements, betterments or
appurtenances to the then Mortgaged Property.

10.4    Recording and Filing:    Grantor will cause this Deed of Trust and all
amendments and supplements thereto and supplements therefor to be recorded,
filed, re-recorded and refiled in such manner and in such places as required by
applicable Laws or as Trustee or Beneficiary shall reasonably request, and will
pay all such recording, filing, re-recording and refiling taxes, fees and other
charges.

10.5    Notices:    All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (a)

if to the Grantor:

c/o Mueller Group, LLC

500 W. Eldorado Street

Decatur, Illinois 62522

Attention: Walter A. Smith, Treasurer

Telephone: (217) 423-4471

Telefacsimile: (217) 425-7382



--------------------------------------------------------------------------------

  (b)

if to the Beneficiary:

Bank of America, N.A.

100 N. Tryon Street, NC1-007-14-24; 14th Floor

Charlotte, North Carolina 28255

Attention: Cindy K. Fisher, Agency Management Officer

Telephone: (704) 387-5452

Telefacsimile: (704) 409-0180

with a copy to:

Helms Mulliss & Wicker, PLLC

201 North Tryon Street

Charlotte, North Carolina 28202

Attention: W. Kent Walker Jr., Esq.

Telephone:       (704) 343-2000

Telefacsimile:  (704) 343-2300

 

  (c)

If to the Trustee:

PRLAP, Inc.

1400 Best Plaza Drive

Richmond, Virginia 23277

 

  (d)

if to the Arizona Individual Trustee:

Stewart Title & Trust of Phoenix, Inc.

244 W. Osborn

Phoenix, Arizona 85013

 

  (e)

if to the California Individual Trustee:

Stewart Title of California, Inc.

7675 Mission Valley Road

San Diego, California 92108

 

  (f)

if to the Tennessee Individual Trustee:

Kim A. Brown

Sherrard & Roe, P.L.C.

Suite 2000

424 Church Street

Nashville, Tennessee 37219



--------------------------------------------------------------------------------

  (g)

if to the Texas Individual Trustee:

PRLAP, Inc.

901 Main Street

Bank of America Plaza

Dallas, Texas 75202-3714

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

10.6    No Waiver; Remedies:    The Beneficiary’s failure, at any time or times
hereafter, to require strict performance by the Grantor of any provision of this
Deed of Trust shall not waive, affect or diminish any right of the Beneficiary
or Trustee thereafter to demand strict compliance and performance therewith, and
the Beneficiary’s or Trustee’s single or partial exercise of any right, remedy,
power or privilege hereunder shall not preclude any other or further exercise
thereof or the exercise of any other right, remedy, power, or privilege. The
rights, remedies, powers or privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers or privileges provided by applicable
Laws. Any suspension or waiver by the Beneficiary or Trustee of a default by the
Grantor under this Deed of Trust or under any of the other Loan Documents shall
not suspend, waive or affect any other default thereunder, whether the same is
prior or subsequent thereto and whether of the same or of a different kind of
character. None of the undertakings, agreements, warranties, covenants and
representations of the Grantor contained in this Deed of Trust and no default by
the Grantor under this Deed of Trust shall be deemed to have been suspended or
waived unless such suspension or waiver is in writing signed by an officer of
the Beneficiary, and directed to the Grantor specifying such suspension or
waiver.

10.7    Beneficiary’s and Secured Creditors’ Right to Perform the Obligations:

  (a) If Grantor shall fail, refuse or neglect to make any payment or perform
any act required of it by this Deed of Trust (including the Grantor’s obligation
under Section 4.3 hereof to defend the first lien status of this Deed of Trust),
then at any time thereafter, upon reasonable notice to Grantor and without
waiving or releasing any other right, remedy or recourse Beneficiary may have
because of same, Beneficiary may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon or in the Land and Buildings for such
purpose and to take all such action thereon and with respect to the Mortgaged
Property as it may deem reasonably necessary or appropriate. In its exercise of
its rights under this Section 10.7, if Beneficiary shall elect to pay any
Imposition or other sums due with reference to the Mortgaged Property,
Beneficiary may do so in reliance on any bill, statement or assessment procured
from the appropriate governmental authority or other issuer thereof without
inquiring into the accuracy or validity thereof subject to any other applicable
terms and provisions set forth herein. Similarly, in making any payments to
protect the security intended to be created by the Loan Documents, Beneficiary
shall not



--------------------------------------------------------------------------------

be bound to inquire into the validity of any apparent or threatened adverse
title, lien, encumbrance, claim or charge before making an advance for the
purpose of preventing or removing the same subject to any other applicable terms
and provisions set forth herein. GRANTOR SHALL INDEMNIFY, DEFEND AND HOLD
BENEFICIARY HARMLESS FOR, FROM AND AGAINST ALL LOSSES, EXPENSES, DAMAGE, CLAIMS
AND CAUSES OF ACTION, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED OR ACCRUING
BY REASON OF ANY ACTS PERFORMED BY BENEFICIARY PURSUANT TO THE PROVISIONS OF
THIS SECTION 10.7. ALL SUMS PAID BY BENEFICIARY PURSUANT TO THIS SECTION 10.7
AND ALL OTHER SUMS EXPENDED BY BENEFICIARY TO WHICH IT SHALL BE ENTITLED TO BE
INDEMNIFIED, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE OF
SUCH PAYMENT OR EXPENDITURE, SHALL CONSTITUTE ADDITIONS TO THE OBLIGATIONS, AND
SHALL BE SECURED BY THE LOAN DOCUMENTS AND GRANTOR COVENANTS AND AGREES TO PAY
THEM TO THE ORDER OF BENEFICIARY UPON DEMAND. THE FOREGOING INDEMNITY SHALL
INCLUDE WITHOUT LIMITATION OF THE FOREGOING INDEMNITY, THE INDEMNITY OF EACH OF
THE PARTIES INDEMNIFIED HEREIN WITH RESPECT TO CLAIMS, DEMANDS, LOSSES, DAMAGES
(INCLUDING CONSEQUENTIAL DAMAGES) LIABILITIES, CAUSES OF ACTION, JUDGMENTS,
PENALTIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT
COSTS) AND MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE
NEGLIGENCE (WHETHER SOLE, CONTRIBUTORY, COMPARATIVE, OR OTHERWISE) OF SUCH
AND/OR ANY OTHER INDEMNIFIED PARTY OR FOR WHICH SUCH INDEMNIFIED PARTY MAY HAVE
STRICT LIABILITY.

  (b)      Any reference in this Deed of Trust to amounts advanced by or owed to
Beneficiary shall be deemed to refer equally to amounts advanced by or owed to
the Trustee or the Secured Creditors, and wherever Beneficiary is required or
permitted to advance funds, such funds may be advanced by the Trustee or the
Secured Creditors with the same effect as if advanced by Beneficiary.

10.8    Covenants Running with the Land:    All Obligations are intended by the
parties to be, and shall be construed as, covenants running with the Mortgaged
Property until such Mortgaged Property has been released from the lien of this
Deed of Trust.

10.9    Successors and Assigns:  All of the terms of this Deed of Trust shall
apply to, be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.

10.10  Severability:    This Deed of Trust is intended to be performed in
accordance with, and only to the extent permitted by, applicable Laws. If any
provision of this Deed of Trust or the application thereof to any person or
circumstance shall, for any reasons and to any extent, be invalid or
unenforceable, then neither the remainder of this Deed of Trust nor the
application of such provision to other persons or circumstances nor the other
instruments referred to above shall



--------------------------------------------------------------------------------

be affected thereby, but rather shall be enforced to the greatest extent
permitted by applicable Laws.

10.11  Entire Agreement and Modification:

  (a)      The Loan Documents contain the entire agreement between the parties
relating to the subject matter hereof and thereof and all prior agreements
relative thereto which are not contained herein or therein are terminated. This
Deed of Trust may not be amended, revised, waived, discharged, released or
terminated orally but only by a written instrument or instruments executed by
the party against which enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted. Any alleged amendment, revision,
waiver, discharge, release or termination which is not so documented shall not
be effective as to any party. In the event of a conflict between the covenants
contained herein and the covenants contained in the Credit Agreement, the more
specific covenants contained herein shall govern with respect to the Mortgaged
Property.

  (b)      If any court disregards the express, specific intent and agreement of
the parties that New York law shall apply to the Obligations, as described in
Section 10.12 below, and proceeds to apply Texas law, the following provision
shall apply: A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED EXCEEDS $50,000.00 IN
VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE. THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR WRITTEN AGREEMENTS,
DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES
ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AGREEMENT (AS AMENDED IN
WRITING FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF) AND THE OTHER
WRITTEN LOAN DOCUMENTS EXECUTED BY GRANTOR AND ANY OTHER LOAN PARTY, AND
BENEFICIARY (OR BY GRANTOR FOR THE BENEFIT OF BENEFICIARY) REPRESENT THE FINAL
AGREEMENT BETWEEN GRANTOR AND ANY OTHER LOAN PARTY AND BENEFICIARY AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. THIS PARAGRAPH IS INCLUDED HEREIN PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED FROM TIME TO TIME.

10.12  APPLICABLE LAW:    THE PARTIES TO THIS DEED OF TRUST AGREE THAT THEIR
RIGHTS AND OBLIGATIONS UNDER THIS DEED OF TRUST SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS-OF LAW RULES AND PRINCIPLES THEREOF. THE PARTIES
FURTHER AGREE AND STIPULATE THAT THIS DEED OF TRUST AND THE LOAN DOCUMENTS WERE



--------------------------------------------------------------------------------

NEGOTIATED PRIMARILY IN NEW YORK AND THAT NEW YORK HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTIONS SECURED BY THIS
DEED OF TRUST. NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT:

  (A)      THE PROCEDURES GOVERNING THE LIEN CREATION PERFECTION AND THE
ENFORCEMENT BY BENEFICIARY OF THE PROVISIONAL REMEDIES AGAINST GRANTOR,
INCLUDING BY WAY OF ILLUSTRATION BUT NOT LIMITATION, ACTIONS FOR REPLEVIN, FOR
CLAIM AND DELIVERY OF PROPERTY, FOR INJUNCTIVE RELIEF OR FOR THE APPOINTMENT OF
A RECEIVER AND THE REQUIREMENTS NECESSARY TO CREATE OR GRANT, PERFECT OR
FORECLOSE ON, OR DETERMINE THE PRIORITY OF, THE LIEN AND SECURITY INTEREST OF
THIS DEED OF TRUST, SHALL BE GOVERNED BY THE LAWS OF THE STATE IN WHICH THE
MORTGAGED PROPERTY IS LOCATED;

  (B)      OTHER THAN AS SET FORTH IN SUBSECTION (A) ABOVE, TRUSTEE AND
BENEFICIARY SHALL COMPLY WITH THE APPLICABLE LAWS OF THE STATE, TO THE EXTENT
REQUIRED IN CONNECTION WITH THE POWER OF SALE OR THE FORECLOSURE OF THE SECURITY
INTERESTS AND LIENS CREATED HEREBY PROVIDED, HOWEVER, THAT THIS SUBSECTION SHALL
IN NO EVENT BE CONSTRUED TO PROVIDE THAT THE SUBSTANTIVE LAWS OF SUCH STATE
SHALL APPLY TO THE OBLIGATIONS SECURED BY THIS DEED OF TRUST WHICH ARE AND SHALL
CONTINUE TO BE GOVERNED BY THE SUBSTANTIVE LAWS OF NEW YORK. THE PARTIES FURTHER
AGREE THAT BENEFICIARY MAY ENFORCE ITS RIGHTS UNDER THIS DEED OF TRUST AND THE
LOAN DOCUMENTS, INCLUDING BUT NOT LIMITED TO, ITS RIGHT TO SUE GRANTOR, THE
BORROWER AND THE OTHER LOAN PARTIES, TO COLLECT ANY OUTSTANDING INDEBTEDNESS OR
TO OBTAIN A JUDGMENT FOR ANY DEFICIENCY FOLLOWING FORECLOSURE, IN ACCORDANCE
WITH THE LAWS OF NEW YORK. NOTHING IN THE FOREGOING SHALL BE CONSTRUED TO
PROVIDE THAT THE SUBSTANTIVE LAWS OF THE STATE, INCLUDING WITHOUT LIMITATION THE
PROVISIONS OF SECTIONS 580A, 580B, 580D AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE (REGARDLESS OF WHETHER SAID SECTIONS OF THE CALIFORNIA CODE ARE DEEMED
TO BE PROCEDURAL OR SUBSTANTIVE) WITH RESPECT TO THE APPLICABLE PORTION OF THE
MORTGAGED PROPERTY LOCATED IN CALIFORNIA, SHALL APPLY TO THE OBLIGATIONS SECURED
BY OR EVIDENCED BY THIS DEED OF TRUST AND THE LOAN DOCUMENTS;

  (C)      GRANTOR HEREBY ACKNOWLEDGES, WARRANTS AND REPRESENTS THAT IT IS
SOPHISTICATED, KNOWLEDGEABLE AND EXPERIENCED IN COMMERCIAL TRANSACTIONS SIMILAR
TO THE TRANSACTION EMBODIED IN THIS DEED OF TRUST AND THE LOAN DOCUMENTS; IT,
THE BORROWER AND THE OTHER LOAN PARTIES HAVE BEEN FULLY, COMPLETELY AND
ADEQUATELY REPRESENTED AND



--------------------------------------------------------------------------------

ADVISED BY COMPETENT COUNSEL AND OTHER CONSULTANTS RETAINED FOR SUCH PURPOSES IN
CONNECTION WITH ALL ASPECTS (INCLUDING BUSINESS AND LEGAL) OF THE TRANSACTIONS
UNDER THIS DEED OF TRUST AND THE LOAN DOCUMENTS; ALL PARTIES TO SUCH TRANSACTION
HAVE EQUAL BARGAINING STRENGTH; AND, BASED ON THE FOREGOING, THE PARTIES HAVE
SELECTED THE LAW OF THE STATE OF NEW YORK TO GOVERN THIS DEED OF TRUST AND THE
LOAN DOCUMENTS AS HEREIN SPECIFIED; AND

  (D)      TO THE EXTENT PERMITTED BY APPLICABLE LAWS, THE TERMS AND CONDITIONS
IMPLIED IN MORTGAGES BY VIRTUE OF ANY PRESENT OR FUTURE STATUTE IN FORCE IN NEW
YORK SHALL FOR THE PURPOSES OF THIS DEED OF TRUST BE NEGATED OR VARIED ONLY SO
FAR AS THEY ARE INCONSISTENT WITH THE TERMS AND CONDITIONS HEREOF AND ARE
OTHERWISE HEREBY VARIED SO AS TO BECOME CONSISTENT WITH THIS DEED OF TRUST.

10.13  No Partnership; Control in Grantor:    Except to the extent occurring as
a matter of law (a) nothing contained in this Deed of Trust is intended to, or
shall be construed as, creating to any extent and in any manner whatsoever, any
partnership, joint venture, or association between Grantor, Trustee and
Beneficiary, or in any way make Beneficiary or Trustee co-principals with
Grantor with reference to all or any portion of the Mortgaged Property, and any
inferences to the contrary are hereby expressly negated; (b) notwithstanding
anything contained herein which may be to the contrary, this Deed of Trust, the
Loan Documents, any agreement, deed of trust or other document referred to
herein by reference, whether specifically or generally, and the transactions
contemplated hereby do not and will not constitute or create indirect, actual or
practical ownership of the Mortgaged Property or Grantor by Beneficiary, or
control, affirmative or negative, direct or indirect, by Beneficiary over the
programming, management, or any other aspect of the day-to-day operation of the
Mortgaged Property or Grantor, which control remains in Grantor, its
shareholders and board of directors if Grantor is a corporation; or its members
if Grantor is a limited liability company; and (c) Beneficiary’s activities in
connection with this Deed of Trust and the Loan Documents shall not be “outside
the scope of the activities of a lender of money” within the meaning of any
applicable statutes, as amended or recodified from time to time, and Beneficiary
does not intend to ever assume any responsibility to any person for the quality,
suitability, safety or condition of the Mortgaged Property. Beneficiary shall
not be directly or indirectly liable or responsible for any loss, claim, cause
of action, liability, indebtedness, damage or injury of any kind or character to
any person or property arising from any construction, or occupancy or use of,
any of the Mortgaged Property, whether caused by or arising from: (i) any defect
in any building, structure, grading, fill, landscaping or other
improvements-thereon or in any on-site or off-site improvement or other facility
therein or thereon; (ii) any act or omission of Grantor or any of its agents,
employees, independent contractors, licensees or invitees; (iii) any accident in
or on any of the Mortgaged Property or any fire, flood or other casualty or
hazard thereon; (iv) the failure of Grantor, any of its licensees, employees,
invitees, agents, independent contractors or other representatives to maintain
the Mortgaged Property in a safe condition; and (v) any nuisance made or
suffered on any part of the Mortgaged Property.



--------------------------------------------------------------------------------

10.14  Headings:    The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

10.15  Intentionally Omitted.

10.16  Pronouns and Plurals: All pronouns used herein shall be deemed to refer
to the masculine, feminine, neuter, singular or plural as the context may
require, and the singular form of nouns, pronouns and verbs shall include the
plural, and vice versa, whichever the context may require.

10.17  WAIVER OF TRIAL BY JURY: TO THE EXTENT PERMITTED UNDER THE LAWS OF THE
STATE IN WHICH THE APPLICABLE PORTION OF THE MORTGAGED PROPERTY IS SITUATED,
GRANTOR AND THE BENEFICIARY EACH HEREBY WAIVES AND SHALL WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS DEED
OF TRUST.

10.18  Assignment:    Beneficiary may in connection with an assignment permitted
under Section 10.06 of the Credit Agreement assign or transfer all or any
portion of its rights under this Deed of Trust in which event Beneficiary shall
be relieved from further liability hereunder as set forth in Section 10.06 of
the Credit Agreement.

10.19  No Merger:    So long as this Deed of Trust is an encumbrance upon the
Mortgaged Property, there shall be no merger of the interest of any lessor or
any lessee under any Lease or sublease.

10.20  Enforceability of Lien:    In the event that any part of the Obligations
cannot be lawfully secured by this Deed of Trust, or the lien or security
interest hereof cannot be lawfully enforced to pay any part of the Obligations,
then and in either such event, at the option of Beneficiary, all payments on the
Obligations shall be deemed to have been first applied against the unsecured
part of the Obligations.

10.21  Intentionally Omitted.

10.22  Best Efforts/Approvals:

  (a)      Whenever referenced in this Deed of Trust, the term “best efforts”
shall not be interpreted as requiring the expenditure of unreasonable sums of
money, in view of the objectives sought.

  (b)      Whenever the consent or approval of Beneficiary is required or
requested hereunder, such consent or approval may be given, withheld or
conditioned by Beneficiary in its sole and absolute discretion, except to the
extent expressly provided otherwise in this Deed of Trust.



--------------------------------------------------------------------------------

10.23  Usury Savings Clause:

  (a)      Nothing contained herein or in the Loan Documents shall be deemed to
require the payment of interest or other charges by Grantor, the Borrower or any
other Loan Party in excess of the amount Beneficiary and the Secured Creditors
may lawfully charge under the applicable usury Laws (the “Highest Lawful Rate”).
In the event Beneficiary shall collect monies which are deemed to constitute
interest which would increase the effective interest rate to a rate in excess of
that permitted to be charged by applicable Laws, all such sums deemed to
constitute interest in excess of the legal rate shall, upon such determination,
at the option of Beneficiary, be returned to the Grantor or the Borrower or
credited against the principal balance of any Obligation secured hereby then
outstanding.

  (b)      If any court disregards the express, specific intent and agreement of
the parties that New York law shall apply to the Obligations, as described in
Section 10.12 above, and proceeds to apply Texas law, then in determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Highest Lawful Rate, the Grantor, Borrower, the other Loan Parties
and the Beneficiary shall (a) characterize any nonprincipal payment as an
expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effect thereof; and (c) spread the total amount of interest
throughout the entire contemplated term of the Notes; provided that, if the
Notes are paid and performed in full prior to the end of the full contemplated
term of the Notes, and if the interest received by the Beneficiary and the
Secured Creditors for the actual period of existence of the Notes exceeds the
Highest Lawful Rate, the Beneficiary and the Secured Creditors shall refund to
the Grantor and Borrower the amount of such excess, and, in such event, neither
the Beneficiary nor Secured Creditors shall be subject to any penalties provided
by any Laws for contracting for, charging, taking, reserving, or receiving
interest in excess of the Highest Lawful Rate. To the extent that the
Beneficiary and the Secured Creditors are relying on Article 5069-1.04, as
amended, of the Revised Civil Statutes of Texas to determine the Highest Lawful
Rate, the Beneficiary and Secured Creditors will use the indicated “weekly
ceiling” from time to time in effect as provided in Chapter 303 (including
without limitation Sections 303.301, 303.304, 303.305 and 303.306) of the Texas
Finance Code, as amended. To the extent United States federal law permits the
Beneficiary and Secured Creditors to contract for, charge or receive a greater
amount of interest, the Beneficiary and Secured Creditors will rely on the
United States federal law instead of Article 5069-1.04, as amended, for the
purpose of determining the Highest Lawful Rate. Additionally, to the extent
permitted by applicable Laws now or hereafter in effect, the Beneficiary may, at
its option and from time to time, implement any other method of computing the
Highest Lawful Rate under Article 5069-1.04, as amended, or under other
applicable Laws, by giving the Grantor and Borrower the notice required by
applicable Laws now or hereafter in effect. In no event shall the provisions of
Ch. 15 of Article 5069 of the Revised Civil Statutes of Texas (which regulates
certain revolving credit loan accounts and revolving tri-party accounts) apply
to the Loan. The terms and provisions of this paragraph 10.23 shall control and
supersede every other provision of all agreements between the Grantor and
Borrower, the other Loan Parties, the Beneficiary and Secured Creditors in the
event of a conflict in such provisions.



--------------------------------------------------------------------------------

  (c)      To the extent the Mortgaged Property is located in the State of
Arizona, for the purposes of A.R.S. § 44-1201, the rate of interest contracted
for in writing shall be the rate stated in the Notes together with any other
fees, costs, or any other sums or things of value paid or payable by Grantor to
Beneficiary, whether pursuant to the Notes, this Deed of Trust, any of the other
Loan Documents, or any other document or instrument in any way pertaining to
this lending transaction, that may be deemed to be interest for the purpose of
any law of the State of Arizona, or any other applicable law, that may limit the
maximum amount of interest to be charged with respect to this lending
transaction, and any other items paid to Beneficiary that are, or are deemed by
a court of competent jurisdiction to be, interest or in the nature of interest.

  (d)      It is expressly stipulated and agreed to be the intent of Grantor and
Beneficiary at all times to comply with applicable state law or applicable
United States federal law (to the extent that it permits Beneficiary to contract
for, charge, take, reserve, or receive greater amount of interest than under
state law) and that this Section 10.23 shall control every other covenant and
agreement in this Deed of Trust, the Notes, and the other Loan Documents. If
applicable state or federal law should at any time be judicially interpreted so
as to render usurious any amount charged, taken, reserved, or received with
respect to the Obligations, or if Beneficiary’s exercise of the option to
accelerate the maturity date, or if any prepayment by Grantor, results in
Grantor having paid any interest in excess of that permitted by applicable law,
then it is Beneficiary’s express intent that all such excess amounts theretofore
collected by Beneficiary shall be credited to the principal balance of the Notes
and all other Obligations, and that the provisions of this Deed of Trust, the
Notes, and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to
Beneficiary for the use, forbearance, or detention of the Obligations shall, to
the extent not prohibited by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the loan(s) under the Loan
Documents until payment in full so that the rate or amount of interest on
account of such Obligations does not exceed the maximum lawful rate from
time-to-time in effect and applicable to such Obligations for so long as such
Obligations are outstanding.

10.24  Payment of Prior Encumbrances:    If any or all of the proceeds of the
Obligations (including, without limitation the Secured Indebtedness) have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Mortgaged Property or to satisfy any indebtedness or obligation secured by a
lien or encumbrance of any kind (including liens securing the payment of any
Impositions), such proceeds have been advanced by Beneficiary at Grantor’s
request, and, to the extent of such funds so used, the Obligations (including
without limitation the Secured Indebtedness) in this Deed of Trust shall be
subrogated to and extend to all of the rights, claims, liens, titles and
interests heretofore existing against the Mortgaged Property to secure the
indebtedness or obligation so extinguished, paid, extended or renewed, and the
former rights, claims, liens, title and interests, if any, shall not be waived
but rather shall be continued in full force and effect and in favor of the
Beneficiary and shall be



--------------------------------------------------------------------------------

merged with the lien and security for the repayment of and satisfaction of the
Obligations (including without limitation the repayment of all Secured
Indebtedness).

10.25  Replacement of Notes:    Any one or more of the financial institutions
which are or become a party to the Credit Agreement as Lenders may from time to
time be replaced and, accordingly, one or more of the Notes may from time to
time be replaced in accordance with the Credit Agreement. As the indebtedness
secured by this Deed of Trust shall remain the same, such replacement of the
Notes shall not be construed as a novation and shall not affect, diminish or
abrogate Grantor’s liability under this Deed of Trust or the priority of this
Deed of Trust.

10.26  Related Credit Arrangements:    All obligations of any Credit Party under
or in respect of Related Credit Arrangements to which any Lender or any
Affiliate of any Lender is a party, shall be deemed to be Obligations secured
hereby, and each Lender or Affiliate of a Lender party to any such Related
Credit Arrangements shall be deemed to be a Secured Creditor hereunder with
respect to such Obligations; provided, however, that such obligations shall
cease to be Obligations at such time, prior to the Facility Termination Date, as
such Person (or Affiliate of such Person) shall cease to be a “Lender” under the
Credit Agreement.

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Mortgaged Property (including the release or
impairment of any Mortgaged Property) other than in its capacity as Lender and
only to the extent expressly provided in the Loan Documents. Each Secured
Creditor not a party to the Credit Agreement who obtains the benefit of this
Deed of Trust by virtue of the provisions of this Section shall be deemed to
have acknowledged and accepted the appointment of the Beneficiary to the terms
of the Credit Agreement, and that with respect to the actions and omissions of
the Beneficiary hereunder or otherwise relating hereto that do or may affect
such Secured Creditor, the Beneficiary and each of its Related Parties shall be
entitled to all the rights, benefits and immunities conferred under Article X of
the Credit Agreement.

10.27  [Intentionally Omitted.]

10.28  Illinois Waiver of Redemption:    To the extent the Mortgaged Property is
located in the State of Illinois, the Grantor acknowledges that the Mortgaged
Property does not constitute agricultural real estate, as said term is defined
in Section 15-1201 of the Act or residential real estate as defined in
Section 15-1219 of the Act. Pursuant to Section 15-1601(b) of the Act, the
Grantor hereby waives any and all right of redemption.

10.29  Illinois Limitation on Indebtedness:    To the extent the Mortgaged
Property is located in the State of Illinois, notwithstanding anything in this
Deed of Trust to the contrary, the total principal indebtedness outstanding at
any one time and secured hereby shall not exceed three times the original
principal amount of the Loan, plus all interest thereon. This limitation shall
only apply to the Mortgaged Property located in the State of Illinois.

10.30  California Waivers:    To the extent the Mortgaged Property is located in
the State of California, the following provisions shall apply. For the purposes
of this Section 10.30, the references to “guarantor” shall be to the Grantor
herein, the references to “debtor” shall be to the



--------------------------------------------------------------------------------

Borrower as defined herein and the references to the “Creditor” shall be to the
Beneficiary herein:

(a)      The guarantor/Grantor waives all rights and defenses that the
guarantor/Grantor may have because the debtor’s/Borrower’s debt is secured by
real property. This means, among other things:

  (i)      The creditor/Beneficiary may collect from the guarantor/Grantor
without first foreclosing on any real or personal property collateral pledged by
the debtor/Borrower.

  (ii)      If the creditor/Beneficiary forecloses on any real property
collateral pledged by the debtor/Borrower:

  (A)      The amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

  (B)      The creditor/Beneficiary may collect from the guarantor/Grantor even
if the creditor, by foreclosing on the real property collateral, has destroyed
any right the guarantor/Grantor may have to collect from the debtor/Borrower.

  This is an unconditional and irrevocable waiver of any rights and defenses the
guarantor/Grantor may have because the debtor’s/Borrower’s debt is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.

(b)      The guarantor/Grantor waives all rights and defenses arising out of an
election of remedies by the creditor/Beneficiary, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the guarantor/Grantor’s rights of
subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

10.31  Service Charges:    Grantor further agrees to pay all charges of
Beneficiary, and its agent or designee, for any other service rendered Grantor,
or on its behalf, connected with this Deed of Trust or the Obligations secured
hereby, including without limitation the delivery to an escrow holder of a
request for full or partial reconveyance of this Deed of Trust, transmitting to
an escrow holder moneys secured hereby, changing its records pertaining to this
Deed of Trust and Obligations secured hereby to show a new owner of the
Mortgaged Property, and replacing an existing policy of insurance held hereunder
with another such policy.

10.32  Statute of Limitations:    The pleading of any statute of limitations as
a defense to any and all Obligations secured by this Deed of Trust is hereby
waived to the fullest extent permitted by law.



--------------------------------------------------------------------------------

10.33  Waiver for Deed of Trust:    If any Obligation now or hereafter secured
by this Deed of Trust provides for any charge of any nature for or in respect of
the prepayment of any such Obligation, including without limitation any
termination payment that may be owing under or with respect to any Related
Credit Arrangements, Grantor agrees to pay said charge, including without
limitation any such termination payment, if for any reason any such Obligation
shall be paid prior to the stated maturity date thereof, even if and
notwithstanding that an Event of Default shall have occurred and Beneficiary or
any other Secured Creditor, by reason thereof, shall have declared any or all
Obligations secured hereby immediately due and payable, and whether or not said
payment is made prior to or at any foreclosure sale held under or by virtue of
this Deed of Trust.

Grantor hereby expressly (a) waives any and all rights it may have under
California Civil Code § 2954.10 to prepay any Obligation, in whole or in part,
without penalty, upon acceleration of the maturity date of such Obligation, and
(b) agrees that if, for any reason, a prepayment is made of any Obligation,
including without limitation an Obligation arising under any Related Credit
Arrangement, and whether such prepayment is voluntary or is made upon or
following any acceleration of the maturity date of any Obligation by Beneficiary
or any other Secured Creditor, on account of any default by Grantor, then
Grantor shall be obligated to pay, concurrently therewith, as a prepayment
premium, the applicable sum specified in the Obligation which is being prepaid,
which shall include without limitation any termination payment required to be
made under any Related Credit Arrangement. By initialing this provision in the
space provided below, Grantor hereby declares that the agreement of the Secured
Creditors to make the loans, extend the credits, and/or provide any Related
Credit Arrangement referred to or provided for herein, at the interest rates and
upon the terms and conditions set forth herein and therein, constitutes adequate
consideration, given individual weight by Grantor, for this waiver and
agreement.

INITIALS: Grantor                                                  

10.34  Statutory Notice-Insurance:    To the extent the Mortgaged Property is
located in the State of Illinois, the following provisions shall apply: The
following is added pursuant to 815 ILCS 180/10. For purposes hereof, “Borrower”
shall mean Grantor and “Bank” shall mean Beneficiary:

 

 

UNLESS YOU (BORROWER) PROVIDE US (BANK) WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY YOUR AGREEMENT WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO
PROTECT OUR INTERESTS IN YOUR MORTGAGED PROPERTY. THIS INSURANCE MAY, BUT NEED
NOT, PROTECT YOUR INTERESTS. THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM
THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE
MORTGAGED PROPERTY. YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY
AFTER PROVIDING US WITH EVIDENCE THAT YOU

 



--------------------------------------------------------------------------------

 

HAVE OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE
FOR THE MORTGAGED PROPERTY, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN CONNECTION
WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

 

10.35  Indebtedness Secured Hereby Not Limited by Statement for Tax and
Registration Authorities:    Any legend appearing on the face hereof and any
affidavit that may be submitted to recording authorities herewith pursuant to
any requirement of taxation or registration authorities is included for the
benefit of such authorities only and does not affect the terms of Beneficiary’s
agreement with Borrower as provided by this deed of trust and by other Loan
Documents pertaining to the Obligations secured hereby or the priority of the
lien of this Deed of Trust or any advances made hereunder.

10.36  SPECIAL GEORGIA PROVISIONS; WAIVER OF GRANTOR’S
RIGHTS:      NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN CONTAINED, TO THE
EXTENT THE MORTGAGED PROPERTY IS SITUATED IN THE STATE OF GEORGIA, THE FOLLOWING
PROVISIONS SHALL APPLY: BY EXECUTION OF THIS DEED OF TRUST AND BY INITIALING
THIS SECTION 10.36, GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT TO ACCELERATE
THE INDEBTEDNESS EVIDENCED BY THE NOTES AND THE POWER OF ATTORNEY GIVEN HEREIN
TO GRANTEE TO SELL THE SECURED PROPERTY BY NONJUDICIAL FORECLOSURE UPON DEFAULT
BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE (EXCEPT AS
OTHERWISE PROVIDED HEREIN); (B) EXCEPT TO THE EXTENT PROVIDED OTHERWISE HEREIN,
WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE
UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF), THE
VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON OF
ANY OTHER APPLICABLE LAWS, TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE
EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE;
(C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED OF TRUST AND ITS PROVISIONS
HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF
GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED OF TRUST; AND (D) ACKNOWLEDGES
THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN
TRANSACTION:



--------------------------------------------------------------------------------

INITIALED BY GRANTOR:

 

 

 

   

By:

 

 

 

TO THE EXTENT THE APPLICABLE PORTION OF THE MORTGAGED PROPERTY IS SITUATED IN
THE STATE OF CALIFORNIA GRANTOR HEREBY REQUESTS THAT A COPY OF ANY NOTICE OF
DEFAULT AND NOTICE OF SALE AS MAY BE REQUIRED BY LAW BE MAILED TO GRANTOR AT THE
ABOVE ADDRESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED.

Grantor hereby acknowledges that it has received a copy of this Deed of Trust
free of charge.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

WITNESS THE EXECUTION OF THIS CREDIT LINE DEED OF TRUST, MORTGAGE, OPEN-END
MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT, SECURITY AGREEMENT, FIXTURE
FILING, ASSIGNMENT OF LEASES AND RENTS AND FINANCING STATEMENT as of the date
first above written.

 

 

 

a                      corporation

 

By:

 

 

 

(SEAL)

Name:

 

 

Title:

 

 

 

SIGNED, SEALED AND DELIVERED
IN THE PRESENCE OF:

 

Print Name:                                        

 

Print Name:                                        

This Instrument prepared by and

when recorded mail to:

 

Elizabeth W. Goode, Esq.

Helms Mulliss & Wicker, PLLC

201 North Tryon Street

Charlotte, North Carolina 28202

The address of the Beneficiary is Bank of America, N.A., as Agent, 101 North
Tryon Street, 15th Floor, NC1-001-15-04, Charlotte, North Carolina 28255
Attention: Agency Services

 

By:

 

 



--------------------------------------------------------------------------------

State of

 

                                             )

    

 

                                         )  ss.

  

County of

 

                                         )

    

On this          day of                     , in the year 2005, before me
personally came                                          and
                                         in the City/County of
                    ,                     , personally known to me or proved to
me on the basis of satisfactory evidence to be the persons who executed the
within instrument as the                      and                      of
                                        , the corporation described in and which
executed the within instrument, and acknowledged to me that they executed the
within instrument on behalf of said corporation pursuant to a resolution of its
board of directors.

In Witness Whereof, I have hereunto set my hand and affixed my official seal the
day and the year in this certificate first above written.

 

 

Name:

 

 

Notary Public,

 

 

 

,

County,

 

 

My Commission Expires:

 

 

My County of Residence:

 

 

(AFFIX NOTARIAL SEAL)

This Instrument prepared by and

when recorded mail to:

Elizabeth W. Goode, Esq.

Helms Mulliss & Wicker, PLLC

201 North Tryon Street

Charlotte, North Carolina 28202



--------------------------------------------------------------------------------

EXHIBIT A

Land

[Noted: For Illinois Legal Descriptions:

 

Permanent Index Number:

 

 

 

Property Address:

 

 

 

]

[For CA Legal Description: Need APN Number]